Exhibit 10.1

CREDIT AGREEMENT

DATED AS OF AUGUST 7, 2013

by and among

GLADSTONE COMMERCIAL LIMITED PARTNERSHIP,

AS BORROWER,

GLADSTONE COMMERCIAL CORPORATION,

AS A GUARANTOR,

KEYBANK NATIONAL ASSOCIATION,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

and

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

KEYBANK NATIONAL ASSOCIATION,

AS AGENT,

and

KEYBANC CAPITAL MARKETS,

AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

§1.

   DEFINITIONS AND RULES OF INTERPRETATION      1       §1.1    Definitions     
1       §1.2    Rules of Interpretation      26   

§2.

   THE REVOLVING CREDIT FACILITY      28       §2.1    Loans      28       §2.2
   Facility Unused Fee      29       §2.3    Reduction and Termination of the
Commitments      29       §2.4    [Intentionally omitted.]      29       §2.5   
Interest on Loans      29       §2.6    Requests for Loans      30       §2.7   
Funds for Loans      30       §2.8    Use of Proceeds      31       §2.9   
Letters of Credit      31       §2.10    Increase in Total Commitment      34   
   §2.11    Extension of Maturity Date      36       §2.12    Defaulting Lenders
     37   

§3.

   REPAYMENT OF THE LOANS      41       §3.1    Stated Maturity      41      
§3.2    Mandatory Prepayments      41       §3.3    Optional Prepayments      41
      §3.4    Partial Prepayments      41       §3.5    Effect of Prepayments   
  41   

§4.

   CERTAIN GENERAL PROVISIONS      42       §4.1    Conversion Options      42
      §4.2    Fees      42       §4.3    [Intentionally Omitted.]      42      
§4.4    Funds for Payments      43       §4.5    Computations      47       §4.6
   Suspension of LIBOR Rate Loans      47       §4.7    Illegality      48   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      §4.8    Additional Interest      48       §4.9   
Additional Costs, Etc.      48       §4.10    Capital Adequacy      49      
§4.11    Breakage Costs      49       §4.12    Default Interest      49      
§4.13    Certificate      50       §4.14    Limitation on Interest      50      
§4.15    Certain Provisions Relating to Increased Costs      50       §4.16   
Delay in Requests      51   

§5.

   UNSECURED OBLIGATIONS      51       §5.1    Unsecured Obligations      51   
   §5.2    Additional Subsidiary Guarantors      51       §5.3    Release of a
Subsidiary Guarantor      52   

§6.

   REPRESENTATIONS AND WARRANTIES      52       §6.1    Corporate Authority,
Etc.      52       §6.2    Governmental Approvals      53       §6.3    Title to
Properties      53       §6.4    Financial Statements      53       §6.5    No
Material Changes      54       §6.6    Franchises, Patents, Copyrights, Etc.   
  54       §6.7    Litigation      54       §6.8    No Material Adverse
Contracts, Etc.      54       §6.9    Compliance with Other Instruments, Laws,
Etc.      54       §6.10    Tax Status      55       §6.11    No Event of
Default      55       §6.12    Investment Company Act      55       §6.13   
Absence of Liens      55       §6.14    [Intentionally Omitted]      55      
§6.15    Certain Transactions      55       §6.16    Employee Benefit Plans     
56   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      §6.17    Disclosure      56       §6.18    Place of
Business      56       §6.19    Regulations T, U and X      56       §6.20   
Environmental Compliance      57       §6.21    Subsidiaries; Organizational
Structure      58       §6.22    [Intentionally Omitted]      58       §6.23   
Property      58       §6.24    Brokers      59       §6.25    Other Debt     
59       §6.26    Solvency      59       §6.27    No Bankruptcy Filing      60
      §6.28    No Fraudulent Intent      60       §6.29    Transaction in Best
Interests of Borrower; Consideration      60       §6.30    Contribution
Agreement      60       §6.31    OFAC      60       §6.32    Subject Properties
     61   

§7.

   AFFIRMATIVE COVENANTS      61       §7.1    Punctual Payment      61      
§7.2    Maintenance of Office      61       §7.3    Records and Accounts      61
      §7.4    Financial Statements, Certificates and Information      61      
§7.5    Notices      63       §7.6    Existence; Maintenance of Properties     
65       §7.7    Insurance      65       §7.8    Taxes; Liens      65       §7.9
   Inspection of Properties and Books      66       §7.10    Compliance with
Laws, Contracts, Licenses, and Permits      66       §7.11    Further Assurances
     66       §7.12    Limiting Agreements      67       §7.13    Business
Operations      67   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      §7.14    Distributions of Income to the Borrower     
67       §7.15    Plan Assets      68       §7.16    Unencumbered Properties   
  68   

§8.

   NEGATIVE COVENANTS      70       §8.1    Restrictions on Indebtedness      70
      §8.2    Restrictions on Liens, Etc.      71       §8.3    Restrictions on
Investments      72       §8.4    Merger, Consolidation      74       §8.5   
Sale and Leaseback      74       §8.6    Compliance with Environmental Laws     
74       §8.7    Distributions      76       §8.8    Asset Sales      77      
§8.9    Restriction on Prepayment of Indebtedness      77       §8.10   
Derivatives Contracts      77       §8.11    Transactions with Affiliates     
77       §8.12    Equity Pledges      77       §8.13    Maximum Tenant
Concentration      77       §8.14    Minimum Lease Term      78       §8.15   
Parent Restrictions      78   

§9.

   FINANCIAL COVENANTS      78       §9.1    [Intentionally Omitted      78   
   §9.2    Unencumbered Leverage Ratio      78       §9.3    Minimum
Unencumbered Debt Yield Ratio      78       §9.4    Unencumbered Debt Service
Coverage Ratio      78       §9.5    Total Leverage Ratio      78       §9.6   
Consolidated EBITDA to Consolidated Fixed Charges      78       §9.7    Minimum
Consolidated Tangible Net Worth      78       §9.8    Debt Yield Ratio      79
      §9.9    Variable Rate Debt      79   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page  

§10.

   CLOSING CONDITIONS      79       §10.1    Loan Documents      79       §10.2
   Certified Copies of Organizational Documents      79       §10.3   
Resolutions      79       §10.4    Incumbency Certificate; Authorized Signers   
  79       §10.5    Opinion of Counsel      79       §10.6    Payment of Fees   
  80       §10.7    No Material Adverse Change      80       §10.8   
Performance; No Default      80       §10.9    Representations and Warranties   
  80       §10.10    Proceedings and Documents      80       §10.11    Eligible
Real Estate Qualification Documents      80       §10.12    Compliance
Certificate      80       §10.13    Consents      80       §10.14   
Contribution Agreement      80       §10.15    Termination of Existing Credit
Agreement      81       §10.16    Other      81   

§11.

   CONDITIONS TO ALL BORROWINGS      81       §11.1    Prior Conditions
Satisfied      81       §11.2    Representations True; No Default      81      
§11.3    Borrowing Documents      81   

§12.

   EVENTS OF DEFAULT; ACCELERATION; ETC.      81       §12.1    Events of
Default and Acceleration      81       §12.2    Certain Cure Periods; Limitation
of Cure Periods      85       §12.3    Termination of Commitments      86      
§12.4    Remedies      86       §12.5    Distribution of Proceeds      86      
§12.6    Collateral Account      87   

§13.

   SETOFF      88   

§14.

   THE AGENT      89       §14.1    Authorization      89   

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page      §14.2    Employees and Agents      89       §14.3    No
Liability      89       §14.4    No Representations      90       §14.5   
Payments      90       §14.6    Holders of Notes      91       §14.7   
Indemnity      91       §14.8    Agent as Lender      91       §14.9   
Resignation      91       §14.10    Duties in the Case of Enforcement      92   
   §14.11    Bankruptcy      92       §14.12    Reliance by Agent      92      
§14.13    Approvals      93       §14.14    Borrower Not Beneficiary      93   

§15.

   EXPENSES      94   

§16.

   INDEMNIFICATION      94   

§17.

   SURVIVAL OF COVENANTS, ETC.      95   

§18.

   ASSIGNMENT AND PARTICIPATION      95       §18.1    Conditions to Assignment
by Lenders      95       §18.2    Register      96       §18.3    New Notes     
96       §18.4    Participations      96       §18.5    Pledge by Lender      97
      §18.6    No Assignment by Borrower      97       §18.7    Disclosure     
97       §18.8    Amendments to Loan Documents      98       §18.9    Mandatory
Assignment      98       §18.10    Titled Agents      98   

§19.

   NOTICES      99   

§20.

   RELATIONSHIP      100   

§21.

   GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE      100   

 

vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page   §22.    HEADINGS      101    §23.    COUNTERPARTS      101
   §24.    ENTIRE AGREEMENT, ETC.      101    §25.    WAIVER OF JURY TRIAL AND
CERTAIN DAMAGE CLAIMS      101    §26.    DEALINGS WITH THE BORROWER      102   
§27.    CONSENTS, AMENDMENTS, WAIVERS, ETC.      102    §28.    SEVERABILITY   
  103    §29.    TIME OF THE ESSENCE      103    §30.    NO UNWRITTEN AGREEMENTS
     103    §31.    REPLACEMENT NOTES      103    §32.    NO THIRD PARTIES
BENEFITED      104    §33.    PATRIOT ACT      104   

 

vii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A    FORM OF NOTE Exhibit B    FORM OF JOINDER AGREEMENT Exhibit C   
FORM OF REQUEST FOR LOAN Exhibit D    FORM OF LETTER OF CREDIT REQUEST Exhibit E
   FORM OF UNENCUMBERED ASSET CERTIFICATE Exhibit F    FORM OF COMPLIANCE
CERTIFICATE Exhibit G    FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT Exhibit H
   FORM OF LETTER OF CREDIT APPLICATION Exhibit I-1    FORM OF U.S. TAX
COMPLIANCE CERTIFICATE Exhibit I-2    FORM OF U.S. TAX COMPLIANCE CERTIFICATE
Exhibit I-3    FORM OF U.S. TAX COMPLIANCE CERTIFICATE Exhibit I-4    FORM OF
U.S. TAX COMPLIANCE CERTIFICATE Schedule 1    LENDERS AND COMMITMENTS Schedule
1.2    SUBJECT PROPERTIES Schedule 6.3    LIST OF ALL ENCUMBRANCES ON ASSETS
Schedule 6.5    NO MATERIAL CHANGES Schedule 6.7    PENDING LITIGATION Schedule
6.15    CERTAIN TRANSACTIONS Schedule 6.20(b)    ENVIRONMENTAL NOTICES AND
ACTIONS Schedule 6.20(c)    ENVIRONMENTAL RELEASES Schedule 6.21    SUBSIDIARIES
AND UNCONSOLIDATED AFFILIATES Schedule 6.22    MONETARY DEFAULTS UNDER LEASES
SET FORTH IN RENT ROLL Schedule 6.23    MANAGEMENT AGREEMENTS Schedule 6.25   
MATERIAL LOAN AGREEMENTS

 

viii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) is made as of the 7th day of August,
2013, by and among GLADSTONE COMMERCIAL LIMITED PARTNERSHIP, a Delaware limited
partnership (“Borrower”), GLADSTONE COMMERCIAL CORPORATION, a Maryland
corporation (“Parent”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”), the other
lending institutions which are parties to this Agreement as “Lenders”, and the
other lending institutions that may become parties hereto pursuant to §18
(together with KeyBank, the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as Agent
for the Lenders (the “Agent”), and KEYBANC CAPITAL MARKETS, as Sole Lead
Arranger and Sole Book Manager.

R E C I T A L S

WHEREAS, Borrower has requested that the Lenders provide a revolving credit
facility to Borrower; and

WHEREAS, the Agent and the Lenders are willing to provide such revolving credit
facility to Borrower on and subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

§1. DEFINITIONS AND RULES OF INTERPRETATION.

§1.1 Definitions. The following terms shall have the meanings set forth in this
§l or elsewhere in the provisions of this Agreement referred to below:

Additional Commitment Request Notice. See §2.10(a).

Additional Guarantor. Each additional Subsidiary of Borrower which becomes a
Guarantor pursuant to §5.2.

Affected Lender. See §4.15.

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the stock, shares,
voting trust certificates, beneficial interest, partnership interests, member
interests or other interests having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise, or (b) the ownership of (i) a general partnership
interest, (ii) a managing member’s or manager’s interest in a limited liability
company or (iii) a limited partnership interest or preferred stock (or other
ownership interest) representing ten percent (10%) or more of the outstanding
limited partnership interests, preferred stock or other ownership interests of
such Person.



--------------------------------------------------------------------------------

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

Agent’s Special Counsel. McKenna Long & Aldridge LLP or such other counsel as
selected by Agent.

Agreement. This Credit Agreement, including the Schedules and Exhibits hereto.

Agreement Regarding Fees. See §4.2.

Applicable Margin. On any date, the Applicable Margin set forth below based on
the ratio of the Consolidated Total Indebtedness of Borrower to the Consolidated
Total Asset Value of Borrower:

 

Pricing Level    Ratio    LIBOR Rate
Loans     Base Rate
Loans  

Pricing Level 1

   Less than or equal to 50%      2.50 %      1.50 % 

Pricing Level 2

   Greater than 50% but less than or equal to 55%      2.75 %      1.75 % 

Pricing Level 3

   Greater than 55% but less than or equal to 60%      3.00 %      2.00 % 

Pricing Level 4

   Greater than 60%      3.25 %      2.25 % 

The initial Applicable Margin shall be at Pricing Level 3. The Applicable Margin
shall not be adjusted based upon such ratio, if at all, until the first
(1st) Business Day following the delivery by Parent to the Agent of the
Compliance Certificate at the end of a calendar quarter. In the event that
Parent shall fail to deliver to the Agent a quarterly Compliance Certificate on
or before the date required by §7.4(c), then without limiting any other rights
of the Agent and the Lenders under this Agreement, the Applicable Margin shall
be at Pricing Level 4 until such failure is cured within any applicable cure
period, in which event the Applicable Margin shall adjust, if necessary, on the
first (1st) Business Day following receipt of such Compliance Certificate.

In the event that the Agent and Parent determine that any financial statements
previously delivered were incorrect or inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (i) Parent shall as soon as
practicable deliver to the Agent the corrected financial statements for such
Applicable Period, (ii) the Applicable Margin shall be determined as if the
Pricing Level for such higher Applicable Margin were applicable for such
Applicable Period, and (iii) the Borrower shall within five (5) Business Days of
demand thereof by the Agent pay to the Agent the accrued additional amount owing
as a result of such increased Applicable Margin for such Applicable Period,
which payment shall be promptly applied by the Agent in accordance with this
Agreement.

 

2



--------------------------------------------------------------------------------

Arranger. KeyBanc Capital Markets or any successor.

Assignment and Acceptance Agreement. See §18.1.

Authorized Officer. Any of the following Persons: David Gladstone, Robert
Cutlip, Michael LiCalsi, Danielle Jones, Jay Beckhorn and such other Persons as
Borrower shall designate in a written notice to Agent.

Balance Sheet Date. June 30, 2013.

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate. The greatest of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate”,
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate or
(c) the then applicable LIBOR for a one month interest period plus one percent
(1.0%) per annum. The Base Rate is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer. Any change in
the rate of interest payable hereunder resulting from a change in the Base Rate
shall become effective as of the opening of business on the day on which such
change in the Base Rate becomes effective, without notice or demand of any kind.

Base Rate Loans. Loans bearing interest calculated by reference to the Base
Rate.

Borrower. As defined in the preamble hereto.

Breakage Costs. The cost to any Lender of re-employing funds bearing interest at
LIBOR, actually incurred (or reasonably expected to be actually incurred) in
connection with (i) any payment of any portion of the Loans bearing interest at
LIBOR prior to the termination of any applicable Interest Period, (ii) the
conversion of a LIBOR Rate Loan to any other applicable interest rate on a date
other than the last day of the relevant Interest Period, or (iii) the failure of
Borrower to draw down, on the first day of the applicable Interest Period, any
amount as to which Borrower has elected a LIBOR Rate Loan.

Building. With respect to each Subject Property or parcel of Real Estate, all of
the buildings, structures and improvements now or hereafter located thereon.

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

 

3



--------------------------------------------------------------------------------

Calculation Period. With respect to any calculation made (a) from the Closing
Date through and including September 29, 2013, the two (2) fiscal quarters ended
June 30, 2013, (b) from September 30, 2013 through and including December 30,
2013, the three (3) fiscal quarters ended September 30, 2013 and (c) on any date
thereafter, the four (4) fiscal quarters most recently ended. Except as
otherwise specified in this Agreement, any calculation of Consolidated EBITDA or
Unencumbered Net Operating Income made pursuant to this Agreement for any period
set forth in clauses (a) or (b) of this definition shall be annualized to
achieve a full four (4) fiscal quarter number.

Capitalization Rate. Eight and three-quarters percent (8.75%); provided,
however, for purposes of §8.5 Capitalization Rate shall mean nine and one-half
percent (9.5%).

Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one (1) year from
such date, (ii) time deposits and certificates of deposits having maturities of
not more than one (1) year from such date and issued by any domestic commercial
bank having, (A) senior long term unsecured debt rated at least A or the
equivalent thereof by S&P or A2 or the equivalent thereof by Moody’s and
(B) capital and surplus in excess of $100,000,000.00, (iii) commercial paper
rated at least A-1 or the equivalent thereof by S&P or P-1 or the equivalent
thereof by Moody’s and in either case maturing within one hundred twenty
(120) days from such date, and (iv) shares of any money market mutual fund rated
at least AAA or the equivalent thereof by S&P or at least Aaa or the equivalent
thereof by Moody’s.

CERCLA. See §6.20.

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any shareholder
owning a five percent (5%) or greater interest in the Parent) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of forty
nine percent (49%) of the common shares of Parent on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right); or

 

4



--------------------------------------------------------------------------------

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors of Parent cease to be composed of individuals (i) who were
members of that board on the first day of such period, (ii) whose election or
nomination to that board was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or (iii) whose election or nomination to that board was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) Parent fails to own, directly or indirectly, at least fifty one percent
(51%) of the economic, voting and beneficial interests in Borrower and the
Trust, shall fail to own such interests free of any lien, encumbrance or other
adverse claim, or shall fail to control the management and policies of the
Trust; or

(d) The Trust shall fail to be the sole general partner of Borrower, shall fail
to own such general partnership interest in Borrower free of any lien,
encumbrance or other adverse claim, or shall fail to control the management and
policies of Borrower; or

(e) Borrower fails to own directly or indirectly, free of any lien, encumbrance
or other adverse claim (except those granted in favor of Agent pursuant to the
Loan Documents), at least one hundred percent (100%) of the economic, voting and
beneficial interest of each Subsidiary Guarantor.

Change in Law. The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

Closing Date. The date of this Agreement.

Code. The Internal Revenue Code of 1986, as amended.

Collateral Account. A special deposit account established by the Agent pursuant
to §12.6 and under its sole dominion and control.

Commitment. With respect to each Lender, the amount set forth on Schedule 1
hereto as the amount of such Lender’s Commitment to make or maintain Loans to
the Borrower and to participate in Letters of Credit for the account of the
Borrower, as the same may be changed from time to time in accordance with the
terms of this Agreement.

 

5



--------------------------------------------------------------------------------

Commitment Increase. An increase in the Total Commitment to not more than
$75,000,000.00 pursuant to §2.10.

Commitment Increase Date. See §2.10(a).

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if the Commitments of the Lenders have been terminated
as provided in this Agreement, then the Commitment of each Lender shall be
determined based on the Commitment Percentage of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.

Compliance Certificate. See §7.4(c).

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated EBITDA. For any period, an amount equal to the EBITDA of Borrower
and its Subsidiaries for such period determined on a Consolidated basis.

Consolidated Fixed Charges. For any period, the sum of (a) Consolidated Interest
Expense for such period, plus (b) all regularly scheduled principal payments
made with respect to Indebtedness of Parent and its Subsidiaries during such
period, other than any balloon, bullet or similar principal payment which repays
such Indebtedness in full, plus (c) all Preferred Distributions for such period.
Such Person’s Equity Percentage in the Fixed Charges of its Unconsolidated
Affiliates shall be included in the determination of Fixed Charges. Consolidated
Fixed Charges shall not include dividends paid or payable on account of any
common stock issued by Parent or the Borrower, including any Senior Common
Stock.

Consolidated Interest Expense. For any period, without duplication, (a) total
Interest Expense of Parent and its Subsidiaries determined on a Consolidated
basis for such period, plus (b) such Person’s Equity Percentage of Interest
Expense of its Unconsolidated Affiliates for such period.

Consolidated Net Operating Income. For any Real Estate and for a given period,
an amount equal to the sum of (a) the rents and other revenues for such Real
Estate for such period received in the ordinary course of business (excluding
pre-paid rents and revenues and security deposits except to the extent applied
in satisfaction of tenants’ obligations for rent) minus (b) all expenses
incurred and related to the ownership, operation or maintenance of such Real
Estate for such period, but specifically excluding general overhead expenses of
the Borrower and its Subsidiaries, any property management fees, debt service
charges, income taxes, depreciation, amortization and other non-cash expenses,
minus (c) the greater of (i) actual property management expenses of such Real
Estate or (ii) an amount equal to two percent (2.0%) of the gross revenues from
such Real Estate. Consolidated Net Operating Income shall be adjusted to remove
any impact from straight-line rent leveling adjustments (in excess of ten
percent (10%) of rental income as reported on the GAAP operating statement)
required under GAAP.

 

6



--------------------------------------------------------------------------------

Consolidated Tangible Net Worth. As of any date of determination, the amount by
which Consolidated Total Asset Value exceeds Consolidated Total Indebtedness.

Consolidated Total Asset Value. On a Consolidated basis for the Parent and its
Subsidiaries, Consolidated Total Asset Value shall mean the sum (without
duplication) of:

(a) (x) the Consolidated Net Operating Income for the Calculation Period of all
Real Estate owned by Parent, the Borrower or any of their respective
Subsidiaries for two (2) full fiscal quarters or more (other than Consolidated
Net Operating Income from any Real Estate whose inclusion in the calculation of
Consolidated Total Asset Value was pursuant to clauses (d) and (e) of this
definition) annualized, as applicable, with the product thereof being divided by
(y) the Capitalization Rate; plus

(b) the book value determined in accordance with GAAP of all Real Estate (other
than the Subject Properties) owned by Parent, the Borrower or any of their
respective Subsidiaries for less than two (2) full fiscal quarters; plus

(c) the book value determined in accordance with GAAP of all Mortgage
Receivables, Second Lien Mortgage Receivables and Mezzanine Loans owned by
Parent, the Borrower or any of their respective Subsidiaries; plus

(d) the book value determined in accordance with GAAP of all Development
Properties owned by Parent, the Borrower or any of their respective
Subsidiaries; plus

(e) the book value determined in accordance with GAAP of all Unimproved Land
owned by Parent, the Borrower or any of their respective Subsidiaries; plus

(f) the aggregate amount of all Unrestricted Cash and Cash Equivalents of
Parent, the Borrower and their respective Subsidiaries as of the date of
determination; plus

(g) with respect to any Real Estate owned by an Unconsolidated Affiliate of the
Borrower for less than two (2) full fiscal quarters, an amount equal to
Borrower’s Equity Percentage in such Unconsolidated Affiliate multiplied by the
book value determined in accordance with GAAP of all Real Estate; plus

(h) with respect to any Mortgage Receivable, Second Lien Mortgage Receivable or
Mezzanine Loan owned by an Unconsolidated Affiliate of Borrower, Borrower’s
Equity Percentage in such Unconsolidated Affiliate multiplied by the book value
determined in accordance with GAAP of all such Mortgage Receivables, Second Lien
Mortgage Receivables and Mezzanine Loans.

Consolidated Total Asset Value will be adjusted, as appropriate, for
acquisitions, dispositions and other changes to the portfolio during the
calendar quarter most recently ended prior to a date of determination.

Consolidated Total Indebtedness. All indebtedness of Parent and its Subsidiaries
determined on a Consolidated basis and all Indebtedness of Parent and its
Subsidiaries determined on a Consolidated basis, whether or not so classified.
Consolidated Total Indebtedness shall not include Trust Preferred Equity or
Mandatorily Redeemable Stock. Consolidated Total Indebtedness shall include
(without duplication), such Person’s Equity Percentage of the foregoing of its
Unconsolidated Affiliates.

 

7



--------------------------------------------------------------------------------

Consolidated Total Unsecured Debt. On any date of determination, all Unsecured
Debt of Parent and its Subsidiaries determined on a Consolidated basis and shall
include (without duplication) such Person’s Equity Percentage of the Unsecured
Debt of its Unconsolidated Affiliates.

Construction in Progress. On a consolidated basis for Borrower and its
Subsidiaries, the sum of all cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) in
accordance with GAAP on properties that are under construction or with respect
to which construction is reasonably scheduled to commence within twelve
(12) months of the relevant determination. For the purposes of calculating
Construction in Progress of Borrower and its Subsidiaries with respect to
properties under construction of Unconsolidated Affiliates, the Construction in
Progress of Borrower and its Subsidiaries shall be the lesser of (a) the
Investment of Borrower or its Subsidiary in the applicable Unconsolidated
Affiliate or (b) the Borrower’s or such Subsidiary’s pro rata share (based upon
the Equity Percentage of such Person in such Unconsolidated Affiliate) of such
Unconsolidated Affiliate’s Construction in Progress.

Contribution Agreement. That certain Contribution Agreement dated of even date
herewith among the Borrower, the Guarantors and each Additional Guarantor which
may hereafter become a party thereto, as the same may be modified, amended or
ratified from time to time.

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Debt Yield Ratio. As of the date of any determination, the ratio (expressed as a
percentage) of (a) Consolidated EBITDA for the Calculation Period, annualized as
applicable, to (b) Consolidated Total Indebtedness. For purposes of the
calculation of Debt Yield Ratio, when calculating Consolidated EBITDA for any
Real Estate not owned and operated by a Subsidiary for a full Calculation
Period, the Consolidated EBITDA attributable to such Real Estate shall be
calculated using the sum of (i) the actual historical results for the period
that the Real Estate was owned and operated by the Subsidiary plus (ii) the
proforma results, as reasonably approved by the Agent, for the future period
necessary to achieve a full Calculation Period number.

Default. See §12.1.

Default Rate. See §4.12.

 

8



--------------------------------------------------------------------------------

Defaulting Lender. Any Lender that, as reasonably determined by the Agent,
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Letters of Credit, within
two (2) Business Days of the date required to be funded by it hereunder and such
failure is continuing, unless such failure arises out of such Lender’s good
faith determination that a condition precedent to funding (specifically
identified) has not been satisfied, (b) (i) has notified the Borrower or the
Agent that it does not intend to comply with its funding obligations hereunder
or (ii) has made a public statement to that effect with respect to its funding
obligations under other agreements generally in which it commits to extend
credit, unless with respect to this clause (b), such failure arises from such
Lender’s good faith determination that a condition precedent to funding
(specifically identified) has not been satisfied, (c) has failed, within two
(2) Business Days after request by the Agent, to confirm in a manner reasonably
satisfactory to the Agent and Borrower that it will comply with its funding
obligations; provided that, notwithstanding the provisions of §2.12, such Lender
shall cease to be a Defaulting Lender upon the Agent’s receipt of confirmation
that such Defaulting Lender will comply with its funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any bankruptcy, insolvency, reorganization,
liquidation, conservatorship, assignment for the benefit of creditors,
moratorium, receivership, rearrangement or similar debtor relief law of the
United States or other applicable jurisdictions from time to time in effect,
including any law for the appointment of the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority as receiver,
conservator, trustee, administrator or any similar capacity, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts of the United States or from the enforcement of
judgments or writs of attachment of its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow, or disaffirm any
contracts or agreements made with such Person. Any determination by the Agent
that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to §2.12(g)) upon
delivery of written notice of such determination to the Borrower and each
Lender.

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement. Notwithstanding anything to the
contrary, the term “Derivatives Contract” shall not include rate-lock provisions
with respect to long-term mortgage contracts or repurchase agreements not
otherwise prohibited by this Agreement.

 

9



--------------------------------------------------------------------------------

Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include the Agent or any Lender).

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of Parent, the Borrower, or any of their
respective Subsidiaries now or hereafter outstanding, except a dividend payable
solely in Equity Interests of identical class to the holders of that class;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of Parent, the Borrower or any of their respective Subsidiaries
now or hereafter outstanding; and (c) payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of Parent, the Borrower, or any of their respective
Subsidiaries now or hereafter outstanding.

Dollars or $. Dollars in lawful currency of the United States of America.

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Maturity Date is converted in
accordance with §4.1.

EBITDA. With respect to a Person for any period (without duplication): (a) net
income (or loss) of such Person for such period determined on a consolidated
basis in accordance with GAAP, exclusive of the following (but only to the
extent included in the determination of such net income (loss)):
(i) depreciation and amortization expense; (ii) interest expense; (iii) income
tax expense; (iv) gains and losses on the sale of assets and other extraordinary
or non-recurring gains and losses; (v) subordinated management fees;
(vi) distributions to minority owners; and (viii) one-time non-recurring items;
plus (b) such Person’s pro rata share of EBITDA determined in accordance with
clause (a) above of its Unconsolidated Affiliates. EBITDA shall be adjusted to
remove any impact from (A) straight line rent leveling adjustments (in excess of
ten percent (10%) of rental income as reported on the GAAP operating statement)
required under GAAP and (B) non-cash compensation expenses (to the extent such
adjustments would otherwise have been included in the determination of EBITDA).
For purposes of this definition, nonrecurring items shall be deemed to include
(w) transaction costs incurred in connection herewith and the retirement of the
Indebtedness under the Existing Credit Agreement, (x) gains and losses on early
extinguishment of Indebtedness, (y) non-cash severance and other non-cash
restructuring charges and (z) transaction costs of acquisitions required to be
expensed under FASB ASC 805 which are not permitted to be capitalized pursuant
to GAAP. Notwithstanding the foregoing, to the extent any nonrecurring items are
included in the calculation of EBITDA, such non-recurring income and expense
shall not be annualized for purposes of calculating Consolidated EBITDA.

 

10



--------------------------------------------------------------------------------

Eligible Real Estate. Real Estate:

(a) which is wholly-owned in fee (or leased under a ground lease acceptable to
the Agent in its reasonable discretion) by a Subsidiary Guarantor;

(b) which is located within the contiguous 48 States of the continental United
States or the District of Columbia;

(c) which is improved by an income-producing office, industrial, manufacturing,
retail, distribution, medical/healthcare, data center or flex property, which
contains improvements that are in operating condition and available for
occupancy, and with respect to which valid certificates of occupancy or the
equivalent for all buildings thereon have been issued and are in full force and
effect;

(d) as to which all of the representations set forth in §6 of this Agreement
concerning the Subject Property are true and correct;

(e) as to which the Agent and the Required Lenders, as applicable, have received
and approved all Eligible Real Estate Qualification Documents, or will receive
and approve them prior to inclusion of such Eligible Real Estate in the
calculation of the Unencumbered Asset Value; and

(f) which is in compliance with and would not cause a Default under the
provisions of §7.16.

Eligible Real Estate Qualification Documents. See §7.16.

Eligible Tenant. A tenant in Eligible Real Estate that satisfies each of the
following requirements at all times: (i) such tenant is not a natural person and
is a legal operating entity, duly organized and validly existing under the laws
of its jurisdiction of organization; (ii) such tenant is not the subject of any
Insolvency Event; (iii) no default, event of default or event which with the
giving of notice or the expiration of time would constitute a default or event
of default has occurred and is continuing with respect to any other lease
relating to a property included in the calculation of the Unencumbered Asset
Value to which such tenant is a party; and (iv) such tenant is in compliance
with the material terms and conditions of such lease.

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by either of the Borrower or any ERISA
Affiliate, other than a Multiemployer Plan.

Environmental Laws. See §6.20(a).

 

11



--------------------------------------------------------------------------------

Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

Equity Offering. The issuance and sale after the Closing Date by Parent, the
Borrower or any Subsidiary of Borrower of any equity securities of such Person.

Equity Percentage. The aggregate ownership percentage of the Borrower, the
Guarantors or their respective Subsidiaries in each Unconsolidated Affiliate.

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate. Any Person which is treated as a single employer with the
Borrower, the Guarantors or their respective Subsidiaries under §414 of the
Code.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

Event of Default. See §12.1.

Excluded Subsidiary. Any Person which is as of the date of this Agreement, or
becomes after the date of this Agreement, a Subsidiary of Parent which is
prohibited from guaranteeing the Indebtedness of any other Person pursuant to
(a) any document, instrument or agreement evidencing Secured Debt permitted by
this Agreement or (b) a provision of such Subsidiary’s organizational documents,
as a condition to the extension of such Secured Debt .

Excluded Taxes. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under §18.9) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.4(b), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with §4.4(c) or (d), and (d) any U.S. United States federal
withholding Taxes imposed under FATCA.

 

12



--------------------------------------------------------------------------------

Existing Credit Agreement. That certain Credit Agreement dated as of
December 28, 2010 by and among the Borrower, as borrower, the Parent, as
guarantor, the financial institutions party thereto from time to time as
lenders, and Capital One, N.A., as administrative agent thereunder.

Existing Letters of Credit. Letters of credit issued under the Existing Credit
Agreement for which the potential liability thereunder for drawings and related
fees is no more than $5,601,875.00 in the aggregate, which letters of credit are
outstanding for no longer than thirty (30) days following the Closing Date (or
such longer period of time as the Agent may approve in its sole and absolute
discretion).

Extension Request. See §2.11(a).

FASB. The Financial Accounting Standards Board of the Financial Accounting
Foundation.

FASB ASC 805. Topic 805 of FASB’s Accounting Standards Codification, as issued
by FASB in December of 2010, and becoming effective with respect to business
combinations for which the acquisition date is on or after the beginning of the
first annual reporting period beginning on or after December 15, 2008
(previously codified as Financial Accounting Standard 141 (revised), as issued
by FASB in December of 2007, and becoming effective January 1, 2009).

FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of New York on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.”

Fronting Exposure. At any time there is a Defaulting Lender, with respect to the
Issuing Lender, such Defaulting Lender’s Commitment Percentage of the
outstanding Letter of Credit Liabilities other than Letter of Credit Liabilities
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or cash collateral or other credit support
acceptable to the Issuing Lender shall have been provided in accordance with the
terms hereof.

 

13



--------------------------------------------------------------------------------

Funds from Operations. With respect to any Person for any period, an amount
equal to the Net Income (or Loss) of such Person for such period, computed in
accordance with GAAP, excluding gains (or losses) from extraordinary items or
non-recurring gains or losses (but including gains or losses on sales of Real
Estate in the ordinary course of business, e.g. build to suits), plus real
estate depreciation and amortization, and after adjustments for unconsolidated
partnerships and joint ventures. Adjustments for unconsolidated partnerships and
joint ventures will be recalculated to reflect funds from operations on the same
basis. “Funds from Operations” shall be adjusted to remove any impact of the
expensing of acquisition costs pursuant to FASB ASC 805, including, without
limitation, (i) the addition to Net Income of costs and expenses related to
ongoing consummated acquisition transactions during such period; and (ii) the
subtraction from Net Income of costs and expenses related to acquisition
transactions terminated during such period.

GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles; provided that a certified
public accountant would, insofar as the use of such accounting principles is
pertinent, be in a position to deliver an unqualified opinion (other than a
qualification regarding changes in generally accepted accounting principles) as
to financial statements in which such principles have been properly applied.

Governmental Authority. The government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantors. Collectively, Parent and all Subsidiary Guarantors, and individually
any one of them.

Guaranty. The Unconditional Guaranty of Payment and Performance dated of even
date herewith made by Parent, and the Subsidiary Guarantors in favor of the
Agent and the Lenders, as the same may be modified, amended or ratified.

Hazardous Substances. See §6.20(b).

Implied Debt Service. On any date of determination, an amount equal to the
annual principal and interest payment sufficient to amortize in full during a
thirty (30) year period, a loan in an amount equal to the sum of the aggregate
principal balance of Loans and Letters of Credit Liabilities as of such date,
calculated using an interest rate equal to the greater of (a) two and one
quarter percent (2.25%) plus the then current annual yield on ten (10) year
obligations issued by the United States Treasury most recently prior to the date
of determination as determined by the Agent and (b) seven percent (7.0%).

 

14



--------------------------------------------------------------------------------

Increase Notice. See §2.10(a).

Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than ninety (90) days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered and are due more than three
(3) months from the date of incurrence of the obligation in respect thereof or
evidenced by a note or similar instrument; (c) obligation of such Person as a
lessee or obligor under a Capitalized Lease; (d) all reimbursement obligations
of such Person under any letters of credit or acceptances (whether or not the
same have been presented for payment); (e) all Off-Balance Sheet Obligations of
such Person; (f) all obligations of such Person in respect of any purchase
obligation, takeout commitment or forward equity commitment and net obligations
of such Person in respect of any repurchase obligation; (g) net obligations
under any Derivatives Contract not entered into as a hedge against existing
Indebtedness, in an amount equal to the Derivatives Termination Value thereof;
(h) all obligations of such Person to redeem, retire, defease or otherwise make
any payment in respect of any Mandatorily Redeemable Stock issued by such Person
or any other Person, valued at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; (i) all Indebtedness
of other Persons which such Person has guaranteed or is otherwise recourse to
such Person (except for guaranties of Non-recourse Exclusions, other customary
exceptions for fraud, misapplication of funds, environmental indemnities,
violation of “special purpose entity” covenants, and other similar exceptions to
recourse liability, until a claim is made with respect thereto, and then shall
be included only to the extent of the amount of such claim), including liability
of a general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute “Indebtedness” hereunder, any obligation
to supply funds to or in any manner to invest directly or indirectly in a
Person, to maintain working capital or equity capital of a Person or otherwise
to maintain net worth, solvency or other financial condition of a Person, to
purchase indebtedness, or to assure the owner of indebtedness against loss,
including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the indebtedness held by such owner or otherwise; (j) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (k) such Person’s pro rata share of the Indebtedness
(based upon its Equity Percentage in such Unconsolidated Affiliates) of any
Unconsolidated Affiliate of such Person.

Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

15



--------------------------------------------------------------------------------

Insolvency Event. With respect to a specified Person, (a) the filing of a decree
or order for relief by a court having jurisdiction in respect of such Person or
any substantial part of its property in an involuntary case under any applicable
Insolvency Law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of sixty (60) consecutive days; or (b) the
commencement by such Person of a voluntary case under any applicable Insolvency
Law now or hereafter in effect, or the consent by such Person to the entry of an
order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due, or the taking
of action by such Person in furtherance of any of the foregoing.

Insolvency Laws. The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

Interest Expense. For any period, without duplication, (a) total interest
expense incurred (both expensed and capitalized) of the Borrower, the Guarantors
and their respective Subsidiaries on funded debt, including the portion of rents
payable under a Capitalized Lease allocable to interest expense in accordance
with GAAP (but excluding capitalized interest funded under a construction loan
interest reserve account), determined on a consolidated basis in accordance with
GAAP for such period, plus (b) the Borrower’s, the Guarantors’ and their
respective Subsidiaries’ Equity Percentage of Interest Expense of their
Unconsolidated Affiliates for such period. Interest Expense shall not include
Preferred Distributions or interest on Trust Preferred Equity.

Interest Payment Date. As to each Base Rate Loan, the first (1st) day of each
calendar quarter during the term of such Loan. As to each LIBOR Rate Loan, the
last day of each Interest Period therefor.

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two or
three months thereafter, and (b) thereafter, each period commencing on the day
following the last day of the next preceding Interest Period applicable to such
Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrower in a Loan Request or Conversion/Continuation Request;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding LIBOR Business Day, as determined conclusively (absent
manifest error) by the Agent in accordance with the then current bank practice
in London;

 

16



--------------------------------------------------------------------------------

(ii) if the Borrower shall fail to give notice as provided in §4.1, the Borrower
shall be deemed to have requested a continuation of the affected LIBOR Rate Loan
as a LIBOR Rate Loan for the same Interest Period (unless such Interest Period
shall be greater than the time remaining until the Maturity Date, in which case
the Interest Period shall be the Interest Period closest to the time remaining,
without exceeding the time to the Maturity Date) at the end of the applicable
Interest Period);

(iii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

(iv) no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
Maturity Date.

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, or (ii) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms. In determining the aggregate amount of
Investments outstanding at any particular time: (a) there shall be included as
an Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (b) there shall be deducted
in respect of each Investment any amount received as a return of capital;
(c) there shall not be deducted in respect of any Investment any amounts
received as earnings on such Investment, whether as dividends, interest or
otherwise, except that accrued interest included as provided in the foregoing
clause (a) may be deducted when paid; and (d) there shall not be deducted in
respect of any Investment any decrease in the value thereof.

Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.

Joinder Agreement. The Joinder Agreement with respect to the Guaranty and the
Contribution Agreement to be executed and delivered pursuant to §5.2 by any
Additional Guarantor, such Joinder Agreement to be substantially in the form of
Exhibit B hereto.

KeyBank. As defined in the preamble hereto.

Land Assets. Land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following twelve
(12) months.

 

17



--------------------------------------------------------------------------------

Leases. Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18).

Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower in accordance with §2.9.

Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum face amount of such Letter of Credit plus
(b) the aggregate unpaid principal amount of all drawings made under such Letter
of Credit which have not been repaid (including repayment by a Loan). For
purposes of this Agreement, a Lender (other than the Lender acting as the
Issuing Lender) shall be deemed to hold a Letter of Credit Liability in an
amount equal to its participation interest in the related Letter of Credit under
§2.9, and the Lender acting as the Issuing Lender shall be deemed to hold a
Letter of Credit Liability in an amount equal to its retained interest in the
related Letter of Credit after giving effect to the acquisition by the Lenders
other than the Lender acting as the Issuing Lender of their participation
interests under such Section.

Letter of Credit Request. See §2.9(a).

LIBOR. For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR01 Page (or any successor service, or if such
Person no longer reports such rate as determined by Agent, by another
commercially available source providing such quotations approved by Agent) at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. If such
service or such other Person approved by Agent described above no longer reports
such rate and such rate is not otherwise ascertainable by adequate and
reasonable methods or Agent determines in good faith that the rate so reported
no longer accurately and fairly reflects the cost to Agent of making or
maintaining LIBOR Rate Loans, Loans shall accrue interest at the Base Rate plus
the Applicable Margin for such Loan. For any period during which a Reserve
Percentage shall apply, LIBOR with respect to LIBOR Rate Loans shall be equal to
the amount determined above divided by an amount equal to 1 minus the Reserve
Percentage.

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

 

18



--------------------------------------------------------------------------------

LIBOR Rate Loans. Loans bearing interest calculated by reference to LIBOR.

Lien. See §8.2.

Loan Documents. This Agreement, the Notes, the Guaranty, the Letter of Credit
Requests, the Joinder Agreements, the Agreement Regarding Fees and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of the Borrower or any Guarantor in connection with the Loans.

Loan Request. See §2.6.

Loan and Loans. An individual Loan or the aggregate Loans, as the case may be,
in the maximum principal amount of $60,000,000.00 (subject to increase as
provided in §2.10) to be made by the Lenders hereunder as more particularly
described in §2. All Loans shall be made in Dollars. Amounts drawn under a
Letter of Credit shall also be considered Loans as provided in §2.9(f).

Management Agreements. Agreements, whether written or oral, providing for the
property management of the Subject Properties or any of them. The term
“Management Agreements” shall specifically exclude any agreements of Gladstone
Management Corporation (“GMC”), Gladstone Administration, LLC (“GA”) and
Gladstone Securities, LLC (“GS”), including without limitation, the Amended and
Restated Investment Advisory Agreement, dated January 1, 2007, by and between
Parent and GMC, the Administration Agreement, dated January 1, 2007, by and
between Parent and GA, the Dealer Manager Agreement, dated March 25, 2011,
executed by Parent and GS, and the Engagement Letter, executed June 18, 2013 and
effective June 10, 2013, between Parent and GS.

Mandatorily Redeemable Stock. With respect to any Person, any Equity Interest of
such Person which by the terms of such Equity Interest (or by the terms of any
security into which it is convertible or for which it is exchangeable or
exercisable), upon the happening of any event or otherwise (a) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(other than an Equity Interest to the extent redeemable in exchange for common
stock or other equivalent common Equity Interests), (b) is convertible into or
exchangeable or exercisable for Indebtedness or Mandatorily Redeemable Stock, or
(c) is redeemable at the option of the holder thereof, in whole or in part
(other than an Equity Interest which is redeemable solely in exchange for common
stock or other equivalent common Equity Interests).

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, financial condition or results of operations of Parent, the
Borrower and their respective Subsidiaries, taken as a whole; (b) the ability of
Borrower or any Guarantor to perform any of its obligations under the Loan
Documents; (c) the validity or enforceability of any of the Loan Documents; or
(d) the rights or remedies of Agent or the Lenders under the Loan Documents.

Maturity Date. August 7, 2016, as the same may be extended by Borrower as
provided in §2.11, or such earlier date on which the Loans shall become due and
payable pursuant to the terms hereof.

 

19



--------------------------------------------------------------------------------

Mezzanine Loan. A loan that is secured by a first priority pledge of the equity
interests in a special purpose, bankruptcy remote person or other entity which
owns, directly or through one or more special purpose, bankruptcy remote
entities or other entity, one or more income-producing office, industrial,
manufacturing, retail, distribution, medical/healthcare, data center or flex
properties which is being paid on a current basis to the extent due and payable
and performing in accordance with its terms, which properties are subject to
Mortgage Receivable.

Moody’s. Moody’s Investor Service, Inc.

Mortgage Receivable. A mortgage loan on one or more income-producing office,
industrial, manufacturing, retail, distribution, medical/healthcare, data center
or flex properties which is being paid on a current basis and performing in
accordance with its terms, which Mortgage Receivable includes, without
limitation, the indebtedness evidenced by a note and secured by a related first
mortgage.

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by the Borrower or any ERISA Affiliate.

Net Income (or Loss). With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.

Net Offering Proceeds. The gross cash proceeds received by Parent, the Borrower
or any of its Subsidiaries as a result of an Equity Offering after the date of
this Agreement less the customary and reasonable costs, expenses and discounts
paid by Parent, Borrower or such Subsidiary in connection therewith.

Net Rentable Area. With respect to (a) any Real Estate other than a data center
property, the floor area of any buildings, structures or other improvements
available for leasing to tenants and (b) any Real Estate that is a data center
property, the megawatts of critical load power available for use by tenants, in
each case determined in accordance with the Rent Roll for such Real Estate, the
manner of such determination to be reasonably consistent for all Real Estate of
the same type unless otherwise approved by the Agent.

Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness; (iv) are the
result of any unpaid real estate taxes and assessments (whether contained in a
loan agreement, promissory note, indemnity agreement or other document); or
(v) result from the borrowing Subsidiary and/or its assets becoming the subject
of a voluntary or involuntary bankruptcy, insolvency or similar proceeding.

 

20



--------------------------------------------------------------------------------

Non-Recourse Indebtedness. With respect to a Person, (a) Indebtedness in respect
of which recourse for payment (except for Non-Recourse Exclusions until a claim
is made with respect thereto, and then such Indebtedness shall not constitute
Non-Recourse Indebtedness only to the extent of the amount of such claim) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness or (b) if such Person is a Single Asset Entity, any
Indebtedness of such Person. A loan secured by multiple properties owned by
Single Asset Entities shall be considered Non-Recourse Indebtedness of such
Single Asset Entities even if such Indebtedness is cross-defaulted and
cross-collateralized with the loans to such other Single Asset Entities.

Notes. See §2.1(b).

Notice. See §19.

Obligations. All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

Off-Balance Sheet Obligations. Liabilities and obligations of Parent, the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which Parent would
be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of Parent’s report on
Form 10-Q or Form 10-K (or their equivalents) which Parent is required to file
with the SEC (or any Governmental Authority substituted therefore). As used in
this definition, the term “SEC Off-Balance Sheet Rules” means the Disclosure in
Management’s Discussion and Analysis About Off-Balance Sheet Arrangements,
Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified
at 17 CFR pts. 228, 229 and 249).

Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.15 or §18.9).

 

21



--------------------------------------------------------------------------------

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination. With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.

Parent. As defined in the preamble hereto.

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle A,
Title I of ERISA.

Preferred Distributions. For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by Parent, the Borrower or any
of its Subsidiaries. Preferred Distributions shall not include dividends or
distributions (a) paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests; (b) paid or payable to the
Borrower or any of its Subsidiaries; or (c) constituting or resulting in the
redemption of Preferred Securities, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.

Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both. Preferred Securities shall include any
Trust Preferred Equity but shall exclude any Senior Common Stock.

Pricing Level. Such term shall have the meaning established within the
definition of Applicable Margin.

Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by the Borrower, any Guarantor or any of their respective
Subsidiaries, including, without limitation, the Subject Properties.

Recipient. The Agent, any Lender and the Issuing Lender, as applicable.

 

22



--------------------------------------------------------------------------------

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to Borrower or Parent. Recourse
Indebtedness shall not include Non-Recourse Indebtedness.

Register. See §18.2.

REIT Status. With respect to Parent, its status as a real estate investment
trust as defined in §856(a) of the Code.

Release. See §6.20(c)(iv).

Rent Roll. A report prepared by the Borrower showing for each Subject Property
owned or leased by Borrower or a Subsidiary Guarantor, its occupancy, lease
expiration dates, lease rent and other information as presented to Agent prior
to the date hereof and updated by Borrower from time to time.

Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty-six and 7/10 percent
(66.7%) of the Total Commitment; provided that in determining said percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Defaulting
Lenders.

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting or including (among other liabilities)
Eurocurrency liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.

Sale/Leaseback. See §8.5.

Sale/Leaseback Amount. See §8.5.

SEC. The federal Securities and Exchange Commission.

Second Lien Mortgage Receivables. A mortgage loan on one or more
income-producing office, industrial, manufacturing, retail, distribution,
medical/healthcare, data center or flex properties which is being paid on a
current basis to the extent due and payable and performing in accordance with
its terms, which Second Lien Mortgage Receivable includes, without limitation,
the indebtedness evidenced by a note and secured by a related second mortgage.

 

23



--------------------------------------------------------------------------------

Secured Debt. With respect to any Person as of any date of determination, the
aggregate principal amount of all Indebtedness of such Person on a Consolidated
basis outstanding at such date and that is secured in any manner by any Lien,
and in the case of the Borrower, shall include (without duplication), the
Borrower’s Equity Percentage of the Secured Debt of its Unconsolidated
Affiliates. Notwithstanding the foregoing, the Obligations shall not be deemed
Secured Debt.

Senior Common Stock. The common equity of the Parent either issued through a
Regulation D offering or registered with the SEC but not traded on an exchange.
Senior Common Stock and its dividends shall be treated as common stock for
purposes of all compliance calculations.

Single Asset Entity. A bankruptcy remote, single purpose entity which is a
Subsidiary of Borrower and which is not a Subsidiary Guarantor which owns real
property and related assets which are security for Indebtedness of such entity,
and which Indebtedness does not constitute Indebtedness of any other Person
except as provided in the definition of Non-Recourse Indebtedness (except for
Non-Recourse Exclusions).

S&P. Standard & Poor’s Ratings Group.

State. A state of the United States of America and the District of Columbia.

Subject Property or Subject Properties. The Eligible Real Estate owned or leased
pursuant to a ground lease reasonably approved by the Agent by a Subsidiary
Guarantor which is included in the calculation of the Unencumbered Asset Value.

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

Subsidiary Guarantors. AL13 Brookwood LLC, CMS06-3 LLC, EI07 Tewksbury MA LLC,
NJT06 Sterling Heights MI LLC, RB08 Concord OH LLC, DBPI07 Bolingbrook IL LLC,
RCOG07 Georgia LLC, and APML07 Hialeah FL LLC, each a Delaware limited liability
company, and any Additional Guarantor that (a) is the direct or indirect owner
(other than Parent and Borrower) of a Subject Property, and (b) is not an
Excluded Subsidiary.

Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of the date of this Agreement, the Total Commitment is
$60,000,000.00, and is subject to increase as provided in §2.10.

 

24



--------------------------------------------------------------------------------

Trust. GCLP Business Trust II, a Massachusetts business trust.

Trust Preferred Equity. Any Indebtedness of the Borrower, the Parent and any of
their Subsidiaries which (i) has an original maturity of not less than thirty
(30) years, (ii) is not putable to any of the Borrower, the Parent and any of
their Subsidiaries, (iii) is non-amortizing and provides for payment of interest
only not more often than quarterly, (iv) imposes no financial covenants on
Borrower, Parent or their respective Subsidiaries, and (v) is subordinated to
the Loan Documents and the Obligations of the Borrower and the Guarantors
thereunder on such terms as are reasonably acceptable to the Agent.

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, (a) which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.

Unencumbered Asset Availability. As of any date of determination, the
Unencumbered Asset Availability shall be the maximum amount of Loans and Letter
of Credit Liabilities which does not exceed any of the following: (a) the
maximum principal amount as would not exceed sixty percent (60%) of Unencumbered
Asset Value as most recently determined under this Agreement, (b) the maximum
principal amount as would not cause the Unencumbered Debt Service Coverage Ratio
to be less than 1.60 to 1.00 and (c) the maximum principal amount which would
not cause the Unencumbered Debt Yield Ratio to be less than fourteen percent
(14%).

Unencumbered Asset Value. As of any date of determination, the Unencumbered
Asset Value shall be, without duplication, the sum of (a) (i) the Unencumbered
Net Operating Income (excluding Subject Properties with negative Net Operating
Incomes, Subject Properties acquired during the trailing six (6) months and
Subject Properties disposed of during the fiscal quarter most recently ending)
for the Calculation Period, annualized as applicable, divided by (ii) the
Capitalization Rate, plus (b) the acquisition cost of all Subject Properties
acquired during the trailing six (6) month period determined in accordance with
GAAP.

Unencumbered Debt Service Coverage Ratio. As of any date of determination, the
ratio of Unencumbered Net Operating Income for the Calculation Period,
annualized as applicable, divided by the Implied Debt Service.

Unencumbered Debt Yield Ratio. As of any date of determination, the ratio
(expressed as a percentage) of (a) Unencumbered Net Operating Income for the
Calculation Period, annualized as applicable, to (b) Consolidated Total
Unsecured Indebtedness. For purposes of the calculation of the Unencumbered Debt
Yield Ratio, when calculating Unencumbered Net Operating Income for any Real
Estate not owned and operated by a Subsidiary for a full fiscal quarter, the
Unencumbered Net Operating Income attributable to such Real Estate shall be
calculated using the sum of (i) the actual historical results for the period
that the Real Estate was owned and operated by the Subsidiary plus (ii) the
proforma results, as reasonably approved by the Agent, for the future period
necessary to achieve a full fiscal quarter number.

 

25



--------------------------------------------------------------------------------

Unencumbered Net Operating Income. For any Eligible Real Estate included in the
calculation of the Unencumbered Asset Value and for a given period, an amount
equal to the sum of (a) the rents and other revenues for such Real Estate for
such period received in the ordinary course of business (excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of tenants’ obligations for rent) minus (b) all expenses paid or
accrued and related to the ownership, operation or maintenance of such Real
Estate for such period, but specifically excluding, any property management
fees, debt service charges, income taxes, depreciation, amortization and other
non-cash expenses, minus (c) the greater of (i) actual property management
expenses of such Real Estate or (ii) an amount equal to two percent (2.0%) of
the gross revenues from such Real Estate. Unencumbered Net Operating Income
shall be adjusted to remove any impact from straight-line rent leveling
adjustments required under GAAP.

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is not subject to any
escrow, reserves or Liens or claims of any kind in favor of any Person (other
than customary rights of depository institutions in the ordinary course of
business with respect to bank accounts).

Unsecured Debt. With respect to any Person as of any date of determination,
Indebtedness of such Person which is not Secured Debt, and in the case of the
Borrower, shall include (without duplication), the Borrower’s Equity Percentage
of the Unsecured Debt of its Unconsolidated Affiliates.

Variable Rate Debt. Indebtedness that is payable by reference to a rate of
interest that may vary, float or change during the term of such Indebtedness
(that is, a rate of interest that is not fixed (whether by its terms or by way
of a hedge arrangement) for the entire term of such Indebtedness).

Wholly Owned Subsidiary. As to a Person, any Subsidiary of such first Person
that is directly or indirectly owned one hundred percent (100%) by such first
Person.

§1.2 Rules of Interpretation.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification of such law.

 

26



--------------------------------------------------------------------------------

(d) A reference to any Person includes its permitted successors and permitted
assigns.

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

(f) The words “include”, “includes” and “including” are not limiting.

(g) The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

(h) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.

(i) Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.

(j) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(k) In the event of Accounting Change which would affect the computation of any
financial covenant, ratio or other requirement set forth in any Loan Document,
then upon the request of Borrower or Agent, the Borrower, the Guarantors, the
Agent and the Lenders shall negotiate promptly, diligently and in good faith in
order to amend the provisions of the Loan Documents such that such financial
covenant, ratio or other requirement shall continue to provide substantially the
same financial tests or restrictions of the Borrower and the Guarantors as in
effect prior to such Accounting Change, as determined by the Required Lenders in
their good faith judgment. Until such time as such amendment shall have been
executed and delivered by the Borrower, Guarantors, the Agent and the Required
Lenders, such financial covenants, ratio and other requirements, and all
financial statements and other documents required to be delivered under the Loan
Documents, shall be calculated and reported as if such Accounting Change had not
occurred. For purposes of this clause (k), “Accounting Change” shall mean any
change in generally accepted accounting principles after the date hereof,
including any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC, or any other change in accounting procedures pursuant to
§7.3.

 

27



--------------------------------------------------------------------------------

§2. THE REVOLVING CREDIT FACILITY.

§2.1 Loans.

(a) Subject to the terms and conditions set forth in this Agreement, each of the
Lenders severally agrees to lend to the Borrower, and the Borrower may borrow
(and repay and reborrow) from time to time between the Closing Date and the
Maturity Date upon notice by the Borrower to the Agent given in accordance with
§2.6, such sums as are requested by the Borrower for the purposes set forth in
§2.8 up to a maximum aggregate principal amount outstanding (after giving effect
to all amounts requested) at any one time equal to the lesser of (i) such
Lender’s Commitment and (ii) such Lender’s Commitment Percentage of the sum of
(A) the Unencumbered Asset Availability minus (B) the sum of (1) the amount of
all outstanding Loans and (2) the aggregate amount of Letter of Credit
Liabilities; provided, that, in all events no Default or Event of Default shall
have occurred and be continuing; and provided, further, that the outstanding
principal amount of the Loans (after giving effect to all amounts requested) and
Letter of Credit Liabilities shall not at any time exceed the Total Commitment
or cause a violation of the covenant set forth in §9.1. The Loans shall be made
pro rata in accordance with each Lender’s Commitment Percentage. Each request
for a Loan hereunder shall constitute a representation and warranty by the
Borrower that all of the conditions required of Borrower set forth in §10 and
§11 have been satisfied on the date of such request. The Agent may assume that
the conditions in §10 and §11 have been satisfied unless it receives prior
written notice from a Lender that such conditions have not been satisfied. No
Lender shall have any obligation to make Loans to Borrower in the maximum
aggregate principal outstanding balance of more than the principal face amount
of such Lender’s Note.

(b) The Loans shall be evidenced by separate promissory notes of Borrower in
substantially the form of Exhibit A hereto (collectively, the “Notes”), dated of
even date with this Agreement (except as otherwise provided in §18.3) and
completed with appropriate insertions. One Note shall be payable to the order of
each Lender in the principal amount equal to such Lender’s Commitment or, if
less, the outstanding amount of all Loans made by such Lender, plus interest
accrued thereon, as set forth below. The Borrower irrevocably authorizes Agent
to make or cause to be made, at or about the time of the Drawdown Date of any
Loan or the time of receipt of any payment of principal thereof, an appropriate
notation on Agent’s Record reflecting the making of such Loan or (as the case
may be) the receipt of such payment. The outstanding amount of the Loans set
forth on Agent’s Record shall be prima facie evidence of the principal amount
thereof owing and unpaid to each Lender (absent manifest error), but the failure
to record, or any error in so recording, any such amount on Agent’s Record shall
not limit or otherwise affect the obligations of the Borrower hereunder or under
any Note to make payments of principal of or interest on any such Note when due.
Agent shall use commercially reasonable efforts to provide to the Borrower a
monthly invoice for interest that has accrued on the Notes, but the failure of
Agent to provide the Borrower any such invoice shall not limit or otherwise
affect the obligations of the Borrower hereunder or under any Note to make
payments of interest on any such Note when due.

 

28



--------------------------------------------------------------------------------

§2.2 Facility Unused Fee. The Borrower agrees to pay to the Agent for the
account of the Lenders in accordance with their respective Commitment
Percentages a facility unused fee calculated each day at the rate per annum of
0.25% on the daily amount by which the Total Commitment (other than the
Commitment of a Defaulting Lender) exceeds the outstanding principal amount of
Loans (other than Loans made by a Defaulting Lender) and the face amount of
Letters of Credit Outstanding during each calendar quarter or portion thereof
commencing on the date hereof and ending on the Maturity Date. The facility
unused fee shall be payable quarterly in arrears on the first (1st) day of each
calendar quarter for the immediately preceding calendar quarter or portion
thereof, and on any earlier date on which the Commitments shall be reduced or
shall terminate as provided in §2.3, with a final payment on the Maturity Date.

§2.3 Reduction and Termination of the Commitments. The Borrower shall have the
right at any time and from time to time upon three (3) Business Days’ prior
written notice to the Agent to reduce by $5,000,000.00 or an integral multiple
of $1,000,000.00 in excess thereof (provided that in no event shall the Total
Commitment be reduced in such manner to an amount less than $25,000,000.00,
other than in the case of a termination of the facility by the Borrower) or to
terminate entirely the unborrowed portion of the Commitments (provided that such
termination would not result in the Total Commitment being reduced to an amount
less than $25,000,000.00), whereupon the Commitments of the Lenders shall be
reduced pro rata in accordance with their respective Commitment Percentages of
the amount specified in such notice or, as the case may be, terminated, any such
termination or reduction to be without penalty except as otherwise set forth in
§4.8; provided, however, that no such termination or reduction shall be
permitted if, after giving effect thereto, the sum of Outstanding Loans and the
Letter of Credit Liabilities would exceed the Commitments of the Lenders as so
terminated or reduced. Promptly after receiving any notice from the Borrower
delivered pursuant to this §2.3, the Agent will notify the Lenders of the
substance thereof. Any reduction of the Commitments to an amount less than
$50,000,000.00 shall also result in a proportionate reduction (rounded to the
next lowest integral multiple of $100,000.00) in the maximum amount of Letters
of Credit. Upon the effective date of any such reduction or termination, the
Borrower shall pay to the Agent for the respective accounts of the Lenders the
full amount of any facility fee under §2.2 then accrued on the amount of the
reduction. No reduction or termination of the Commitments may be reinstated.

§2.4 [Intentionally omitted.]

§2.5 Interest on Loans.

(a) Each Base Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the date on which such Base Rate Loan is
repaid or converted to a LIBOR Rate Loan at the rate per annum equal to the sum
of the Base Rate plus the Applicable Margin.

(b) Each LIBOR Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of each Interest Period with
respect thereto at the rate per annum equal to the sum of LIBOR determined for
such Interest Period plus the Applicable Margin.

(c) The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.

 

29



--------------------------------------------------------------------------------

(d) Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the other
Type as provided in §4.1.

§2.6 Requests for Loans. Except with respect to the initial Loan on the Closing
Date, the Borrower shall give to the Agent written notice executed by an
Authorized Officer in the form of Exhibit C hereto (or telephonic notice
confirmed in writing in the form of Exhibit G hereto) of each Loan requested
hereunder (a “Loan Request”) by 12:00 p.m. (Cleveland time) one (1) Business Day
prior to the proposed Drawdown Date with respect to Base Rate Loans and two
(2) Business Days prior to the proposed Drawdown Date with respect to LIBOR Rate
Loans. Each such notice shall specify with respect to the requested Loan the
proposed principal amount of such Loan, the Type of Loan, the initial Interest
Period (if applicable) for such Loan and the Drawdown Date. Each such notice
shall also contain (i) a general statement as to the purpose for which such
advance shall be used (which purpose shall be in accordance with the terms of
§2.8) and (ii) a certification by the chief financial officer or chief
accounting officer of Parent that the Borrower and the Guarantors are and will
be in compliance with all covenants under the Loan Documents after giving effect
to the making of such Loan. Promptly upon receipt of any such notice, the Agent
shall notify each of the Lenders thereof. Each such Loan Request shall be
irrevocable and binding on the Borrower and shall obligate the Borrower to
accept the Loan requested from the Lenders on the proposed Drawdown Date. Each
Loan Request shall be (a) for a Base Rate Loan in a minimum aggregate amount of
$500,000.00 or an integral multiple of $100,000.00 in excess thereof; or (b) for
a LIBOR Rate Loan in a minimum aggregate amount of $500,000.00 or an integral
multiple of $100,000.00 in excess thereof; provided, however, that there shall
be no more than five (5) LIBOR Rate Loans outstanding at any one time.

§2.7 Funds for Loans.

(a) Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown Date of
any Loans, each of the Lenders will make available to the Agent, at the Agent’s
Head Office, in immediately available funds, the amount of such Lender’s
Commitment Percentage of the amount of the requested Loans which may be
disbursed pursuant to §2.1. Upon receipt from each Lender of such amount, and
upon receipt of the documents required by §10 and §11 and the satisfaction of
the other conditions set forth therein, to the extent applicable, the Agent will
make available to the Borrower the aggregate amount of such Loans made available
to the Agent by the Lenders by crediting such amount to the account of the
Borrower maintained at the Agent’s Head Office. The failure or refusal of any
Lender to make available to the Agent at the aforesaid time and place on any
Drawdown Date the amount of its Commitment Percentage of the requested Loans
shall not relieve any other Lender from its several obligation hereunder to make
available to the Agent the amount of such other Lender’s Commitment Percentage
of any requested Loans, including any additional Loans that may be requested
subject to the terms and conditions hereof to provide funds to replace those not
advanced by the Lender so failing or refusing. In the event of any such failure
or refusal, the Lenders not so failing or refusing shall be entitled to a
priority secured position as against the Lender or Lenders so failing or
refusing to make available to the Borrower the amount of its or their Commitment
Percentage for such Loans as provided in §12.5.

 

30



--------------------------------------------------------------------------------

(b) Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date that such Lender will not make available to Agent such
Lender’s Commitment Percentage of a proposed Loan, Agent may in its discretion
assume that such Lender has made such Loan available to Agent in accordance with
the provisions of this Agreement and the Agent may, if it chooses, in reliance
upon such assumption make such Loan available to the Borrower, and such Lender
shall be liable to the Agent for the amount of such advance. If such Lender does
not pay such corresponding amount upon the Agent’s demand therefor, the Agent
will promptly notify the Borrower, and the Borrower shall promptly pay such
corresponding amount to the Agent. The Agent shall also be entitled to recover
from the Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Agent to the Borrower to the date such
corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Effective Rate plus one percent (1%).

§2.8 Use of Proceeds. The Borrower will use the proceeds of the Loans and the
Letters of Credit solely to (a) pay closing costs in connection with this
Agreement; (b) to finance Borrower’s direct and indirect investments in Real
Estate and Mortgage Receivables; and (c) for general working capital purposes.

§2.9 Letters of Credit.

(a) Subject to the terms and conditions set forth in this Agreement, at any time
and from time to time from the Closing Date through the day that is ninety
(90) days prior to the Maturity Date, the Issuing Lender shall issue such
Letters of Credit as the Borrower may request upon the delivery of a written
request in the form of Exhibit D hereto (a “Letter of Credit Request”) to the
Issuing Lender, provided that (i) no Default or Event of Default shall have
occurred and be continuing, (ii) upon issuance of such Letter of Credit, the
Letter of Credit Liabilities shall not exceed $20,000,000.00, (iii) in no event
shall the sum of (A) the Loans Outstanding and (B) the amount of Letter of
Credit Liabilities (after giving effect to all Letters of Credit requested)
exceed the Total Commitment, (iv) in no event shall the outstanding principal
amount of the Loans and Letters of Credit Liabilities (after giving effect to
any requested Letters of Credit) cause a violation of the covenant set forth in
§9.1, (v) the conditions set forth in §§10 and 11 shall have been satisfied and
(vi) in no event shall any amount drawn under a Letter of Credit be available
for reinstatement or a subsequent drawing under such Letter of Credit.
Notwithstanding anything to the contrary contained in this §2.10, the Issuing
Lender shall not be obligated to issue, amend, extend, renew or increase any
Letter of Credit at a time when any other Lender is a Defaulting Lender, unless
the Issuing Lender is satisfied that the participation therein will otherwise be
fully allocated to the Lenders that are Non-Defaulting Lenders consistent with
§2.13(c) and the Defaulting Lender shall have no participation therein, except
to the extent the Issuing Lender has entered into arrangements with the Borrower
or such Defaulting Lender which are satisfactory to the Issuing Lender in its
good faith determination to eliminate the Issuing Lender’s Fronting Exposure
with respect to any such Defaulting Lender, including the delivery of cash
collateral. The Issuing Lender may assume that the conditions in §10 and §11
have been satisfied unless it receives written notice from a Lender that such
conditions have not been satisfied. Each Letter of Credit Request shall be
executed by an Authorized Officer of Borrower. The Issuing Lender shall be
entitled to conclusively rely on such Person’s authority to request a Letter of
Credit on behalf of Borrower. The Issuing Lender shall have no duty to verify
the authenticity of any signature appearing on a Letter of Credit Request. The
Borrower assumes all risks with respect to the use of the Letters of Credit.
Unless the Issuing Lender and the Required Lenders otherwise consent, the term
of any Letter of Credit shall not exceed a period of time commencing on the
issuance of the Letter of Credit and ending on the date which is thirty
(30) days prior to the Maturity Date, or to the Maturity Date to the extent any
such Letter of Credit has been cash collateralized in a manner reasonably
satisfactory to the Agent and the Issuing Lender (but in any event the term
shall not extend beyond the Maturity Date). The amount available to be drawn
under any Letter of Credit shall reduce on a dollar-for-dollar basis the amount
available to be drawn under the Total Commitment as a Loan.

 

31



--------------------------------------------------------------------------------

(b) Each Letter of Credit Request shall be submitted to the Issuing Lender at
least five (5) Business Days (or such shorter period as the Issuing Lender may
approve) prior to the date upon which the requested Letter of Credit is to be
issued. Each such Letter of Credit Request shall contain (i) a statement as to
the purpose for which such Letter of Credit shall be used (which purpose shall
be in accordance with the terms of this Agreement), and (ii) a certification by
the chief financial or chief accounting officer of Parent that the Borrower is
and will be in compliance with all covenants under the Loan Documents after
giving effect to the issuance of such Letter of Credit. The Borrower shall
further deliver to the Issuing Lender such additional applications (which
application as of the date hereof is in the form of Exhibit H hereto) and
documents as the Issuing Lender may reasonably require, in conformity with the
then standard practices of its letter of credit department, in connection with
the issuance of such Letter of Credit; provided that in the event of any
conflict, the terms of this Agreement shall control.

(c) The Issuing Lender shall, subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.9(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.

(d) Upon the issuance of a Letter of Credit, each Lender shall be deemed to have
purchased a participation therein from Issuing Lender in an amount equal to its
respective Commitment Percentage of the amount of such Letter of Credit. No
Lender’s obligation to participate in a Letter of Credit shall be affected by
any other Lender’s failure to perform as required herein with respect to such
Letter of Credit or any other Letter of Credit.

(e) Upon the issuance of each Letter of Credit, the Borrower shall pay to the
Issuing Lender (i) for its own account, a Letter of Credit fee calculated at the
rate of one-eighth of one percent (0.125%) per annum of the amount available to
be drawn under such Letter of Credit (which fee shall not be less than $1,500 in
any event), and (ii) for the accounts of the Lenders (including the Issuing
Lender) in accordance with their respective percentage shares of participation
in such Letter of Credit, a Letter of Credit fee calculated at the rate per
annum equal to the Applicable Margin then applicable to LIBOR Rate Loans on the
amount available to be drawn under such Letter of Credit. Such fees shall be
payable in quarterly installments in arrears with respect to each Letter of
Credit on the first day of each calendar quarter following the date of issuance
and continuing on each quarter or portion thereof thereafter, as applicable, or
on any earlier date on which the Commitments shall terminate and on the
expiration or return of any Letter of Credit. In addition, the Borrower shall
pay to Issuing Lender for its own account within five (5) days of demand of
Issuing Lender the standard issuance and documentation charges for Letters of
Credit issued from time to time by Issuing Lender.

 

32



--------------------------------------------------------------------------------

(f) In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, the Borrower shall reimburse the Issuing Lender by having
such amount drawn treated as an outstanding Base Rate Loan under this Agreement
(Borrower being deemed to have requested a Base Rate Loan on such date in an
amount equal to the amount of such drawing and such amount drawn shall be
treated as an outstanding Base Rate Loan under this Agreement) and the Agent
shall promptly notify each Lender by telex, telecopy, telegram, telephone
(confirmed in writing) or other similar means of transmission, and each Lender
shall promptly and unconditionally pay to the Agent, for the Issuing Lender’s
own account, an amount equal to such Lender’s Commitment Percentage of such
Letter of Credit (to the extent of the amount drawn). If and to the extent any
Lender shall not make such amount available on the Business Day on which such
draw is funded, such Lender agrees to pay such amount to the Agent forthwith on
demand, together with interest thereon, for each day from the date on which such
draw was funded until the date on which such amount is paid to the Agent, at the
Federal Funds Effective Rate until three (3) days after the date on which the
Agent gives notice of such draw and at the Federal Funds Effective Rate plus one
percent (1.0%) for each day thereafter. Further, such Lender shall be deemed to
have assigned any and all payments made of principal and interest on its Loans,
amounts due with respect to its participations in Letters of Credit and any
other amounts due to it hereunder to the Agent to fund the amount of any drawn
Letter of Credit which such Lender was required to fund pursuant to this
§2.9(f) until such amount has been funded (as a result of such assignment or
otherwise). In the event of any such failure or refusal, the Lenders not so
failing or refusing shall be entitled to a priority secured position for such
amounts as provided in §12.5. The failure of any Lender to make funds available
to the Agent in such amount shall not relieve any other Lender of its obligation
hereunder to make funds available to the Agent pursuant to this §2.9(f).

(g) If after the issuance of a Letter of Credit pursuant to §2.9(c) by the
Issuing Lender, but prior to the funding of any portion thereof by a Lender, for
any reason a drawing under a Letter of Credit cannot be refinanced as a Loan,
each Lender will, on the date such Loan pursuant to §2.9(f) was to have been
made, purchase an undivided participation interest in the Letter of Credit in an
amount equal to its Commitment Percentage of the amount of such Letter of
Credit. Each Lender will immediately transfer to the Issuing Lender in
immediately available funds the amount of its participation and upon receipt
thereof the Issuing Lender will deliver to such Lender a Letter of Credit
participation certificate dated the date of receipt of such funds and in such
amount.

(h) Whenever at any time after the Issuing Lender has received from any Lender
any such Lender’s payment of funds under a Letter of Credit and thereafter the
Issuing Lender receives any payment on account thereof, then the Issuing Lender
will distribute to such Lender its participation interest in such amount
(appropriately adjusted in the case of interest payments to reflect the period
of time during which such Lender’s participation interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Issuing Lender is required to be returned, such Lender will return to the
Issuing Lender any portion thereof previously distributed by the Issuing Lender
to it.

(i) The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

 

33



--------------------------------------------------------------------------------

(j) Borrower (rather than Issuing Lender) assumes all risks of the acts,
omissions, or misuse of any Letter of Credit by the beneficiary thereof;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee or any other person at law or under any other
agreement. Neither Agent, Issuing Lender nor any Lender will be responsible for
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any Letter of Credit or any document submitted by any party in connection with
the issuance of any Letter of Credit, even if such document should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the form, validity, sufficiency, accuracy, genuineness or legal
effect of any instrument transferring or assigning or purporting to transfer or
assign any Letter of Credit or the rights or benefits thereunder or proceeds
thereof in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of any beneficiary of any Letter of Credit to comply
fully with the conditions required in order to demand payment under a Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document or draft required by or from a
beneficiary in order to make a disbursement under a Letter of Credit or the
proceeds thereof; (vii) for the misapplication by the beneficiary of any Letter
of Credit of the proceeds of any drawing under such Letter of Credit; and
(viii) for any consequences arising from causes beyond the control of Agent or
any Lender. None of the foregoing will affect, impair or prevent the vesting of
any of the rights or powers granted to Agent, Issuing Lender or the Lenders
hereunder. In furtherance and extension and not in limitation or derogation of
any of the foregoing, any act taken or omitted to be taken by Agent, Issuing
Lender or the other Lenders in good faith will be binding on Borrower and will
not put Agent, Issuing Lender or the other Lenders under any resulting liability
to Borrower; provided nothing contained herein shall relieve Issuing Lender for
liability to Borrower arising as a result of the gross negligence or willful
misconduct of Issuing Lender as determined by a court of competent jurisdiction
after the exhaustion of all applicable appeal periods.

§2.10 Increase in Total Commitment.

(a) Provided that no Default or Event of Default has occurred and is continuing,
subject to the terms and conditions set forth in this §2.10, the Borrower shall
have the option at any time and from time to time before the date that is
forty-five (45) days prior to the Maturity Date (or the extended maturity date
if Borrower exercises its extension option pursuant to §2.11) to request an
increase in the Total Commitment to not more than $75,000,000.00 by giving
written notice to the Agent (an “Increase Notice”; and the amount of such
requested increase is the “Commitment Increase”), provided that any such
individual increase must be in a minimum amount of $5,000,000.00. Upon receipt
of any Increase Notice, the Agent shall consult with Arranger and shall notify
the Borrower of the amount of facility fees to be paid to any Lenders who
provide an additional Commitment in connection with such increase in the Total
Commitment (which shall be in addition to the fees to be paid to Arranger
pursuant to the Agreement Regarding Fees). If the Borrower agrees to pay the
facility fees so determined, then the Agent shall send a notice to all Lenders
(the “Additional Commitment Request Notice”) informing them of the Borrower’s
request to increase the Total Commitment and of the facility fees to be paid
with respect thereto. Each Lender who desires to provide an additional
Commitment upon such terms shall provide Agent with a written commitment letter
specifying the amount of the additional Commitment by which it is willing to
provide prior to such deadline as may be specified in the Additional Commitment
Request Notice. If the requested increase is oversubscribed then the Agent and
the Arranger shall allocate the Commitment Increase among the Lenders who
provide such commitment letters on such basis as the Agent and the Arranger
shall determine in their sole discretion. If the additional Commitments so
provided are not sufficient to provide the full amount of the Commitment
Increase requested by the Borrower, then the Agent, Arranger or Borrower may,
but shall not be obligated to, invite one or more banks or lending institutions
(which banks or lending institutions shall be reasonably acceptable to Agent,
Arranger and Borrower) to become a Lender and provide an additional Commitment.
The Agent shall provide all Lenders with a notice setting forth the amount, if
any, of the additional Commitment to be provided by each Lender and the revised
Commitment Percentages which shall be applicable after the effective date of the
Commitment Increase specified therein (the “Commitment Increase Date”). In no
event shall any Lender be obligated to provide an additional Commitment.

 

34



--------------------------------------------------------------------------------

(b) On any Commitment Increase Date the outstanding principal balance of the
Loans shall be reallocated among the Lenders such that after the applicable
Commitment Increase Date the outstanding principal amount of Loans owed to each
Lender shall be equal to such Lender’s Commitment Percentage (as in effect after
the applicable Commitment Increase Date) of the outstanding principal amount of
all Loans. The participation interests of the Lenders in Letters of Credit shall
be similarly adjusted. On any Commitment Increase Date those Lenders whose
Commitment Percentages are increasing shall advance the funds to the Agent and
the funds so advanced shall be distributed among the Lenders whose Commitment
Percentages are decreasing as necessary to accomplish the required reallocation
of the outstanding Loans. The funds so advanced shall be Base Rate Loans until
converted to LIBOR Rate Loans which are allocated among all Lenders based on
their Commitment Percentages. To the extent such reallocation results in certain
Lenders receiving funds which are applied to LIBOR Rate Loans prior to the last
day of the applicable Interest Period, then the Borrower shall pay to the Agent
for the account of the affected Lenders the Breakage Costs for each such Lender
(provided that the parties agree to attempt to coordinate the closing of any
increase of the Total Commitment to minimize Breakage Costs that may come due);
provided, however, each Lender agrees to apply any amounts received by them
pursuant to this §2.10(b) first to the principal of any Base Rate Loans held by
such Lender and then to the principal of LIBOR Rate Loans held by such Lender.

(c) Upon the effective date of each increase in the Total Commitment pursuant to
this §2.10 the Agent may unilaterally revise Schedule 1 hereto and the Borrower
shall execute and deliver to the Agent new Notes for each Lender whose
Commitment has changed so that the principal face amount of such Lender’s Note
shall equal its Commitment. The Agent shall deliver such replacement Notes to
the respective Lenders in exchange for the Notes replaced thereby which shall be
surrendered by such Lenders. Such new Notes shall provide that they are
replacements for the surrendered Notes and that they do not constitute a
novation, shall be dated as of the Commitment Increase Date and shall otherwise
be in substantially the form of the replaced Notes. Within five (5) days of
issuance of any new Notes pursuant to this §2.10(c), the Borrower shall deliver
an opinion of counsel, addressed to the Lenders and the Agent, relating to the
due authorization, execution and delivery of such new Notes and the
enforceability thereof, in form and substance substantially similar to the
opinion delivered in connection with the first disbursement under this
Agreement. The surrendered Notes shall be promptly canceled and returned to the
Borrower.

 

35



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained herein, the obligation of
the Agent and the Lenders to increase the Total Commitment pursuant to this
§2.10 shall be conditioned upon satisfaction of the following conditions
precedent which must be satisfied prior to the effectiveness of any increase of
the Total Commitment:

(i) Payment of Activation Fee. The Borrower shall pay (A) to the Agent those
fees described in and contemplated by the Agreement Regarding Fees with respect
to the applicable Commitment Increase, and (B) to the Arranger such facility
fees as the Lenders who are providing an additional Commitment may require to
increase the aggregate Commitment, which fees shall, when paid, be fully earned
and non-refundable under any circumstances. The Arranger shall pay to the
Lenders acquiring the increased Commitment certain fees pursuant to their
separate agreement; and

(ii) No Default. On the date any Increase Notice is given and on the date such
increase becomes effective, both immediately before and after the Total
Commitment is increased, there shall exist no Default or Event of Default; and

(iii) Representations True. The representations and warranties made by the
Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower and the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the date of such
Increase Notice and on the date the Total Commitment is increased (except to the
extent of any changes resulting from transactions permitted by this Agreement,
and except to the extent such representations relate expressly to an earlier
date, which representations shall be required to be true and correct only as of
such specified date), both immediately before and after the Total Commitment is
increased; and

(iv) Additional Documents and Expenses. The Borrower and the Guarantors shall
execute and deliver to Agent and the Lenders such additional documents,
instruments, certifications and opinions as the Agent may reasonably require,
including, without limitation, a Compliance Certificate, demonstrating
compliance with all covenants, representations and warranties set forth in the
Loan Documents after giving effect to the increase, and the Borrower shall pay
all recording costs and fees, and any and all intangible taxes or other
documentary taxes, assessments or charges or any similar fees, taxes or expenses
which are or are to be incurred by Agent, Arranger or the Lenders in connection
with such increase.

§2.11 Extension of Maturity Date. The Borrower shall have the one-time right and
option, in its sole discretion, to extend the Maturity Date to August 7, 2017,
upon satisfaction of the following conditions precedent, which must be satisfied
prior to the effectiveness of any extension of the Maturity Date:

(a) Extension Request. The Borrower shall deliver written notice of such request
(the “Extension Request”) to the Agent on a date which is between ninety
(90) and forty-five (45) days prior to the Maturity Date (as determined without
regard to such extension). Any such Extension Request shall be irrevocable and
binding on the Borrower.

 

36



--------------------------------------------------------------------------------

(b) Payment of Extension Fee. The Borrower shall pay to the Agent for the pro
rata accounts of the Lenders in accordance with their respective Commitments an
extension fee in an amount equal to twenty five (25) basis points on the Total
Commitment in effect on the Maturity Date (as determined without regard to such
extension), which fee shall, when paid, be fully earned and non-refundable under
any circumstances.

(c) No Default. On the date the Extension Request is given and on the Maturity
Date (as determined without regard to such extension) there shall exist no
Default or Event of Default.

(d) Representations and Warranties. The representations and warranties made by
the Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower and the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the date the
Extension Request is given and on the Maturity Date (as determined without
regard to such extension) other than for representations to the extent they
relate expressly to an earlier date, which representations shall be required to
be true and correct only as of such specified date, and except to the extent of
any changes resulting from transactions permitted by this Agreement.

(e) Series C Redeemable Preferred Stock. The Borrower shall provide to the Agent
evidence reasonably satisfactory to the Agent that (i) the Series C Redeemable
Preferred Stock of the Parent is no longer outstanding, (ii) the redemption date
applicable thereto has been extended to a date at least one (1) year beyond the
Maturity Date as extended pursuant to this §2.11 or (iii) the Borrower has and
will maintain through the Maturity Date as extended pursuant to this §2.11
sufficient liquidity (which may include availability under this Agreement) to
redeem such Series C Redeemable Preferred Stock in full. In the event the
Borrower is unable or unwilling to provide to the Agent evidence of any of the
foregoing, the Borrower may, in the alternative, provide evidence reasonably
satisfactory to the Agent that other arrangements have been made with respect to
such Series C Redeemable Preferred Stock.

§2.12 Defaulting Lenders.

(a) If for any reason any Lender shall be a Defaulting Lender, then, in addition
to the rights and remedies that may be available to the Agent or the Borrower
under this Agreement or applicable law, such Defaulting Lender’s right to
participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Required Lenders or all of the Lenders,
shall be suspended during the pendency of such failure or refusal. If a Lender
is a Defaulting Lender because it has failed to make timely payment to the Agent
of any amount required to be paid to the Agent hereunder (without giving effect
to any notice or cure periods), in addition to other rights and remedies which
the Agent or the Borrower may have under the immediately preceding provisions or
otherwise, the Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Rate, (ii) to withhold or setoff and to apply in satisfaction of
the defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document and
(iii) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related interest.
Any amounts received by the Agent in respect of a Defaulting Lender’s Loans
shall be applied as set forth in §2.12(d).

 

37



--------------------------------------------------------------------------------

(b) Any Non-Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitment. Any
Lender desiring to exercise such right shall give written notice thereof to the
Agent and the Borrower no sooner than two (2) Business Days and not later than
five (5) Business Days after such Defaulting Lender became a Defaulting Lender.
If more than one Lender exercises such right, each such Lender shall have the
right to acquire an amount of such Defaulting Lender’s Commitment in proportion
to the Commitments of the other Lenders exercising such right. If after such
fifth (5th) Business Day, the Lenders have not elected to purchase all of the
Commitments of such Defaulting Lender, then the Borrower may (so long as no
Default or Event of Default exists), by giving written notice thereof to the
Agent, such Defaulting Lender and the other Lenders, demand that such Defaulting
Lender assign its Commitment to an eligible assignee subject to and in
accordance with the provisions of §18.1 for the purchase price provided for
below and upon any such demand such Defaulting Lender shall comply with such
demand and shall consummate such assignment (subject to and in accordance with
the provisions of §18.1). No party hereto shall have any obligation whatsoever
to initiate any such replacement or to assist in finding an eligible assignee.
Upon any such purchase or assignment, and any such demand with respect to which
the conditions specified in §18.1 have been satisfied, the Defaulting Lender’s
interest in the Loans and its rights hereunder (but not its liability in respect
thereof or under the Loan Documents or this Agreement to the extent the same
relate to the period prior to the effective date of the purchase) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Acceptance Agreement. The purchase price for the Commitment of a
Defaulting Lender shall be equal to the amount of the principal balance of the
Loans outstanding and owed by the Borrower to the Defaulting Lender plus any
accrued but unpaid interest thereon and accrued but unpaid fees. Prior to
payment of such purchase price to a Defaulting Lender, the Agent shall apply
against such purchase price any amounts retained by the Agent pursuant to
§2.12(d).

(c) During any period in which there is a Defaulting Lender, all or any part of
such Defaulting Lender’s obligation to acquire, refinance or fund participations
in Letters of Credit pursuant to §2.9(g) shall be reallocated among the Lenders
that are Non-Defaulting Lenders in accordance with their respective Commitment
Percentages (computed without giving effect to the Commitment of such Defaulting
Lender); provided that (i) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default exists, (ii) the conditions set forth in §10 and §11 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
notified the Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at the time),
(iii) the representations and warranties in the Loan Documents shall be true and
correct in all material respects on and as of the date of such reallocation with
the same effect as though made on and as of such date (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date, and that any representation or warranty that is qualified by any
materiality standard shall be required to be true and correct in all respects),
and (iv) the aggregate obligation of each Lender that is a Non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit shall not
exceed the positive difference, if any, of (A) the Commitment of that
Non-Defaulting Lender minus (B) the sum of (1) the aggregate outstanding
principal amount of the Revolving Credit Loans of that Lender plus (2) such
Lender’s pro rata portion in accordance with its Commitment Percentage of
outstanding Letter of Credit Liabilities. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

38



--------------------------------------------------------------------------------

(d) Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
for the account of such Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent (other than
with respect to Letter of Credit Liabilities) hereunder; second, to the payment
of any amounts owing by such Defaulting Lender to the Issuing Lender (with
respect to Letter of Credit Liabilities); third, if so determined by the Agent
or requested by the Issuing Lender, to be held as cash collateral for future
funding obligations of such Defaulting Lender of any participation in any Letter
of Credit; fourth, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; fifth, if so determined by the Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to (x) satisfy obligations of such Defaulting Lender to fund
Loans or participations under this Agreement and (y) be held as cash collateral
for future funding obligations of such Defaulting Lender of any participation in
any Letter of Credit; sixth, to the payment of any amounts owing to the Agent or
the Lenders (including the Issuing Lender) as a result of any judgment of a
court of competent jurisdiction obtained by the Agent or any Lender (including
the Issuing Lender) against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (i) such payment is a payment of the
principal amount of any Loans or funded participations in Letters of Credit in
respect of which such Defaulting Lender has not fully funded its appropriate
share and (ii) such Loans or funded participations in Letters of Credit were
made at a time when the conditions set forth in §10 and §11, to the extent
required by this Agreement, were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and funded participations in Letters of
Credit owed to, all Non-Defaulting Lenders on a pro rata basis until such time
as all Loans and funded and unfunded participations in Letters of Credit are
held by the Lenders pro rata in accordance with their Commitment Percentages
without regard to §2.12(c), prior to being applied to the payment of any Loans
of, or funded participations in Letters of Credit owed to, such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this §2.12(d) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto, and to the extent allocated to the repayment of principal of
the Loan, shall not be considered outstanding principal under this Agreement.

 

39



--------------------------------------------------------------------------------

(e) Within five (5) Business Days of demand by the Issuing Lender from time to
time, the Borrower shall deliver to the Agent for the benefit of the Issuing
Lender cash collateral in an amount sufficient to cover all Fronting Exposure
with respect to the Issuing Lender (after giving effect to §2.9(a) and §2.12(c))
on terms satisfactory to the Issuing Lender in its good faith determination (and
such cash collateral shall be in Dollars). Any such cash collateral shall be
deposited in the Collateral Account as collateral (solely for the benefit of the
Issuing Lender) for the payment and performance of each Defaulting Lender’s pro
rata portion in accordance with their respective Commitment Percentages of
outstanding Letter of Credit Liabilities. Moneys in the Collateral Account
deposited pursuant to this section shall be applied by the Agent to reimburse
the Issuing Lender immediately for each Defaulting Lender’s pro rata portion in
accordance with their respective Commitment Percentages of any funding
obligation with respect to a Letter of Credit which has not otherwise been
reimbursed by the Borrower or such Defaulting Lender.

(f) (i) Notwithstanding anything herein to the contrary, each Lender that is a
Defaulting Lender shall not be entitled to receive any unused fee pursuant to
§2.2 for any period during which that Lender is a Defaulting Lender.

(ii) Each Lender that is a Defaulting Lender shall not be entitled to receive
Letter of Credit fees pursuant to §2.9(e) for any period during which that
Lender is a Defaulting Lender.

(iii) With respect to any unused fee or Letter of Credit fees not required to be
paid to any Defaulting Lender pursuant to clause (i) or (ii) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities that has been reallocated
to such Non-Defaulting Lender pursuant to §2.12(c), (y) pay to the Issuing
Lender the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to the Issuing Lender’s Fronting Exposure to such
Defaulting Lender and (z) not be required to pay any remaining amount of any
such fee.

(g) If the Borrower and the Agent agree in writing in their sole discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Agent will so notify the parties hereto, whereupon as of the date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit to
be held on a pro rata basis by the Lenders in accordance with their Commitments
(without giving effect to §2.12(c)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

 

40



--------------------------------------------------------------------------------

§3. REPAYMENT OF THE LOANS.

§3.1 Stated Maturity. The Borrower promises to pay on the Maturity Date and
there shall become absolutely due and payable on the Maturity Date all of the
Loans outstanding on such date, together with any and all accrued and unpaid
interest thereon.

§3.2 Mandatory Prepayments. If at any time the sum of the aggregate outstanding
principal amount of the Loans and the Letter of Credit Liabilities exceeds
(a) the Total Commitment or (b) the Unencumbered Asset Availability, then the
Borrower shall, within ten (10) Business Days of such occurrence (or such longer
period of time as Agent may agree in its sole and absolute discretion), pay the
amount of such excess to the Agent for the respective accounts of the Lenders,
as applicable, for application to the Loans as provided in §3.4, together with
any additional amounts payable pursuant to §4.8.

§3.3 Optional Prepayments. The Borrower shall have the right, at its election,
to prepay the outstanding amount of the Loans, as a whole or in part, at any
time without penalty or premium, and in the case of prepayment in full, at
Borrower’s election, to terminate the Commitments; provided, that if any
prepayment of the outstanding amount of any LIBOR Rate Loans pursuant to this
§3.3 is made on a date that is not the last day of the Interest Period relating
thereto, such prepayment shall be accompanied by the payment of any amounts due
pursuant to §4.8. The Borrower shall give the Agent, no later than 10:00 a.m.
(Cleveland time) at least two (2) days prior written notice of any prepayment
pursuant to this §3.3, in each case specifying the proposed date of prepayment
of the Loans and the principal amount to be prepaid (provided that any such
notice may be revoked or modified upon one (1) day’s prior notice to the Agent).

§3.4 Partial Prepayments. Each partial prepayment of the Loans under §3.3 shall
be in a minimum amount of $500,000.00 or an integral multiple of $100,000.00 in
excess thereof, shall be accompanied by the payment of accrued interest on the
principal prepaid to the date of payment. Each partial payment under §3.2 and
§3.3 shall be applied in the absence of instruction by the Borrower, to the
principal of Base Rate Loans and then to the principal of LIBOR Rate Loans.

§3.5 Effect of Prepayments. Amounts of the Loans prepaid under §3.2 and §3.3
prior to the Maturity Date may be reborrowed as provided in §2.

 

41



--------------------------------------------------------------------------------

§4. CERTAIN GENERAL PROVISIONS.

§4.1 Conversion Options.

(a) The Borrower may elect from time to time to convert any of its outstanding
Loans to a Loan of another Type and such Loans shall thereafter bear interest as
a Base Rate Loan or a LIBOR Rate Loan, as applicable; provided that (i) with
respect to any such conversion of a LIBOR Rate Loan to a Base Rate Loan, the
Borrower shall give the Agent at least one (1) Business Day’s prior written
notice of such election, and such conversion shall only be made on the last day
of the Interest Period with respect to such LIBOR Rate Loan, unless Borrower
elects to pay the Breakage Costs association with such conversion; (ii) with
respect to any such conversion of a Base Rate Loan to a LIBOR Rate Loan, the
Borrower shall give the Agent at least two (2) LIBOR Business Days’ prior
written notice of such election and the Interest Period requested for such Loan,
the principal amount of the Loan so converted shall be in a minimum aggregate
amount of $500,000.00 or an integral multiple of $100,000.00 in excess thereof
and, after giving effect to the making of such Loan, there shall be no more than
five (5) LIBOR Rate Loans outstanding at any one time; and (iii) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing. All or any part of the outstanding Loans of any Type
may be converted as provided herein, provided that no partial conversion shall
result in a Base Rate Loan in a principal amount of less than $500,000.00 or an
integral multiple of $100,000.00 or a LIBOR Rate Loan in a principal amount of
less than $500,000.00 or an integral multiple of $100,000.00. On the date on
which such conversion is being made, each Lender shall take such action as is
necessary to transfer its Commitment Percentage of such Loans to its Domestic
Lending Office or its LIBOR Lending Office, as the case may be. Each
Conversion/Continuation Request relating to the conversion of a Base Rate Loan
to a LIBOR Rate Loan shall be irrevocable by the Borrower.

(b) Any LIBOR Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

(c) In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
continued as a LIBOR Rate Loan for the same Interest Period (unless such
Interest Period shall be greater than the time remaining until the Maturity
Date, in which case the Interest Period shall be the Interest Period closest to
the time remaining, without exceeding the time to the Maturity Date) at the end
of the applicable Interest Period.

§4.2 Fees. The Borrower agrees to pay to KeyBank certain fees for services
rendered or to be rendered in connection with the Loans as provided pursuant to
the separate fee letter dated June 25, 2013 between the Borrower, KeyBank and
the Arranger (the “Agreement Regarding Fees”). All such fees shall be fully
earned when paid and nonrefundable under any circumstances.

§4.3 [Intentionally Omitted.]

 

42



--------------------------------------------------------------------------------

§4.4 Funds for Payments.

(a) All payments of principal, interest, facility fees, Letter of Credit fees,
closing fees and any other amounts due hereunder or under any of the other Loan
Documents shall be made to the Agent, for the respective accounts of the Lenders
and the Agent, as the case may be, at the Agent’s Head Office, not later than
4:00 p.m. (Cleveland time) on the day when due, in each case in lawful money of
the United States in immediately available funds. If not received by 4:00 p.m.
(Cleveland time) on the day when due, the Agent is hereby authorized to charge
the accounts of the Borrower with KeyBank, on the dates when the amount thereof
shall become due and payable, with the amounts of the principal of and interest
on the Loans and all fees, charges, expenses and other amounts owing to the
Agent and/or the Lenders under the Loan Documents. Subject to the foregoing, all
payments made to Agent on behalf of the Lenders, and actually received by Agent,
shall be deemed received by the Lenders on the date actually received by Agent.

(b) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any Taxes unless the Borrower is required by law to make
such deduction or withholding, in which case the Borrower shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law (including FATCA). If any such obligation is imposed upon the Borrower with
respect to any Indemnified Tax payable by it hereunder or under any of the other
Loan Documents, the Borrower will pay to the Agent, for the account of the
Lenders or (as the case may be) the Agent, on the date on which such amount is
due and payable hereunder or under such other Loan Document, such additional
amount in Dollars as shall be necessary to enable the Lenders or the Agent to
receive the same net amount which the Lenders or the Agent would have received
on such due date had no such obligation with respect to the Indemnified Tax been
imposed upon the Borrower. If any such Lender, to the extent it may lawfully do
so, fails to deliver the forms or other documentation described in
§4.4(c) and/or (d), as applicable, then the Agent may withhold from any payments
to be made to such Lender under any of the Loan Documents such amounts as are
required by the Code. If any Governmental Authority asserts that the Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Agent under this
Section, and costs and expenses (including all reasonable fees and disbursements
of any law firm or other external counsel and the allocated cost of internal
legal services and all disbursements of internal counsel) of the Agent. The
obligation of the Lenders under this section shall survive the termination of
the Commitments, repayment of all Obligations and the resignation or replacement
of the Agent. The Borrower will deliver promptly to the Agent the original or a
certified copy of a receipt or other applicable evidence of Taxes or other
charges deducted from or paid with respect to payments made by the Borrower
hereunder or under any other Loan Document.

(c) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in §§4.4(d)(i),
(ii)(B) and (iv) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

43



--------------------------------------------------------------------------------

(d) Without limiting the generality of §4.4(c), in the event the Borrower is a
U.S. Borrower:

(i) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(ii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(a) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(b) executed originals of IRS Form W-8ECI;

(c) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(d) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

 

44



--------------------------------------------------------------------------------

(iii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

(iv) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting and document provision requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Agent, at the
time or times prescribed by law and at such time or times reasonably requested
by either, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower and/or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA, to determine that such Lender has or has not complied with such Lender
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this §4.4(d)(iv), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(e) The obligations of the Borrower to the Lenders under this Agreement (and of
the Lenders to make payments to the Issuing Lender with respect to Letters of
Credit) shall be absolute, unconditional and irrevocable, and shall be paid and
performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including, without limitation, the following
circumstances: (i) any lack of validity or enforceability of this Agreement, any
Letter of Credit or any of the other Loan Documents; (ii) any improper use which
may be made of any Letter of Credit or any improper acts or omissions of any
beneficiary or transferee of any Letter of Credit in connection therewith;
(iii) the existence of any claim, set-off, defense or any right which the
Borrower or any of its Subsidiaries or Affiliates may have at any time against
any beneficiary or any transferee of any Letter of Credit (or persons or
entities for whom any such beneficiary or any such transferee may be acting) or
the Lenders (other than the defense of payment to the Lenders in accordance with
the terms of this Agreement) or any other Person, whether in connection with any
Letter of Credit, this Agreement, any other Loan Document, or any unrelated
transaction; (iv) any draft, demand, certificate, statement or any other
documents presented under any Letter of Credit proving to be insufficient,
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect whatsoever; (v) any breach of any agreement
between the Borrower, any Guarantor or any of their respective Subsidiaries or
Affiliates and any beneficiary or transferee of any Letter of Credit; (vi) any
irregularity in the transaction with respect to which any Letter of Credit is
issued, including any fraud by the beneficiary or any transferee of such Letter
of Credit; (vii) payment by the Issuing Lender under any Letter of Credit
against presentation of a sight draft, demand, certificate or other document
which does not comply with the terms of such Letter of Credit, provided that
such payment shall not have constituted bad faith, gross negligence or willful
misconduct on the part of the Issuing Lender as determined by a court of
competent jurisdiction after the exhaustion of all applicable appeal periods;
(viii) any non-application or misapplication by the beneficiary of a Letter of
Credit of the proceeds of such Letter of Credit; (ix) the legality, validity,
form, regularity or enforceability of the Letter of Credit; (x) the failure of
any payment by Issuing Lender to conform to the terms of a Letter of Credit (if,
in Issuing Lender’s good faith judgment, such payment is determined to be
appropriate); (xi) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(xii) the occurrence of any Default or Event of Default; and (xiii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, provided that such other circumstances or happenings shall not have
been the result of bad faith, gross negligence or willful misconduct on the part
of the Issuing Lender as determined by a court of competent jurisdiction after
the exhaustion of all applicable appeal periods.

 

45



--------------------------------------------------------------------------------

(f) The Borrower and the Guarantors shall jointly and severally indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Agent), or by the Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(g) Each Lender shall severally indemnify the Agent, within ten (10) days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower or a Guarantor has not already indemnified
the Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the Guarantors to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of §18.4 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the Agent to the Lender from any
other source against any amount due to the Agent under this §4.4(g).

 

46



--------------------------------------------------------------------------------

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this §4.4 (including by the payment of additional amounts pursuant
to this §4.4), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

§4.5 Computations. All computations of interest on the Loans and of other fees
to the extent applicable shall be based on a 360-day year and paid for the
actual number of days elapsed. Except as otherwise provided in the definition of
the term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans as reflected on the records of the Agent from time to time
shall be considered prima facie evidence of such amount absent manifest error.

§4.6 Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall in its good faith discretion determine that adequate and reasonable
methods do not exist for ascertaining LIBOR for such Interest Period, or the
Agent shall reasonably determine that LIBOR will not accurately and fairly
reflect the cost of the Lenders making or maintaining LIBOR Rate Loans for such
Interest Period, the Agent shall forthwith give notice of such determination
(which shall be conclusive and binding on the Borrower and the Lenders absent
manifest error) to the Borrower and the Lenders. In such event (a) any Loan
Request with respect to a LIBOR Rate Loan shall be automatically withdrawn and
shall be deemed a request for a Base Rate Loan and (b) each LIBOR Rate Loan will
automatically, on the last day of the then current Interest Period applicable
thereto, become a Base Rate Loan, and the obligations of the Lenders to make
LIBOR Rate Loans shall be suspended until the Agent determines that the
circumstances giving rise to such suspension no longer exist, whereupon the
Agent shall promptly notify the Borrower and the Lenders thereof.

 

47



--------------------------------------------------------------------------------

§4.7 Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or the interpretation or application
thereof shall make it unlawful, or any central bank or other governmental
authority having jurisdiction over a Lender or its LIBOR Lending Office shall
assert that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to the Agent and
the Borrower and thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding
shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such LIBOR Rate Loans or within such earlier
period as may be required by law. Notwithstanding the foregoing, before giving
such notice, the applicable Lender shall designate a different lending office if
such designation will void the need for giving such notice and will not, in the
judgment of such Lender, be otherwise materially disadvantageous to such Lender
or increase any costs payable by Borrower hereunder.

§4.8 Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages, in addition
to any amounts of interest otherwise payable hereunder, the Breakage Costs.
Borrower understands, agrees and acknowledges the following: (i) no Lender has
any obligation to purchase, sell and/or match funds in connection with the use
of LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(ii) LIBOR is used merely as a reference in determining such rate; and
(iii) Borrower has accepted LIBOR as a reasonable and fair basis for calculating
such rate and any Breakage Costs. Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.

§4.9 Additional Costs, Etc. Notwithstanding anything herein to the contrary, if
any Change in Law shall:

(a) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or

(b) impose, modify or deem applicable any special deposit, reserve (other than
the Reserve Percentage), compulsory loan, insurance charge or similar
requirement against assets of, deposits with or credit extended or participated
in by, any Lender or the Issuing Lender, or

(c) impose on any Lender or the Issuing Lender or the London Interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing is:

(i) to increase the cost to such Lender or such other Recipient of making,
converting to, continuing or maintaining any Loan or of maintaining its
obligation to make any such Loan, or to increase the cost to such Lender, the
Issuing Lender or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or

 

48



--------------------------------------------------------------------------------

(ii) to reduce the amount of principal, interest or other amount payable to any
Lender, the Issuing Lender or other Recipient hereunder on account of such
Lender’s Commitment or any of the Loans or the Letters of Credit, or

(iii) to require any Lender or such other Recipient to make any payment or to
forego any interest or other sum payable hereunder, the amount of which payment
or foregone interest or other sum is calculated by reference to the gross amount
of any sum receivable or deemed received by such Lender or such other Recipient
from the Borrower hereunder,

then, and in each such case, the Borrower will, within fifteen (15) days of
demand (or within sixty (60) days of demand if the amount demanded by a
Recipient is in excess of $100,000.00) made by a Recipient at any time and from
time to time and as often as the occasion therefor may arise, pay to such
Recipient such additional amounts as such Recipient shall determine in good
faith to be sufficient to compensate such Recipient for such additional cost,
reduction, payment or foregone interest or other sum.

§4.10 Capital Adequacy. If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any lending office of
such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of such Lender’s or Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by any Issuing Lender, to a level below that which such Lender
or Issuing Lender or such Lender’s or Issuing Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Lender’s policies and the policies of such Lender’s or
Issuing Lender’s holding company with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time the Borrower will
pay to such Lender or Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company for any such reduction suffered.

§4.11 Breakage Costs. Borrower shall pay all Breakage Costs required to be paid
by it pursuant to this Agreement and incurred from time to time by any Lender
upon demand within fifteen (15) days from receipt of written notice from Agent,
or such earlier date as may be required by this Agreement.

§4.12 Default Interest. Following the occurrence and during the continuance of
any Event of Default, and regardless of whether or not the Agent or the Lenders
shall have accelerated the maturity of the Loans, all Loans shall bear interest
payable on demand at a rate per annum equal to four percent (4%) above the Base
Rate (the “Default Rate”), until such amount shall be paid in full (after as
well as before judgment), and the fee payable with respect to Letters of Credit
shall be increased to a rate equal to four percent (4%) above the Letter of
Credit fee that would otherwise be applicable to such time, or if any of such
amounts shall exceed the maximum rate permitted by law, then at the maximum rate
permitted by law.

 

49



--------------------------------------------------------------------------------

§4.13 Certificate. A certificate setting forth any amounts payable pursuant to
§4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of such
amounts which are due, submitted by any Recipient to the Borrower, shall be
conclusive in the absence of manifest error. Unless otherwise specifically
provided herein, the Borrower shall pay such Recipient, as the case may be, the
amount shown as due on any such certificate within fifteen (15) days after
receipt thereof (or sixty (60) days after receipt thereof if the amount shown as
due in such certificate is in excess of $100,000.00).

§4.14 Limitation on Interest. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, all agreements between or among the
Borrower, the Guarantors, the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to the Borrower. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law. This
Section shall control all agreements between or among the Borrower, the
Guarantors, the Lenders and the Agent.

§4.15 Certain Provisions Relating to Increased Costs. If a Lender gives notice
of the existence of the circumstances set forth in §4.7 or any Lender requests
compensation for any losses or costs to be reimbursed pursuant to any one or
more of the provisions of §4.4(b), §4.4(f), §4.9 or §4.10, then, upon request of
Borrower, such Lender, as applicable, shall use reasonable efforts to eliminate,
mitigate or reduce amounts that would otherwise be payable by Borrower under the
foregoing provisions, provided that such action would not be otherwise
prejudicial to such Lender, including, without limitation, by designating
another of such Lender’s offices, branches or affiliates; the Borrower agreeing
to pay all reasonably incurred costs and expenses incurred by such Lender in
connection with any such action. Notwithstanding anything to the contrary
contained herein, if no Default or Event of Default shall have occurred and be
continuing, and if any Lender has given notice of the existence of the
circumstances set forth in §4.7 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.4(b), §4.4(f), §4.9 or §4.10 (each, an “Affected Lender”), then, within
thirty (30) days after such notice or request for payment or compensation,
Borrower shall have the right as to such Affected Lender, to be exercised by
delivery of written notice delivered to the Agent and the Affected Lender within
such thirty (30) day period, to elect to cause the Affected Lender to transfer
its Commitment. The Agent shall promptly notify the remaining Lenders that each
of such Lenders shall have the right, but not the obligation, to acquire a
portion of the Commitment, pro rata based upon their relevant Commitment
Percentages, of the Affected Lender (or if any of such Lenders does not elect to
purchase its pro rata share, then to such remaining Lenders in such proportion
as approved by the Agent). In the event that the Lenders do not elect to acquire
all of the Affected Lender’s Commitment, then the Agent shall endeavor to obtain
a new Lender to acquire such remaining Commitment. Upon any such purchase of the
Commitment of the Affected Lender, the Affected Lender’s interest in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Affected Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest. The purchase price for the Affected Lender’s Commitment shall equal
any and all amounts outstanding and owed by Borrower to the Affected Lender,
including principal and all accrued and unpaid interest or fees.

 

50



--------------------------------------------------------------------------------

§4.16 Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
Issuing Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

§5. UNSECURED OBLIGATIONS.

§5.1 Unsecured Obligations. The Lenders have agreed to make the Loans to the
Borrower and issue Letters of Credit for the account of the Borrower on an
unsecured basis. Notwithstanding the foregoing, the Obligations shall be
guaranteed pursuant to the terms of the Guaranty.

§5.2 Additional Subsidiary Guarantors. In the event that the Borrower shall
request that certain Real Estate of a Wholly Owned Subsidiary of Parent or the
Borrower be included as a Subject Property, the Borrower shall as a condition
thereto, in addition to the requirements of §7.16, cause each such Wholly Owned
Subsidiary to execute and deliver to Agent a Joinder Agreement, and such
Subsidiary shall become a Subsidiary Guarantor hereunder. Each such Subsidiary
shall not be restricted by its respective organizational documents and
applicable law, from serving as a Guarantor hereunder. The Borrower shall
further cause all representations, covenants and agreements in the Loan
Documents with respect to the Guarantors to be true and correct with respect to
each such Subsidiary or other entity. In connection with the delivery of such
Joinder Agreement, the Borrower shall deliver to the Agent such organizational
agreements, resolutions, consents, opinions and other documents and instruments
as the Agent may reasonably require.

 

51



--------------------------------------------------------------------------------

§5.3 Release of a Subsidiary Guarantor. The Borrower may request in writing that
the Agent release, and upon receipt of such request the Agent shall release
(subject to the terms hereof), a Subsidiary Guarantor from the Guaranty so long
as: (a) no Default or Event of Default shall then be in existence or would occur
as a result of such release or the removal of Real Estate referred to in clause
(c) below; (b) the Agent shall have received such written request at least five
(5) Business Days prior to the requested date of release; and (c) any Real
Estate owned or leased by such Subsidiary Guarantor shall be removed from the
Subject Properties in accordance with §7.16 effective as of the date of such
release. Delivery by the Borrower to the Agent of any such request for a release
shall constitute a representation by the Borrower that the matters set forth in
the preceding sentence (both as of the date of the giving of such request and as
of the date of the effectiveness of such request) are true and correct with
respect to such request. Notwithstanding the foregoing, the foregoing provisions
shall not apply to Parent, which may only be released upon the written approval
of Agent and all of the Lenders.

§6. REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Agent and the Lenders as follows.

§6.1 Corporate Authority, Etc.

(a) Incorporation; Good Standing. Parent is a Maryland corporation duly
organized pursuant to articles of incorporation filed with the Maryland
Secretary of State, and is validly existing and in good standing under the laws
of Maryland. Parent conducts its business in a manner which enables it to
qualify as a real estate investment trust under, and to be entitled to the
benefits of, §856 of the Code, and has elected to be treated as and is entitled
to the benefits of a real estate investment trust thereunder. The Borrower is a
Delaware limited partnership duly organized pursuant to its certificate of
limited partnership filed with the Delaware Secretary of State, and is validly
existing and in good standing under the laws of Delaware. The Borrower (i) has
all requisite power to own its property and conduct its business as now
conducted and as presently contemplated, and (ii) is in good standing and is
duly authorized to do business in the jurisdiction of its organization and in
each other jurisdiction where a failure to be so qualified in such other
jurisdiction has had or could reasonably be expected to have a Material Adverse
Effect.

(b) Subsidiaries. Each of the Guarantors and each of the Subsidiaries of the
Borrower and Guarantors (i) is a corporation, limited partnership, general
partnership, limited liability company or trust duly organized under the laws of
its State of organization and is validly existing and in good standing under the
laws thereof, (ii) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated and (iii) is in good
standing and is duly authorized to do business in each jurisdiction where a
Subject Property owned by it is located (to the extent required by applicable
law) and in each other jurisdiction where a failure to be so qualified could
reasonably be expected to have a Material Adverse Effect (and with respect to
Subsidiaries of Borrower that are not Guarantors, except where a failure to
comply with §6.1(b)(i), (ii) and (iii) individually or in the aggregate has not
had and could not reasonably be expected to have a Material Adverse Effect).

 

52



--------------------------------------------------------------------------------

(c) Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which any of the Borrower or any Guarantor is a
party and the transactions contemplated hereby and thereby (i) are within the
authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement,
articles of incorporation or other charter documents or bylaws of, or any
material agreement or other instrument binding upon, such Person or any of its
properties, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Person other than the liens and encumbrances in favor of Agent contemplated by
this Agreement and the other Loan Documents, and (vi) do not require the
approval or consent of any Person other than those already obtained and
delivered to Agent.

(d) Enforceability. The execution and delivery of this Agreement and the other
Loan Documents to which any of the Borrower or any Guarantor is a party are
valid and legally binding obligations of such Person enforceable in accordance
with the respective terms and provisions hereof and thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and general principles of equity.

§6.2 Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower or any Guarantor is
a party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing or registration with, or the giving of any
notice to, any court, department, board, governmental agency or authority other
than those already obtained.

§6.3 Title to Properties. Except as indicated on Schedule 6.3 hereto, the
Borrower, the Guarantors and their respective Subsidiaries own or lease all of
the assets reflected in the consolidated balance sheet of Parent as at the
Balance Sheet Date or acquired or leased since that date (except property and
assets sold or otherwise disposed of in the ordinary course of business since
that date) or other adjustments that are not material in amount, subject to no
rights of others, including any mortgages, leases pursuant to which Borrower or
any of its Subsidiaries (or, to the best knowledge of Borrower, the Guarantors
and their respective Subsidiaries any of their Affiliates) is the lessee,
conditional sales agreements, title retention agreements, liens or other
encumbrances except Permitted Liens and as to Subsidiaries of Borrower that are
not Guarantors, except for such defects as individually or in the aggregate have
not had and could not reasonably be expected to have a Material Adverse Effect.

§6.4 Financial Statements. The Borrower has furnished to Agent: (a) the
consolidated balance sheet of Parent and its Subsidiaries as of the Balance
Sheet Date and the related consolidated statement of income and cash flow for
the calendar year then ended, (b) as of the Closing Date, an unaudited statement
of Consolidated Net Operating Income for the period ending June 30, 2013 in form
and substance reasonably satisfactory in form to the Agent, and (c) certain
other financial information relating to the Borrower and the Guarantors. Such
balance sheet and statements have been prepared in accordance with generally
accepted accounting principles and fairly present the consolidated financial
condition of Parent and its Subsidiaries as of such dates and the consolidated
results of the operations of Parent and its Subsidiaries for such periods.

 

53



--------------------------------------------------------------------------------

§6.5 No Material Changes. Since the Balance Sheet Date or the date of the most
recent financial statements delivered pursuant to §7.4, as applicable, there has
occurred no materially adverse change in the financial condition or business of
the Borrower, Guarantors and their respective Subsidiaries taken as a whole as
shown on or reflected in the consolidated balance sheet of the Parent as of the
Balance Sheet Date, or its consolidated statement of income or cash flows for
the calendar year then ended, other than changes in the ordinary course of
business that have not and could not reasonably be expected to have a Material
Adverse Effect. As of the date hereof, except as set forth on Schedule 6.5
hereto, there has occurred no materially adverse change in the financial
condition, operations or business of any of the Subject Properties from the
condition shown on the statements of income delivered to the Agent pursuant to
§6.4 other than changes in the ordinary course of business that have not had any
materially adverse effect either individually or in the aggregate on the
business or financial condition of such Subject Property.

§6.6 Franchises, Patents, Copyrights, Etc. The Borrower, the Guarantors and
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others
except with respect to Subsidiaries of Borrower that are not Guarantors where
such failure individually or in the aggregate has not had and could not
reasonably be expected to have a Material Adverse Effect.

§6.7 Litigation. Except as stated on Schedule 6.7 hereto, there are no actions,
suits, proceedings or investigations of any kind pending or to the knowledge of
the Borrower threatened against the Borrower, any Guarantor or any of their
respective Subsidiaries before any court, tribunal, arbitrator, mediator or
administrative agency or board which question the validity of this Agreement or
any of the other Loan Documents, any action taken or to be taken pursuant hereto
or thereto, or which if adversely determined could reasonably be expected to
have a Material Adverse Effect. Except as set forth on Schedule 6.7 hereto,
there are no judgments, final orders or awards outstanding against or affecting
the Borrower, any Guarantor, any of their respective Subsidiaries or any Subject
Property which could reasonably be expected to cause a default under §12.1(j).

§6.8 No Material Adverse Contracts, Etc. None of the Borrower, any Guarantor or
any of their respective Subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation that
has or is expected in the future to have a Material Adverse Effect. None of the
Borrower, any Guarantor or any of their respective Subsidiaries is a party to
any contract or agreement that has or could reasonably be expected to have a
Material Adverse Effect.

§6.9 Compliance with Other Instruments, Laws, Etc. None of the Borrower, the
Guarantors or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

§6.10 Tax Status. Each of the Borrower, the Guarantors and their respective
Subsidiaries (a) has made or filed all federal and state income and all other
material tax returns, reports and declarations required by any jurisdiction to
which it is subject or has obtained an extension for filing, (b) has paid prior
to delinquency all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings and (c) has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers or partners
of such Person know of no basis for any such claim. There are no audits pending
or to the knowledge of Borrower threatened with respect to any tax returns filed
by Borrower, the Guarantors or their respective Subsidiaries. The taxpayer
identification number for Parent is 02-0681276, and for the Borrower is
91-2198700. No representation is made in this §6.10 regarding property taxes.

§6.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.

§6.12 Investment Company Act. None of the Borrower, the Guarantors or any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.

§6.13 Absence of Liens. There are no Liens on any property of the Borrower, any
Guarantor or their respective Subsidiaries or rights thereunder except as
permitted by §8.2.

§6.14 [Intentionally Omitted].

§6.15 Certain Transactions. Except as disclosed on Schedule 6.15 hereto, none of
the partners, officers, trustees, managers, members, directors, or employees of
the Borrower, any Guarantor or any of their respective Subsidiaries is, nor
shall any such Person become, a party to any transaction with the Borrower, any
Guarantor or any of their respective Subsidiaries or Affiliates (other than for
services as partners, managers, members, employees, officers and directors),
including any agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any partner, officer, trustee,
director or such employee or, to the knowledge of the Borrower, any corporation,
partnership, trust or other entity in which any partner, officer, trustee,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, which are on terms less favorable to the Borrower,
a Guarantor or any of their respective Subsidiaries than those that would be
obtained in a comparable arms-length transaction.

 

55



--------------------------------------------------------------------------------

§6.16 Employee Benefit Plans. The Borrower, each Guarantor and each ERISA
Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan. Neither the Borrower, any Guarantor nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under §412 of the Code in
respect of any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, (b) failed to make any contribution or payment to any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, or made any amendment to
any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, which
has resulted or could reasonably be expected to result in the imposition of a
Lien or the posting of a bond or other security under ERISA or the Code, or
(c) incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under §4007 of ERISA. None of the Subject Properties
constitutes a “plan asset” of any Employee Plan, Multiemployer Plan or
Guaranteed Pension Plan.

§6.17 Disclosure. All of the representations and warranties made by or on behalf
of the Borrower, the Guarantors and their respective Subsidiaries in this
Agreement and the other Loan Documents or any document or instrument delivered
to the Agent or the Lenders by, or on behalf or at the direction of, the
Borrower, any Guarantor or any of their respective Subsidiaries pursuant to or
in connection with any of such Loan Documents are true and correct in all
material respects, when taken as a whole, and neither the Borrower nor any
Guarantor has failed to disclose such information as is necessary to make such
representations and warranties not misleading, when taken as a whole. There is
no material fact or circumstance that has not been disclosed to the Agent and
the Lenders, and the written information, reports and other papers and data with
respect to the Borrower, any Subsidiary, any Guarantor or any Subject Property
(other than projections and estimates) furnished to the Agent or the Lenders in
connection with this Agreement or the obtaining of the Commitments of the
Lenders hereunder was, at the time so furnished, complete and correct in all
material respects, or has been subsequently supplemented by other written
information, reports or other papers or data, to the extent necessary to give in
all material respects a true and accurate knowledge of the subject matter in all
material respects when taken as a whole; provided that such representation shall
not apply to budgets, projections and other forward-looking speculative
information prepared in good faith by the Borrower (except to the extent the
related assumptions were when made manifestly unreasonable).

§6.18 Place of Business. The principal place of business of the Borrower and
each Guarantor is 1521 Westbranch Drive, Suite 200, McLean, Virginia 22102.

§6.19 Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither the Borrower
nor any Guarantor is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

 

56



--------------------------------------------------------------------------------

§6.20 Environmental Compliance.

(a) None of the Borrower, the Guarantors, their respective Subsidiaries nor to
the knowledge of the Borrower and the Guarantors any operator of any Real
Estate, nor any operations thereon, is in violation, or alleged violation, of
any judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under the
Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986, the Federal Clean Water
Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any state
or local statute, regulation, ordinance, order or decree relating to the
environment (hereinafter “Environmental Laws”), which violation (i) involves
Real Estate (other than the Subject Properties) and has had or could reasonably
be expected to have a Material Adverse Effect or (ii) involves a Subject
Property.

(b) Except as set forth on Schedule 6.20(b) hereto, none of the Borrower, the
Guarantors nor any of their respective Subsidiaries has received notice from any
third party including, without limitation, any federal, state or local
Governmental Authority (i) that it has been identified as a potentially
responsible party under any Environmental Law or with respect to any hazardous
waste, as defined by 42 U.S.C. §9601(5), any hazardous substances as defined by
42 U.S.C. §9601(14), any pollutant or contaminant as defined by 42 U.S.C.
§9601(33) or any toxic substances, oil or hazardous materials or other chemicals
or substances regulated by any Environmental Laws (“Hazardous Substances”) which
it has generated, transported or disposed of or that has been found at any site
at which a federal, state or local agency or other third party has conducted or
has ordered that the Borrower, any Guarantor or any of their respective
Subsidiaries conduct a remedial investigation, removal or other response action
pursuant to any Environmental Law; or (ii) that it is or shall be a named party
to any claim, action, cause of action, complaint, or legal or administrative
proceeding (in each case, contingent or otherwise) arising out of any third
party’s incurrence of costs, expenses, losses or damages of any kind whatsoever
in connection with the release of Hazardous Substances or violation of
Environmental Laws, which in any case (A) involves Real Estate other than the
Subject Properties and has had or could reasonably be expected to have a
Material Adverse Effect or (B) involves a Subject Property.

(c) (i) No portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws; (ii) no underground tank or other
underground storage receptacle for Hazardous Substances is located on any
portion of the Real Estate except those which are being operated and maintained
in compliance with Environmental Laws; (iii) in the course of any activities
conducted by the Borrower, any Guarantor, their respective Subsidiaries or, to
the best knowledge and belief of the Borrower, the operators of their
properties, no Hazardous Substances have been generated or are being used on the
Real Estate except in the ordinary course of business and in accordance with
applicable Environmental Laws; (iv) there has been no past or present releasing,
spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
escaping, disposing or dumping (other than the storing of materials in
reasonable quantities to the extent necessary for the operation of such property
in the ordinary course of business, and in any event in compliance with all
Environmental Laws) (a “Release”) or threatened Release of Hazardous Substances
on, upon, into or from the Subject Properties, which Release would reasonably be
expected to have a material adverse effect on the value of such Subject Property
or adjacent properties, or from any other Real Estate; (v) except as set forth
on Schedule 6.20(c) hereto, there have been no Releases on, upon, from or into
any real property in the vicinity of any of the Real Estate which, through soil
or groundwater contamination, may have come to be located on, and which could be
reasonably anticipated to have a material adverse effect on the value of, the
Real Estate; and (vi) any Hazardous Substances that have been generated on any
of the Real Estate have been transported off-site in accordance with all
applicable Environmental Laws, except with respect to all of the foregoing in
this §6.20(c) as to (A) any Real Estate (other than the Subject Properties)
where the foregoing has not had or could not reasonably be expected to have a
Material Adverse Effect and (B) any Subject Property.

 

57



--------------------------------------------------------------------------------

(d) There has been no claim by any party that any use, operation, or condition
of the Real Estate has caused any nuisance or any other liability or adverse
condition on any other property which as to any Real Estate other than a Subject
Property has had or could reasonably be expected to have a Material Adverse
Effect, nor is there any knowledge of any basis for such a claim.

§6.21 Subsidiaries; Organizational Structure. Schedule 6.21 hereto sets forth,
as of the date hereof, all of the Subsidiaries of the Parent and its
Subsidiaries, the form and jurisdiction of organization of each of the
Subsidiaries, and the Parent’s direct and indirect ownership interests therein.
Schedule 6.21 hereto sets forth, as of the date hereof, all of the
Unconsolidated Affiliates of the Borrower and its Subsidiaries, the form and
jurisdiction of organization of each of the Unconsolidated Affiliates, and the
Borrower’s or its Subsidiary’s ownership interest therein. Parent has no direct
Investment in any Unconsolidated Affiliate. The Trust is the sole general
partner of Borrower and, as of the date hereof, Parent owns, directly or
indirectly, not less than one hundred percent (100%) of the economic, voting and
beneficial interest in Borrower and the Trust.

§6.22 [Intentionally Omitted].

§6.23 Property. All of the Subject Properties are in good condition and working
order commensurate with their use and age and free from material defects,
subject to ordinary wear and tear. All of the other Real Estate of the Borrower,
Guarantors and their respective Subsidiaries is in good condition and working
order commensurate with their age and use, subject to ordinary wear and tear,
except where such defects have not had and could not reasonably be expected to
have a Material Adverse Effect. The Subject Properties, and the use and
operation thereof, are in material compliance with all applicable federal and
state law and governmental regulations and any local ordinances, orders or
regulations, including without limitation, laws, regulations and ordinances
relating to zoning, building codes, subdivision, fire protection, health,
safety, handicapped access, historic preservation and protection, wetlands,
tidelands, and Environmental Laws. The Subject Properties have adequate access
and utility service for the uses for which they are intended. There are no
unpaid or outstanding real estate or other taxes or assessments on or against
any of the Subject Properties which are payable by the Borrower or any Guarantor
(except only real estate or other taxes or assessments, that are not yet
delinquent or are being protested as permitted by this Agreement). There are no
unpaid or outstanding real estate or other taxes or assessments on or against
any other property of the Borrower, the Guarantors or any of their respective
Subsidiaries which are payable by any of such Persons in any material amount
(except only real estate or other taxes or assessments, that are not yet
delinquent or are being protested as permitted by this Agreement) except where
such failure to pay has not had and could not reasonably be expected to have a
Material Adverse Effect. As of the date of this Agreement, neither the Borrower
nor any Guarantor is a party to or has received any notice of any pending
eminent domain proceedings against any of the Subject Properties, and to the
knowledge of Borrower and Guarantors, there are no threatened or contemplated
eminent domain proceedings against any of the Subject Properties. As of the date
of this Agreement, neither the Borrower, any Guarantor nor any Subsidiary of
either of them is a party to or has received any notice of any pending eminent
domain proceedings against any Real Estate (other than any Subject Property) of
the Borrower, the Guarantors or their respective Subsidiaries or any part
thereof, and, to the knowledge of the Borrower, no such proceedings are
presently threatened or contemplated by any taking authority which may
individually or in the aggregate have any Material Adverse Effect. None of the
Subject Properties is now materially damaged as a result of any fire, explosion,
accident, flood or other casualty. None of the other property of the Borrower,
the Guarantors or their respective Subsidiaries is now damaged as a result of
any fire, explosion, accident, flood or other casualty in any manner which
individually or in the aggregate has had or could reasonably be expected to have
any Material Adverse Effect. Each of the Subject Properties for which a
Subsidiary Guarantor maintains insurance complies with the material requirements
relating to insurance set forth in the Lease applicable to such Subject
Property, and to the knowledge of the Borrower and the Subsidiary Guarantors, in
the case where a tenant under a Lease is required to maintain insurance with
regard to a Subject Property, such tenant maintains insurance that complies with
the material requirements relating to insurance set forth in the Lease
applicable to such Subject Property. Except as listed on Schedule 6.23 hereto,
there are no Management Agreements for any of the Subject Properties. To the
best knowledge of the Borrower and the Subsidiary Guarantors, there are no
material claims or any bases for material claims in respect of any Subject
Property or its operation by any party to any Management Agreement.

 

58



--------------------------------------------------------------------------------

§6.24 Brokers. Neither the Borrower nor any Guarantor has engaged or otherwise
dealt with any broker, finder or similar entity in connection with this
Agreement or the Loans contemplated hereunder.

§6.25 Other Debt. As of the date of this Agreement, neither the Borrower nor any
Guarantor is in default, nor is any of their respective Subsidiaries (other than
the Borrower or a Subsidiary Guarantor) in default beyond any applicable cure
and/or grace period, of the payment of any Indebtedness or the performance of
any related agreement, mortgage, deed of trust, security agreement, financing
agreement, indenture or lease to which any of them is a party. Neither the
Borrower nor any Guarantor is a party to or bound by any agreement, instrument
or indenture that may require the subordination in right or time or payment of
any of the Obligations to any other indebtedness or obligation of the Borrower
or any Guarantor. Schedule 6.25 hereto sets forth all mortgages, deeds of trust,
financing agreements or other material agreements binding upon the Borrower and
each Guarantor or their respective properties and entered into by the Borrower
and/or such Guarantor as of the date of this Agreement with respect to any
Indebtedness of the Borrower or any Guarantor in an amount greater than
$1,000,000.00, and the Borrower shall, upon request of the Agent, provide the
Agent with true, correct and complete copies thereof.

§6.26 Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither the Borrower nor any
Guarantor is insolvent on a balance sheet basis such that the sum of such
Person’s assets exceeds the sum of such Person’s liabilities, the Borrower and
each Guarantor is able to pay its debts as they become due, and the Borrower and
each Guarantor has sufficient capital to carry on its business.

 

59



--------------------------------------------------------------------------------

§6.27 No Bankruptcy Filing. Neither the Borrower nor any Guarantor is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of its assets or property, and
the Borrower has no knowledge of any Person contemplating the filing of any such
petition against it or any Guarantor.

§6.28 No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by the Borrower or any Guarantor
with or as a result of any actual intent by any of such Persons to hinder, delay
or defraud any entity to which any of such Persons is now or will hereafter
become indebted.

§6.29 Transaction in Best Interests of Borrower; Consideration. The transaction
evidenced by this Agreement and the other Loan Documents is in the best
interests of the Borrower and each Guarantor. The direct and indirect benefits
to inure to the Borrower and the Guarantors pursuant to this Agreement and the
other Loan Documents constitute substantially more than “reasonably equivalent
value” (as such term is used in §548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and “fair consideration” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the benefits
to be provided by the Borrower and the Guarantors pursuant to this Agreement and
the other Loan Documents, and but for the willingness of each Guarantor to
guaranty the Loan, the Borrower would be unable to obtain the financing
contemplated hereunder which financing will enable the Borrower, each Guarantor
and their respective Subsidiaries to have available financing to conduct and
expand their business.

§6.30 Contribution Agreement. The Borrower and the Guarantors have executed and
delivered the Contribution Agreement, and the Contribution Agreement constitutes
the valid and legally binding obligations of such parties enforceable against
them in accordance with the terms and provisions thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

§6.31 OFAC. None of the Borrower or the Guarantors is (or will be) a person with
whom any Lender is restricted from doing business under OFAC (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons. In addition, Borrower hereby agrees to provide to the Lenders any
additional information that a Lender reasonably deems necessary from time to
time in order to ensure compliance with all applicable laws concerning money
laundering and similar activities.

 

60



--------------------------------------------------------------------------------

§6.32 Subject Properties. Schedule 1.2 hereto is a correct and complete list of
all Subject Properties as of the Closing Date. Each of the Subject Properties
included by the Borrower in calculation of the compliance of the covenants set
forth in §9 satisfies all of the requirements contained in this Agreement for
the same to be included therein.

§7. AFFIRMATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit hereunder:

§7.1 Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest and fees provided
for in this Agreement, all in accordance with the terms of this Agreement and
the Notes, as well as all other sums owing pursuant to the Loan Documents.

§7.2 Maintenance of Office. The Borrower and each Guarantor will maintain its
respective chief executive office at 1521 Westbranch Drive, Suite 200, McLean,
Virginia 22102, or at such other place in the United States of America as the
Borrower or any Guarantor shall designate upon fifteen (15) days prior written
notice to the Agent and the Lenders, where notices, presentations and demands to
or upon the Borrower or such Guarantor in respect of the Loan Documents may be
given or made.

§7.3 Records and Accounts. The Borrower and each Guarantor will (a) keep, and
cause each of their respective Subsidiaries to keep true and accurate records
and books of account in which full, true and correct entries will be made in
accordance with GAAP and (b) maintain adequate accounts and reserves for all
taxes (including income taxes), depreciation and amortization of its properties
and the properties of their respective Subsidiaries, contingencies and other
reserves. Neither the Borrower, any Guarantor nor any of their respective
Subsidiaries shall, without the prior written consent of the Required Lenders,
(x) make any material change to the accounting policies/principles used by such
Person in preparing the financial statements and other information described in
§6.4 or §7.4, or (y) change its fiscal year. Agent and the Lenders acknowledge
that Parent’s and Borrower’s fiscal year is a calendar year.

§7.4 Financial Statements, Certificates and Information. Borrower will deliver
or cause to be delivered to the Agent with sufficient copies for each of the
Lenders:

(a) as soon as available and in any event within ninety (90) days after the end
of each calendar year, a consolidated balance sheet of the Parent and its
Subsidiaries as of the end of such year and the related consolidated statements
of income, shareholders’ equity and cash flows for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, all
certified by PricewaterhouseCoopers LLP or other independent public accountants
of nationally recognized standing, with such certification to be free of
exceptions and qualifications not acceptable to the Required Lenders;

(b) as soon as available and in any event within forty-five (45) days after the
end of each of the four calendar quarters of each year, a consolidated balance
sheet of the Parent and its Subsidiaries as of the end of such quarter and the
related statement of income and statement of cash flows for such quarter and for
the portion of the year ended at the end of such quarter, setting forth in each
case in comparative form the figures for the corresponding quarter and the
corresponding portion of the previous year, all certified (subject to normal
year-end adjustments) as to fairness of presentation, GAAP and consistency by
the chief financial officer, chief accounting officer or treasurer of Parent;

 

61



--------------------------------------------------------------------------------

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and, other than the financial statements delivered for the last
calendar quarter of the calendar year, (b) above, a statement (a “Compliance
Certificate”) certified by the chief financial officer or chief accounting
officer of Parent in the form of Exhibit F hereto (or in such other form as the
Agent may approve from time to time). Calculations of income, expense and value
associated with Real Estate or other Investments acquired or disposed of during
any quarter will be adjusted, where applicable. Parent shall submit with the
Compliance Certificate a Unencumbered Asset Certificate in the form of Exhibit E
hereto (a “Unencumbered Asset Certificate”) pursuant to which Parent shall
calculate the amount of the Unencumbered Asset Availability as of the end of the
immediately preceding fiscal quarter, list the Subject Properties and certify
that each Subject Property included therein and in the calculation of the
Unencumbered Asset Availability satisfies all of the requirements contained in
this Agreement for the same to be included therein. The Compliance Certificate
shall be accompanied by copies of the statements of Consolidated Net Operating
Income for such fiscal quarter for each of the Subject Properties, prepared on a
basis consistent with the statements furnished to the Agent prior to the date
hereof and otherwise in form and substance reasonably satisfactory to the Agent,
together with a certification by the chief financial officer, chief accounting
officer or treasurer of Parent that the information contained in such statement
fairly presents in all material respects the Consolidated Net Operating Income
for such periods. Such Unencumbered Asset Certificate shall specify whether
there are any defaults under leases at a Subject Property;

(d) simultaneously with the delivery of the financial statements referred to in
subsections (a) and, other than the financial statements delivered for the last
calendar quarter of the calendar year, (b) above, (i) a Rent Roll for each of
the Subject Properties, and a combined Rent Roll for all of the Subject
Properties and a summary thereof in form satisfactory to Agent as of the end of
each calendar quarter (including the fourth calendar quarter in each year) and
(ii) an operating statement for each of the Subject Properties for each such
quarter and year to date, a consolidated operating statement for the Subject
Properties for each such quarter and year to date, and a balance sheet for the
Subsidiary Guarantor which owns or leases any Subject Property as at the end of
the most recently ended calendar quarter (such statements, balance sheets and
reports to be in form reasonably satisfactory to Agent), together with a
certification by the chief financial officer, chief accounting officer or
treasurer of Parent that the information contained therein is true, correct and
complete in all material respects;

(e) upon the request of the Agent, copies of all financial statements, reports
or proxy statements sent to the shareholders of Parent;

(f) upon the request of the Agent, copies of all registration statements (other
than the exhibits thereto and any registration statements on Form S-8 or its
equivalent) and annual, quarterly, monthly or special (8-K) reports which Parent
or Borrower shall file with the SEC; provided that, in the case of annual and
quarterly reports on Forms 10-K and 10-Q, respectively, such reports shall be
deemed to be delivered hereunder if posted on the Parent’s website;

 

62



--------------------------------------------------------------------------------

(g) any notice received by the Borrower or any Guarantor of any pending,
threatened or contemplated eminent domain proceedings against (i) any of the
Subject Properties or (ii) any other Real Estate which may, in the case of this
clause (ii), individually or in the aggregate have any Material Adverse Effect;
and

(h) from time to time such other financial data and information in the
possession of the Borrower, each Guarantor or their respective Subsidiaries
(including without limitation auditors’ management letters, status of litigation
or investigations against the Borrower and any settlement discussions relating
thereto, and information as to legal and regulatory changes affecting the
Borrower or any Guarantor) as the Agent or any Lender may reasonably request.

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent and the Lenders provided that such material is
in a format reasonably acceptable to Agent, and such material shall be deemed to
have been delivered to Agent and the Lenders upon Agent’s receipt thereof. Upon
the request of Agent, Borrower and Parent shall deliver paper copies thereof to
Agent and the Lenders. Borrower and Parent authorize Agent and Arranger to
disseminate any such materials through the use of Intralinks, SyndTrak or any
other electronic information dissemination system, and the Borrower and Parent
release Agent and the Lenders from any liability in connection therewith.

§7.5 Notices.

(a) Defaults. The Borrower will promptly upon becoming aware of same notify the
Agent in writing of the occurrence of any Default or Event of Default, which
notice shall describe such occurrence with reasonable specificity and shall
state that such notice is a “notice of default”. If any Person shall give any
notice or take any other action in respect of a claimed default (whether or not
constituting an Event of Default) under this Agreement or under any note,
evidence of indebtedness, indenture or other obligation to which or with respect
to which the Borrower, any Guarantor or any of their respective Subsidiaries is
a party or obligor, whether as principal or surety, and such default would
permit the holder of such note or obligation or other evidence of indebtedness
to accelerate the maturity thereof, which acceleration would either cause a
Default or have a Material Adverse Effect, the Borrower shall forthwith give
written notice thereof to the Agent, describing the notice or action and the
nature of the claimed default.

(b) Environmental Events. The Borrower will give notice to the Agent within five
(5) Business Days of becoming aware of (i) any potential or known Release, or
threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that the
Borrower, any Guarantor or any of their respective Subsidiaries reports in
writing (or for which any written report supplemental to any oral report is
made) to any federal, state or local environmental agency; or (iii) any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, of any federal, state or local
environmental agency or board, that in any case involves (A) any Subject
Property or (B) any other Real Estate and could reasonably be expected to have a
Material Adverse Effect.

 

63



--------------------------------------------------------------------------------

(c) Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower, any Guarantor or any of their respective
Subsidiaries or to which the Borrower, any Guarantor or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against any
of the Borrower, any Guarantor or any of their respective Subsidiaries that
could either cause a Default or could reasonably be expected to have a Material
Adverse Effect and stating the nature and status of such litigation or
proceedings. The Borrower and each Guarantor will give notice to the Agent, in
writing, in form and detail reasonably satisfactory to the Agent and each of the
Lenders, within ten (10) days of any judgment not covered by insurance, whether
final or otherwise, against any of the Borrower, any Guarantor or any of their
respective Subsidiaries in an amount in excess of $5,000,000.00.

(d) Notice of Disqualification. Borrower will give notice to the Agent in
writing within five (5) Business Days after becoming aware of any failure of any
Eligible Real Estate to satisfy the conditions in this Agreement to inclusion
within the calculation of the Unencumbered Asset Value.

(e) ERISA. The Borrower will give notice to the Agent within five (5) Business
Days after the Borrower or any ERISA Affiliate (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in §4043 of ERISA) with
respect to any Guaranteed Pension Plan, Multiemployer Plan or Employee Benefit
Plan, or knows that the plan administrator of any such plan has given or is
required to give notice of any such reportable event; (ii) gives a copy of any
notice of complete or partial withdrawal liability under Title IV of ERISA; or
(iii) receives any notice from the PBGC under Title IV or ERISA of an intent to
terminate or appoint a trustee to administer any such plan.

(f) Notices of Default Under Leases. Borrower will give notice to the Agent in
writing within five (5) Business Days after Borrower or any Guarantor
(i) receives notice from a tenant under a lease of a Subject Property of a
default by the landlord under such lease which default would provide the tenant
with an ability to terminate the lease or the right to an abatement of rent
thereunder or (ii) delivers a notice to any tenant under a lease of a Subject
Property of a payment or other material default by such tenant under its lease.

(g) Notification of Lenders. Within five (5) Business Days after receiving any
notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.

 

64



--------------------------------------------------------------------------------

§7.6 Existence; Maintenance of Properties.

(a) The Borrower will preserve and keep in full force and effect its existence
as a Delaware limited partnership. Each Guarantor will preserve and keep in full
force and effect its legal existence in the jurisdiction of its incorporation or
formation. The Borrower will cause each of its Subsidiaries which is not a
Guarantor to preserve and keep in full force and effect their legal existence in
the jurisdiction of its incorporation or formation except where such failure has
not had and could not reasonably be expected to have a Material Adverse Effect.
The Borrower will preserve and keep in full force all of its rights and
franchises and those of its Subsidiaries, the preservation of which is necessary
to the conduct of their business (except with respect to Subsidiaries of
Borrower that are not Guarantors, where such failure has not had and could not
reasonably be expected to have a Material Adverse Effect). Parent shall at all
times comply with all requirements and applicable laws and regulations necessary
to maintain REIT Status and shall continue to receive REIT Status. The common
stock of Parent shall at all times be listed for trading and be traded on
NASDAQ, the New York Stock Exchange or another nationally recognized exchange
unless otherwise consented to by the Required Lenders. The Borrower shall
continue to own directly or indirectly one hundred percent (100%) of the
Subsidiary Guarantors.

(b) The Borrower (i) will cause all of its properties and those of its
Subsidiaries used or useful in the conduct of its business or the business of
its Subsidiaries to be maintained and kept in good condition, repair and working
order (ordinary wear and tear and damage by casualty excepted) and supplied with
all necessary equipment, and (ii) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof in all cases in
which the failure so to do would have a material adverse effect on the condition
of any Subject Property or would cause a Material Adverse Effect.

§7.7 Insurance. The Borrower, Parent and their respective Subsidiaries (as
applicable) will procure and maintain or cause to be procured and maintained
insurance covering the Borrower, Parent and their respective Subsidiaries (as
applicable) and the Real Estate in such amounts and against such risks and
casualties as are customary for properties of similar character and location,
due regard being given to the type of improvements thereon, their construction,
location, use and occupancy; it being understood and agreed that the foregoing
shall not modify any obligation of a tenant under a Lease with regard to the
placement and maintenance of insurance.

§7.8 Taxes; Liens. The Borrower and the Guarantors will, and will cause their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
other governmental charges imposed upon them or upon the Subject Properties or
the other Real Estate (where, as to any Real Estate other than the Subject
Properties, the failure to pay or discharge any such taxes, assessments or other
charges could be reasonably expected to result in a Material Adverse Effect),
sales and activities, or any part thereof, or upon the income or profits
therefrom as well as all claims for labor, materials or supplies that if unpaid
might by law become a lien or charge upon any of its property or other Liens
affecting any property of Borrower, the Guarantors or their respective
Subsidiaries, provided that any such tax, assessment, charge or levy or claim
need not be paid if the validity or amount thereof shall currently be contested
in good faith by appropriate proceedings by Borrower, the Guarantors, their
respective Subsidiaries or a tenant which shall suspend the collection thereof
with respect to such property, and neither such property nor any portion thereof
or interest therein would be in any danger of sale, forfeiture or loss by reason
of such proceeding; and provided, further, that forthwith upon the commencement
of proceedings to foreclose any lien that may have attached as security
therefor, the Borrower, any such Guarantor, any such Subsidiary or a tenant
either (i) will provide a bond issued by a surety reasonably acceptable to the
Agent or other collateral satisfactory to Agent and sufficient to stay all such
proceedings or (ii) if no such bond or other collateral is provided, will pay
each such tax, assessment, charge or levy.

 

65



--------------------------------------------------------------------------------

§7.9 Inspection of Properties and Books. The Borrower and the Guarantors will,
and will cause their respective Subsidiaries to, permit the Agent and the
Lenders, at the Borrower’s expense and upon reasonable prior notice, to visit
and inspect any of the properties of the Borrower, each Guarantor or any of
their respective Subsidiaries (subject to the rights of tenants and with the
understanding that any visit to or inspection of any Real Estate that is not a
Subject Property shall be undertaken for purposes of evaluating such Real Estate
as it pertains to the Parent’s or the Borrower’s direct or indirect equity
interest therein), to examine the books of account of the Borrower, each
Guarantor and their respective Subsidiaries (and to make copies thereof and
extracts therefrom) and to discuss the affairs, finances and accounts of the
Borrower, any Guarantor and their respective Subsidiaries with, and to be
advised as to the same by, their respective officers, all at such reasonable
times and intervals as the Agent or any Lender may reasonably request, provided
that so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower shall not be required to pay for such visits and
inspections more often than once in any twelve (12) month period. In the event
that the Agent or a Lender shall visit and inspect a property of a Subsidiary of
Borrower which is not a Guarantor, such visit and inspection shall be made with
a representative of Borrower (and Borrower agrees to use reasonable efforts to
make such representative available). The Lenders shall use good faith efforts to
coordinate such visits and inspections so as to minimize the interference with
and disruption to the normal business operations of the Borrower, the
Guarantors, their respective Subsidiaries and any tenants.

§7.10 Compliance with Laws, Contracts, Licenses, and Permits. The Borrower and
the Guarantors will, and will cause each of their respective Subsidiaries to,
comply in all respects with (i) all applicable laws and regulations now or
hereafter in effect wherever its business is conducted, including all
Environmental Laws, (ii) the provisions of its corporate charter, partnership
agreement, limited liability company agreement or declaration of trust, as the
case may be, and other charter documents and bylaws, (iii) all agreements and
instruments to which it is a party or by which it or any of its properties may
be bound, (iv) all applicable decrees, orders, and judgments, and (v) all
licenses and permits required by applicable laws and regulations for the conduct
of its business or the ownership, use or operation of its properties, except
where a failure to so comply with any of clauses (i) through (v) could not
reasonably be expected to have a Material Adverse Effect. Borrower shall develop
and implement such programs, policies and procedures as are necessary to comply
with the Patriot Act and shall promptly advise Agent in writing in the event
that Borrower shall determine that any investors in Borrower are in violation of
such act.

§7.11 Further Assurances. The Borrower and each Guarantor will cooperate with
the Agent and the Lenders and execute such further instruments and documents as
the Lenders or the Agent shall reasonably request to carry out to their
satisfaction the transactions contemplated by this Agreement and the other Loan
Documents.

 

66



--------------------------------------------------------------------------------

§7.12 Limiting Agreements.

(a) Neither the Borrower, the Guarantors nor any of their respective
Subsidiaries shall enter into, any agreement, instrument or transaction which
has or may have the effect of prohibiting or limiting the Borrower’s, the
Guarantors’ or any of their respective Subsidiaries’ ability to pledge to Agent
any Subject Property as security for the Obligations. The Borrower shall take,
and shall cause the Guarantors and their respective Subsidiaries to take, such
actions as are necessary to preserve the right and ability of the Borrower, the
Guarantors and their respective Subsidiaries to pledge the Subject Properties as
security for the Obligations without any such pledge after the date hereof
causing or permitting the acceleration (after the giving of notice or the
passage of time, or otherwise) of any other Indebtedness of the Borrower, the
Guarantors or any of their respective Subsidiaries.

(b) The Borrower shall, upon demand, provide to the Agent such evidence as the
Agent may reasonably require to evidence compliance with this §7.12, which
evidence shall include, without limitation, copies of any agreements or
instruments which would in any way restrict or limit the Borrower’s, any
Guarantor’s or any Subsidiary’s ability to pledge Subject Properties as security
for Indebtedness, or which provide for the occurrence of a default (after the
giving of notice or the passage of time, or otherwise) if Subject Properties are
pledged in the future as security for Indebtedness of the Borrower or any
Guarantor.

§7.13 Business Operations. The Borrower, the Guarantors and their respective
Subsidiaries shall operate their respective businesses in substantially the same
manner and in substantially the same fields and lines of business as such
business is now conducted and such other lines of business which are reasonably
related or incidental thereto, and in compliance with the terms and conditions
of this Agreement and the Loan Documents. Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, engage in any line of business other
than the ownership, operation, development and sale of office, industrial,
manufacturing, retail, distribution, medical/healthcare, data center or flex
properties (or Mortgage Receivables, Second Lien Mortgage Receivables or
Mezzanine Loans secured by such properties or an interest therein) and
businesses reasonably related or incidental thereof.

§7.14 Distributions of Income to the Borrower. The Borrower shall cause all of
its Subsidiaries (subject to the terms of any loan documents under which such
Subsidiary is the borrower) to promptly distribute to the Borrower (but not less
frequently than once each calendar quarter, unless otherwise approved by the
Agent), whether in the form of dividends, distributions or otherwise, all
profits, proceeds or other income relating to or arising from its Subsidiaries’
use, operation, financing, refinancing, sale or other disposition of their
respective assets and properties after (a) the payment of reasonable and
customary fees and expenses (including brokerage commissions) incurred in
connection with such refinancing, sale or other disposition, (b) all money,
contractually committed to replace assets with assets performing the same or
similar functions, (c) the payment by each Subsidiary of its debt service,
operating expenses, capital improvements and leasing commissions for such
quarter and (d) the establishment of reasonable reserves for the payment of
operating expenses not paid on at least a quarterly basis, for the payment of
leasing commissions and for capital improvements and tenant improvements to be
made to such Subsidiary’s assets and properties approved by such Subsidiary in
the course of its business consistent with its past practices, and any other
reserves reasonably prudent in the business judgment of such Subsidiary so long
as such reserves are reasonable and expected to be utilized within six
(6) months of the date such reserve is established or funded.

 

67



--------------------------------------------------------------------------------

§7.15 Plan Assets. The Borrower will do, or cause to be done, all things
necessary to ensure that none of the Subject Properties will be deemed to be
Plan Assets at any time.

§7.16 Unencumbered Properties.

(a) The Eligible Real Estate included in the calculation of the Unencumbered
Asset Value shall at all times satisfy all of the following conditions:

(i) the Eligible Real Estate shall be owned one hundred percent (100%) in fee
simple or leased under a ground lease acceptable to Agent in its reasonable
discretion by a Subsidiary Guarantor, in each case free and clear of all Liens
other than the Liens permitted in §8.2(i) and (iv), and such Eligible Real
Estate shall not have applicable to it any restriction on the sale, pledge,
transfer, mortgage or assignment of such property (including any restrictions
contained in any applicable organizational documents and excluding any right of
first offer/refusal or purchase option as set forth in the leases provided to
the Agent);

(ii) none of the Eligible Real Estate shall have any material title, survey,
environmental, structural or other defects that would give rise to a materially
adverse effect as to the value, use of or ability to sell or refinance such
property;

(iii) the only asset of such Subsidiary shall be Eligible Real Estate included
in the calculation of the Unencumbered Asset Value and related fixtures and
personal property;

(iv) each Eligible Real Estate is and shall be at least eighty percent
(80%) leased (based on Net Rentable Area) to one or more tenants which are an
Eligible Tenant;

(v) no more than ten percent (10%) of the total Unencumbered Asset Value shall
be attributable to Real Estate which is vacant (for example, such tenant is no
longer conducting business from such property); provided that a failure to
satisfy the requirements of this clause (v) shall not result in any Real Estate
not being included as a Subject Property, but any such Unencumbered Asset Value
in excess of such limitation being excluded for purposes of calculating
Unencumbered Asset Value and the Unencumbered Net Operating Income corresponding
thereto shall be similarly excluded);

(vi) the Borrower shall have delivered to the Agent (A) a written request to
include such Eligible Real Estate in the calculation of the Unencumbered Asset
Availability, (B) a physical description of such Eligible Real Estate, (C) a
current Rent Roll and current operating statements for such Eligible Real
Estate, (D) a certification as to the matters covered under §7.16(a)(i)-(v), and
(E) such other information as the Agent may reasonably require with respect to
such Eligible Real Estate, including any information reasonably required by the
Agent to determine compliance with this §7.16 (collectively, the “Eligible Real
Estate Qualification Documents”); and

 

68



--------------------------------------------------------------------------------

(vii) such Eligible Real Estate has not been removed from the calculation of the
Unencumbered Asset Availability pursuant to §7.16(b), §7.16(c) or §7.16(d).

(b) In the event that all or any material portion of any Eligible Real Estate
included in the calculation of the Unencumbered Asset Value shall be damaged in
any material respect or taken by condemnation, then such property shall no
longer be included in the calculation of the Unencumbered Asset Value unless and
until (i) any damage to such real estate is repaired or restored, such real
estate becomes fully operational and the Agent shall receive evidence
satisfactory to the Agent of the value of such real estate following such repair
or restoration (both at such time and prospectively) or (ii) Agent shall receive
evidence satisfactory to the Agent that the value of such real estate (both at
such time and prospectively) shall not be materially adversely affected by such
damage or condemnation. In the event that such damage or condemnation only
partially affects such Eligible Real Estate included in the calculation of the
Unencumbered Asset Value, then the Required Lenders may in good faith reduce the
Unencumbered Asset Value attributable thereto based on such damage until such
time as the Required Lenders receive evidence satisfactory to the Required
Lenders that the value of such real estate (both at such time and prospectively)
shall no longer be materially adversely affected by such damage or condemnation.

(c) Upon any asset ceasing to qualify to be included in the calculation of the
Unencumbered Asset Value, such asset shall no longer be included in the
calculation of the Unencumbered Asset Value unless otherwise approved in writing
by the Required Lenders. Within five (5) Business Days after becoming aware of
any such disqualification, the Borrower shall deliver to the Agent a certificate
reflecting such disqualification, together with the identity of the disqualified
asset, a statement as to whether any Default or Event of Default arises as a
result of such disqualification, and a calculation of the Unencumbered Asset
Value attributable to such asset. Simultaneously with the delivery of the items
required pursuant above, the Borrower shall deliver to the Agent an updated
Unencumbered Asset Certificate demonstrating, after giving effect to such
removal or disqualification, compliance with the conditions and covenants
contained in this §7.16 and §§9.1, 9.2, 9.3 and 9.4.

(d) In addition, the Borrower may voluntarily remove any Real Estate from the
calculation of the Unencumbered Asset Availability upon any of the events
described in §5.3(d) occurring, by delivering to the Agent, no later than five
(5) Business Days prior to date on which such removal is to be effected, notice
of such removal, together with a statement that no Default or Event of Default
then exists or would, upon the occurrence of such event or with passage of time,
result from such removal, the identity of the Subject Property being removed.
Simultaneously with the delivery of the items required above, the Borrower shall
deliver to the Agent a pro forma Compliance Certificate and Unencumbered Asset
Certificate demonstrating, after giving effect to such removal or
disqualification, compliance with the covenants contained in this §7.16 and
§§9.1, 9.2, 9.3 and 9.4.

(e) The Agent shall promptly notify the Lenders of the addition or removal of
any Real Estate from the calculation of the Unencumbered Asset Availability.

 

69



--------------------------------------------------------------------------------

§8. NEGATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit hereunder:

§8.1 Restrictions on Indebtedness. The Borrower will not, and will not permit
its respective Subsidiaries or any of the Guarantors to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:

(a) Indebtedness to the Lenders arising under any of the Loan Documents;

(b) current liabilities of the Borrower, the Guarantors or their respective
Subsidiaries incurred in the ordinary course of business but not incurred
through (i) the borrowing of money, or (ii) the obtaining of credit except for
credit on an open account basis customarily extended and in fact extended in
connection with normal purchases of goods and services;

(c) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;

(d) Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in a Default;

(e) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(f) subject to the provisions of §9, secured Recourse Indebtedness, provided
that the aggregate amount of such Recourse Indebtedness outstanding at any one
time shall not exceed seven and one-half percent (7.5%) of Consolidated Total
Asset Value;

(g) Non-Recourse Indebtedness of Subsidiaries of Borrower that are not
Guarantors;

(h) Non-Recourse Indebtedness of Borrower or a Guarantor constituting purchase
money indebtedness or incurred in connection with equipment financing, not to
exceed $2,000,000.00 in the aggregate outstanding at any time;

(i) Indebtedness in respect of Existing Letters of Credit; and

(j) Trust Preferred Equity.

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(f) or (g) above shall have any of the Subject
Properties or any interest therein or any direct or indirect ownership interest
in any Subsidiary Guarantor as collateral, a borrowing base, asset pool or any
similar form of credit support for such Indebtedness and (ii) none of the
Subsidiary Guarantors shall create, incur, assume, guarantee or be or remain
liable, contingently or otherwise, with respect to any Indebtedness (including,
without limitation, pursuant to any conditional or limited guaranty or indemnity
agreement creating liability with respect to usual and customary exclusions from
the non-recourse limitations governing the Non-Recourse Indebtedness of any
Person, or otherwise) other than Indebtedness described in §§8.1(a)-(e) above.

 

70



--------------------------------------------------------------------------------

§8.2 Restrictions on Liens, Etc. The Borrower will not, and will not permit its
Subsidiaries or any of the Guarantors to (a) create or incur or suffer to be
created or incurred or to exist any lien, security title, encumbrance, mortgage,
pledge, negative pledge, charge, restriction or other security interest of any
kind upon any of their respective property or assets of any character whether
now owned or hereafter acquired, or upon the income or profits therefrom;
(b) transfer any of their property or assets or the income or profits therefrom
for the purpose of subjecting the same to the payment of Indebtedness or
performance of any other obligation in priority to payment of its general
creditors; (c) acquire, or agree or have an option to acquire, any property or
assets upon conditional sale or other title retention or purchase money security
agreement, device or arrangement; (d) suffer to exist for a period of more than
thirty (30) days after the same shall have been incurred any Indebtedness or
claim or demand against any of them that if unpaid could by law or upon
bankruptcy or insolvency, or otherwise, be given any priority whatsoever over
any of their general creditors; (e) assign, pledge or otherwise transfer as part
of a financing transaction any accounts, contract rights, general intangibles,
chattel paper or instruments, with or without recourse; or (f) incur or maintain
any obligation to any holder of Indebtedness of any of such Persons which
prohibits the creation or maintenance of any lien securing the Obligations
(collectively, “Liens”); provided that notwithstanding anything to the contrary
contained herein, the Borrower and any such Subsidiary or Guarantor may create
or incur or suffer to be created or incurred or to exist:

(i) Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws) or claims for labor, material or supplies
in respect of obligations not then delinquent or which are being contested as
provided in this Agreement;

(ii) Liens on assets other than (A) Subject Properties or (B) any direct or
indirect interest of Borrower or any Subsidiary of Borrower in any Guarantor in
respect of judgments permitted by §8.1(d);

(iii) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

(iv) Liens and encumbrances reflected in the owner’s title policies issued to
the Subsidiary Guarantors upon acquisition of the Subject Properties and other
encumbrances on properties consisting of easements, rights of way, zoning
restrictions, leases and other occupancy agreements, restrictions on the use of
real property and defects and irregularities in the title thereto, landlord’s or
lessor’s liens under leases to which the Borrower, a Guarantor or a Subsidiary
of such Person is a party, and other minor non-monetary liens or encumbrances
none of which interferes materially with the use of the property affected in the
ordinary conduct of the business of the Borrower, the Guarantors or their
Subsidiaries, which defects do not individually or in the aggregate have a
materially adverse effect on the business of the Borrower or any Guarantor
individually or on the Subject Property;

 

71



--------------------------------------------------------------------------------

(v) Liens on properties or interests therein (but excluding (A) Subject
Properties or (B) any direct or indirect interest of Borrower or any Subsidiary
of Borrower in any Guarantor) to secure Indebtedness permitted by §8.1(f) or
Non-Recourse Indebtedness of Subsidiaries of Borrower that are not Subsidiary
Guarantors permitted by §8.1(g);

(vi) Liens on properties or interests therein to secure Indebtedness permitted
by §8.1(h); and

(vii) Liens in favor of the Agent and the Lenders under the Loan Documents to
secure the Obligations.

Notwithstanding anything in this Agreement to the contrary, no Subsidiary
Guarantor shall create or incur or suffer to be created or incurred or to exist
any Lien other than Liens contemplated in §§8.2(i), (iv), (vi) and (vii).

§8.3 Restrictions on Investments. Neither the Borrower nor the Parent will, nor
will either of them permit any of its Subsidiaries to, make or permit to exist
or to remain outstanding any Investment except Investments in:

(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase by the Borrower or its
Subsidiary;

(b) marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

(c) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of
$100,000,000.00; provided, however, that the aggregate amount at any time so
invested with any single bank having total assets of less than $1,000,000,000.00
will not exceed $200,000.00;

(d) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
State which at the time of purchase are rated by Moody’s Investors Service, Inc.
or by Standard & Poor’s Corporation at not less than “P 1” if then rated by
Moody’s Investors Service, Inc., and not less than “A 1”, if then rated by
Standard & Poor’s Corporation;

(e) mortgage-backed securities guaranteed by the Government National Mortgage
Association, the Federal National Mortgage Association or the Federal Home Loan
Mortgage Corporation and other mortgage-backed bonds which at the time of
purchase are rated by Moody’s Investors Service, Inc. or by Standard & Poor’s
Corporation at not less than “Aa” if then rated by Moody’s Investors Service,
Inc. and not less than “AA” if then rated by Standard & Poor’s Corporation;

 

72



--------------------------------------------------------------------------------

(f) repurchase agreements having a term not greater than ninety (90) days and
fully secured by securities described in the foregoing subsection (a), (b) or
(e) with banks described in the foregoing subsection (c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000.00;

(g) shares of so-called “money market funds” registered with the SEC under the
Investment Company Act of 1940 which maintain a level per-share value, invest
principally in investments described in the foregoing subsections (a) through
(f) and have total assets in excess of $50,000,000.00;

(h) the acquisition of fee interests by the Borrower or its Subsidiaries in
(i) Real Estate which is utilized for income-producing office, industrial,
manufacturing, distribution, retail, medical/healthcare, data center and flex
properties located in the continental United States or the District of Columbia
and businesses and investments incidental thereto, and (ii) subject to the
restrictions set forth in this §8.3, the acquisition of Land Assets to be
developed for the foregoing purposes;

(i) Investments by Borrower in Subsidiaries that are directly or indirectly one
hundred percent (100%) owned by the Borrower;

(j) Investments in Land Assets, provided that the aggregate Investment therein
shall not exceed five percent (5%) of Consolidated Total Asset Value;

(k) Investments in Mortgage Receivables secured by properties of the type
described in §8.3(h)(i), provided that the aggregate Investment therein shall
not exceed five percent (5%) of Consolidated Total Asset Value;

(l) Investments in non-wholly owned Subsidiaries and Unconsolidated Affiliates,
provided that the aggregate Investment therein shall not exceed ten percent
(10%) of Consolidated Total Asset Value;

(m) Investments in Construction in Progress for properties of the type described
in §8.3(h)(i), provided that the aggregate construction and development budget
for Construction in Progress (including land) shall not exceed ten percent
(10%) of Consolidated Total Asset Value; and

(n) Investments by Parent in Second Lien Mortgage Receivables and Mezzanine
Loans, provided that the aggregate Investment therein shall not exceed five
percent (5%) of Consolidated Total Asset Value.

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Borrower, any Guarantor and their Subsidiaries in the
Investments described in §8.3(j)-(n) exceed thirty percent (30%) of Consolidated
Total Asset Value at any time. For the purposes of this §8.3, a property shall
be considered Construction in Progress until the issuance of a permanent
certificate of occupancy for such property or phase thereof.

 

73



--------------------------------------------------------------------------------

For the purposes of this §8.3, the Investment of the Borrower, any Guarantor or
their Subsidiaries in any Unconsolidated Affiliates will equal (without
duplication) the sum of (i) such Person’s pro rata share of Construction in
Progress of their Unconsolidated Affiliates, plus (ii) such Person’s pro rata
share of their Unconsolidated Affiliate’s Investment in Land Assets; plus
(iii) such Person’s pro rata share of any other Investments valued at the lower
of GAAP book value or market value.

§8.4 Merger, Consolidation. Neither the Borrower nor Parent will, nor will
Borrower or Parent permit any of their respective Subsidiaries to, become a
party to any dissolution, liquidation, disposition of all or substantially all
of its assets or business, merger, reorganization, consolidation or other
business combination or agree to effect any asset acquisition, stock acquisition
or other acquisition individually or in a series of transactions which may have
a similar effect as any of the foregoing, in each case without the prior written
consent of the Required Lenders except for (i) the merger or consolidation of
one or more of the Subsidiaries of Borrower with and into the Borrower (it being
understood and agreed that in any such event the Borrower will be the surviving
Person) and (ii) the merger or consolidation of two or more Subsidiaries of the
Borrower. Nothing in this §8.4 shall prohibit the issuance by Borrower of
partnership interests in itself in connection with the acquisition of Real
Estate in the ordinary course of business, or the dissolution of a Subsidiary
which has disposed of its assets in accordance with this Agreement. A Subsidiary
of Borrower may sell all of its assets (and may effectuate such sale by merger
or consolidation with another Person, with such other Person being the surviving
entity) subject to compliance with the terms of this Agreement (including
without limitation §5.3 and §8.8), and after any such permitted sale, may
dissolve.

§8.5 Sale and Leaseback. The Borrower will not, and will not permit its
Subsidiaries, to enter into any arrangement, directly or indirectly, whereby the
Borrower or any such Subsidiary shall sell or transfer any Real Estate owned by
it in order that then or thereafter the Borrower or any such Subsidiary shall
lease back such Real Estate (such arrangement a “Sale/Leaseback”) without the
prior written consent of Agent, such consent not to be unreasonably withheld;
provided that no consent of Agent or the Lenders shall be needed for any
Sale/Leaseback so long as the Sale/Leaseback Amount of such Sale/Leaseback and
all prior Sale/Leasebacks consummated during the term of this Agreement does not
exceed $30,000,000.00 in the aggregate. For purposes of this §8.5, the
“Sale/Leaseback Amount” of any Sale/Leaseback shall mean an amount equal to the
Consolidated Net Operating Income of the Real Estate that is the subject of such
Sale/Leaseback for the prior two (2) full fiscal quarters annualized divided by
the Capitalization Rate.

§8.6 Compliance with Environmental Laws. Neither the Borrower nor Parent will,
nor will either of them permit any of its respective Subsidiaries or any other
Person to, do any of the following: (a) use any of the Real Estate or any
portion thereof as a facility for the handling, processing, storage or disposal
of Hazardous Substances, except for small quantities of Hazardous Substances
used in the ordinary course of business and in material compliance with all
applicable Environmental Laws, (b) cause or permit to be located on any of the
Real Estate any underground tank or other underground storage receptacle for
Hazardous Substances except in compliance with Environmental Laws, (c) generate
any Hazardous Substances on any of the Real Estate except in compliance with
Environmental Laws, (d) conduct any activity at any Real Estate or use any Real
Estate in any manner that could reasonably be contemplated to cause a Release of
Hazardous Substances on, upon or into the Real Estate or any surrounding
properties or any threatened Release of Hazardous Substances which could
reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all
Environmental Laws), except, with respect to any Real Estate other than a
Subject Property, where any such use, generation, conduct or other activity has
not had and could not reasonably be expected to have a Material Adverse Effect.

 

74



--------------------------------------------------------------------------------

The Borrower shall, and shall cause the Subsidiary Guarantors to:

(i) in the event of any change in Environmental Laws governing the assessment,
release or removal of Hazardous Substances, take all reasonable action
(including, without limitation, the conducting of engineering tests at the sole
expense of the Borrower) to confirm that no Hazardous Substances are or ever
were Released or disposed of on the Subject Properties in violation of
applicable Environmental Laws; and

(ii) if any Release or disposal of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on the
Subject Properties (including without limitation any such Release or disposal
occurring prior to the acquisition or leasing of such Subject Property by the
Borrower or any Subsidiary Guarantor), the Borrower shall, after obtaining
knowledge thereof, cause the prompt containment and removal of such Hazardous
Substances and remediation of the Subject Property in full compliance with all
applicable Environmental Laws; provided, that each of the Borrower and a
Subsidiary Guarantor shall be deemed to be in compliance with Environmental Laws
for the purpose of this clause (ii) so long as it or a responsible third party
with sufficient financial resources is taking reasonable action to remediate or
manage any event of noncompliance to the reasonable satisfaction of the Agent
and no action shall have been commenced by any enforcement agency. The Agent may
engage its own environmental consultant to review the environmental assessments
and the compliance with the covenants contained herein.

At any time after an Event of Default shall have occurred hereunder the Agent
may at its election (and will at the request of the Required Lenders) obtain
such environmental assessments of any or all of the Subject Properties prepared
by an environmental consultant reasonably acceptable to the Agent as may be
necessary or advisable for the purpose of evaluating or confirming (i) whether
any Hazardous Substances are present in the soil or water at or adjacent to any
such Subject Property and (ii) whether the use and operation of any such Subject
Property complies with all Environmental Laws to the extent required by the Loan
Documents. Additionally, at any time that the Agent or the Required Lenders
shall have reasonable grounds to believe that a Release or threatened Release of
Hazardous Substances which any Person may be legally obligated to contain,
correct or otherwise remediate or which otherwise may expose such Person to
liability may have occurred, relating to any Subject Property, or that any of
the Subject Property is not in compliance with Environmental Laws to the extent
required by the Loan Documents, Borrower shall promptly upon the request of
Agent obtain and deliver to Agent such environmental assessments of such Subject
Property prepared by an environmental consultant reasonably acceptable to the
Agent as may be necessary or advisable for the purpose of evaluating or
confirming (i) whether any Hazardous Substances are present in the soil or water
at or adjacent to such Subject Property and (ii) whether the use and operation
of such Subject Property comply with all Environmental Laws to the extent
required by the Loan Documents. Environmental assessments may include detailed
visual inspections of such Subject Property including, without limitation, any
and all storage areas, storage tanks, drains, dry wells and leaching areas, and
the taking of soil samples, as well as such other investigations or analyses as
are reasonably necessary or appropriate for a complete determination of the
compliance of such Subject Property and the use and operation thereof with all
applicable Environmental Laws. All environmental assessments contemplated by
this §8.6 shall be at the sole cost and expense of the Borrower.

 

75



--------------------------------------------------------------------------------

§8.7 Distributions.

(a) The Borrower shall not pay any Distribution to the partners of the Borrower,
and Parent shall not pay any Distribution to its shareholders, if such
Distribution is in excess of the amount which, when added to the amount of all
other Distributions paid in the same calendar quarter and the preceding three
(3) calendar quarters, would exceed one hundred percent (100%) of such Person’s
Funds from Operations for the preceding four (4) calendar quarters; provided
that the limitations contained in this §8.7(a) shall not preclude the Borrower
from making Distributions to Parent (or Parent from making any Distribution to
its shareholders) in an amount equal to the minimum distributions required under
the Code to maintain the REIT Status of Parent, as evidenced by a certification
of the principal financial or accounting officer of the Parent containing
calculations in detail reasonably satisfactory in form and substance to the
Agent.

(b) In the event that a Default under §12.1(a) or (b) or an Event of Default
shall have occurred and be continuing, (i) the Borrower shall make no
Distributions other than Distributions to Parent in an amount equal to the
minimum distributions required under the Code to maintain the REIT Status of
Parent and (ii) Parent shall make no Distributions other than Distributions in
an amount equal to the minimum distributions under the Code to maintain the REIT
Status of Parent, in each case as evidenced by a certification of the principal
financial or accounting officer of the Parent containing calculations in detail
reasonably satisfactory in form and substance to the Agent.

(c) Notwithstanding the foregoing, at any time when an Event of Default under
§12.1(a), (b), (g), (h) or (i) shall have occurred and be continuing or the
maturity of the Obligations has been accelerated, neither Borrower nor Parent
shall make any Distributions whatsoever, directly or indirectly.

(d) For purposes of this §8.7, Distributions shall exclude any Preferred
Distributions so long as such payments have been deducted in the calculation of
Funds from Operations.

 

76



--------------------------------------------------------------------------------

§8.8 Asset Sales. The Borrower will not, and will not permit its Subsidiaries or
the Guarantors to, sell, transfer or otherwise dispose of any material asset
other than pursuant to a bona fide arm’s length transaction or in accordance
with §8.11. In addition, neither the Borrower, the Guarantors nor any Subsidiary
thereof shall sell, transfer, or otherwise dispose of any asset in a single or a
series of related transactions with an aggregate value greater than twenty
percent (20%) of the Consolidated Total Asset Value without the prior written
approval of the Lenders. Furthermore, prior to the sale, transfer, or other
disposal the Borrower, any Guarantor or any Subsidiary of any asset in a single
or a series of related transactions with an aggregate value greater than ten
percent (10%) of the Consolidated Total Asset Value, the Borrower will provide
the Agent with a written notice of such pending sale, transfer or other disposal
and a Compliance Certificate demonstrating pro-forma compliance with each of the
covenants calculated therein giving effect to such pending sale, transfer or
other disposal.

§8.9 Restriction on Prepayment of Indebtedness. During the existence of an Event
of Default, the Borrower and Parent will not, and will not permit their
respective Subsidiaries to, (a) prepay, redeem, defease, purchase or otherwise
retire the principal amount, in whole or in part, of any Indebtedness other than
the Obligations; provided, that the foregoing shall not prohibit (x) the
prepayment of Indebtedness which is financed solely from the proceeds of a new
loan which would otherwise be permitted by the terms of §8.1; and (y) the
prepayment, redemption, defeasance or other retirement of the principal of
Indebtedness secured by Real Estate which is satisfied solely from the proceeds
of a sale of the Real Estate securing such Indebtedness; and (b) modify any
document evidencing any Indebtedness (other than the Obligations) to accelerate
the maturity date of such Indebtedness.

§8.10 Derivatives Contracts. Neither the Borrower nor any of its Subsidiaries
shall contract, create, incur, assume or suffer to exist any Derivatives
Contracts except for interest rate swap, collar, cap or similar agreements
providing interest rate protection and currency swaps and currency options made
in the ordinary course of business and permitted pursuant to §8.1.

§8.11 Transactions with Affiliates. Neither Parent nor the Borrower shall, and
neither of them shall permit any other Guarantor or any Subsidiary of the
Borrower or any other Guarantor to, permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate (but not including any
Subsidiary of Parent, the Borrower or any other Guarantor), except
(i) transactions in connection with the Management Agreements, (ii) transactions
set forth on Schedule 6.15 hereto and (iii) transactions in the ordinary course
of business pursuant to the reasonable requirements of the business of such
Person and upon fair and reasonable terms which are no less favorable to such
Person than would be obtained in a comparable arm’s length transaction with a
Person that is not an Affiliate.

§8.12 Equity Pledges. Notwithstanding anything in this Agreement to the
contrary, Parent will not create or incur or suffer to be created or incurred
any Lien on any legal, equitable or beneficial interest of Parent in Borrower,
including, without limitation, any Distributions or rights to Distributions on
account thereof.

§8.13 Maximum Tenant Concentration. Borrower shall not permit any single tenant
(or Affiliate thereof) to be a tenant at any property or properties of Borrower,
Guarantors or their respective Subsidiaries (whether such property is owned,
leased or is subject to a Mortgage Receivable, a Second Lien Mortgage Receivable
or a Mezzanine Loan held by such Person), which assets contribute more than
fifteen percent (15%) of the sum of (a) Consolidated Net Operating Income and
(b) cash flow from all Mortgage Receivables, a Second Lien Mortgage Receivables
and/or Mezzanine Loans held by Borrower, Guarantors and/or their respective
Subsidiaries (for the purposes hereof, tenants shall not be considered
Affiliates of each other solely by virtue of having common ownership by an
equity fund provided that their financial results are not consolidated with a
common parent entity).

 

77



--------------------------------------------------------------------------------

§8.14 Minimum Lease Term. Borrower shall not permit the average remaining lease
term for (a) the Real Estate of Borrower, the Guarantors and their respective
Subsidiaries or (b) the Subject Properties to have an aggregate average
remaining lease term of less than five (5) years.

§8.15 Parent Restrictions. Without the prior written consent of the Agent,
Borrower shall not transfer any Subsidiary or Unconsolidated Affiliate of
Borrower to Parent, and neither Borrower nor any Subsidiary or Unconsolidated
Affiliate of Borrower shall transfer any of its assets to Parent (other than
Distributions by Borrower to Parent permitted pursuant to §8.7).

§9. FINANCIAL COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit hereunder:

§9.1 [Intentionally Omitted.]

§9.2 Unencumbered Leverage Ratio. The Borrower will not at any time permit
Consolidated Total Unsecured Debt to exceed sixty percent (60%) of the
Unencumbered Asset Value.

§9.3 Minimum Unencumbered Debt Yield Ratio. The Borrower will not at any time
permit the Unencumbered Debt Yield Ratio to be less than fourteen percent (14%).

§9.4 Unencumbered Debt Service Coverage Ratio. The Borrower will not at any time
permit the Unencumbered Debt Service Coverage Ratio to be less than 1.60 to
1.00.

§9.5 Total Leverage Ratio. The Borrower will not at any time permit Consolidated
Total Indebtedness to exceed sixty-five percent (65%) of Consolidated Total
Asset Value.

§9.6 Consolidated EBITDA to Consolidated Fixed Charges. The Borrower will not
permit the ratio of Consolidated EBITDA for the Calculation Period, annualized
as applicable, to Consolidated Fixed Charges of the Borrower, the Guarantors and
their respective Subsidiaries for such period to be less than (x) 1.25 to 1.00
from the Closing Date to and including December 31, 2014 or (y) 1.30 to 1.00 at
any time thereafter.

§9.7 Minimum Consolidated Tangible Net Worth. The Borrower will not at any time
permit its Consolidated Tangible Net Worth to be less than the sum of
$215,000,000, plus eighty percent (80%) of the sum of (a) Net Offering Proceeds
plus (b) the value of units in the Borrower or shares in Parent issued upon the
contribution of assets to Borrower or its Subsidiaries plus (c) the amount of
any Trust Preferred Equity issued plus (d) proceeds from any convertible debt of
Borrower or any Guarantor.

 

78



--------------------------------------------------------------------------------

§9.8 Debt Yield Ratio. The Borrower will not at any time permit the Debt Yield
Ratio (expressed as a percentage) to be less than eleven percent (11%).

§9.9 Variable Rate Debt. The Borrower will not at any time permit the Variable
Rate Debt of Borrower, the Guarantors and their respective Subsidiaries that is
not subject to an enforceable interest rate cap, swap or collar agreement to
exceed twenty-five percent (25%) of Consolidated Total Asset Value.

§10. CLOSING CONDITIONS.

The obligation of the Lenders to make the Loans or issue Letters of Credit shall
be subject to the satisfaction of the following conditions precedent:

§10.1 Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect. The Agent shall have received a fully executed counterpart of each such
document, except that each Lender shall have received the fully executed
original of its Note.

§10.2 Certified Copies of Organizational Documents. The Agent shall have
received from the Borrower and each Guarantor a copy, certified as of a recent
date by the appropriate officer of each State in which such Person is organized
and, with respect to the applicable Guarantor, in which the Subject Properties
are located and a duly authorized officer, partner or member of such Person, as
applicable, to be true and complete, of the partnership agreement, corporate
charter or operating agreement and/or other organizational agreements of the
Borrower and such Guarantor, as applicable, and its qualification to do
business, as applicable, as in effect on such date of certification.

§10.3 Resolutions. All action on the part of the Borrower and each applicable
Guarantor, as applicable, necessary for the valid execution, delivery and
performance by such Person of this Agreement and the other Loan Documents to
which such Person is or is to become a party shall have been duly and
effectively taken, and evidence thereof reasonably satisfactory to the Agent
shall have been provided to the Agent.

§10.4 Incumbency Certificate; Authorized Signers. The Agent shall have received
from Borrower and each Guarantor an incumbency certificate, dated as of the
Closing Date, signed by a duly authorized officer of such Person and giving the
name and bearing a specimen signature of each individual who shall be authorized
to sign, in the name and on behalf of such Person, each of the Loan Documents to
which such Person is or is to become a party. The Agent shall have also received
from Borrower a certificate, dated as of the Closing Date, signed by a duly
authorized representative of Borrower and giving the name and specimen signature
of each Authorized Officer who shall be authorized to make Loan Requests, Letter
of Credit Requests and Conversion/Continuation Requests and to give notices and
to take other action on behalf of the Borrower under the Loan Documents.

§10.5 Opinion of Counsel. The Agent shall have received an opinion addressed to
the Lenders and the Agent and dated as of the Closing Date from counsel to the
Borrower and each Guarantor in form and substance reasonably satisfactory to the
Agent.

 

79



--------------------------------------------------------------------------------

§10.6 Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.

§10.7 No Material Adverse Change. From June 30, 2013 to the Closing Date,
nothing shall have occurred which the Lenders or the Agent shall determine has,
or could reasonably be expected to have, a material adverse effect on the
business, properties, assets, condition (financial or otherwise) or results of
operations of the Borrower or the Guarantors, taken as a whole, nor shall there
have occurred a material adverse change in the facts and information regarding
the Borrower or any of the Guarantors provided to the Agent and the Lenders.

§10.8 Performance; No Default. Borrower and the applicable Guarantors shall have
performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.

§10.9 Representations and Warranties. The representations and warranties made by
the Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower, the Guarantors and their respective Subsidiaries in
connection therewith or after the date thereof shall have been true and correct
in all material respects when made and shall also be true and correct in all
material respects on the Closing Date.

§10.10 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

§10.11 Eligible Real Estate Qualification Documents. The Eligible Real Estate
Qualification Documents for each Subject Property included in the calculation of
the Unencumbered Asset Value as of the Closing Date shall have been delivered to
the Agent at the Borrower’s expense and shall be in form and substance
reasonably satisfactory to the Agent.

§10.12 Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein as of the most recent calendar
quarter for which Borrower has provided financial statements under §6.4.

§10.13 Consents. The Agent shall have received evidence reasonably satisfactory
to the Agent that all necessary stockholder, partner, member or other consents
required in connection with the consummation of the transactions contemplated by
this Agreement and the other Loan Documents have been obtained.

§10.14 Contribution Agreement. The Agent shall have received an executed
counterpart of the Contribution Agreement.

 

80



--------------------------------------------------------------------------------

§10.15 Termination of Existing Credit Agreement. The Agent shall have received a
letter from the administrative agent under the Existing Credit Agreement to the
effect that (a) upon receipt of the funds specified in the applicable payoff
letter all amounts outstanding thereunder, if any, shall be paid in full, (b) no
letters of credit other than the Existing Letters of Credit are issued under the
Existing Credit Agreement, (c) the obligations of the lenders thereunder to make
further extensions of credit pursuant to the Existing Credit Agreement shall be
immediately terminated without any further action on the part of any party and
(d) all liens and security interests, if any, securing the obligations under the
Existing Credit Agreement shall be promptly released.

§10.16 Other. The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested.

§11. CONDITIONS TO ALL BORROWINGS.

The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

§11.1 Prior Conditions Satisfied. All conditions set forth in §10 shall continue
to be satisfied as of the date upon which any Loan is to be made or any Letter
of Credit is to be issued.

§11.2 Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
they were made and shall also be true in all material respects as of the time of
the making of such Loan or the issuance of such Letter of Credit, with the same
effect as if made at and as of that time (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date) and
except to the extent of any changes resulting from transactions permitted by
this Agreement, and no Default or Event of Default shall have occurred and be
continuing.

§11.3 Borrowing Documents. The Agent shall have received a fully completed Loan
Request for such Loan and the other documents and information as required by
§2.6, or a fully completed Letter of Credit Request required by §2.9 in the form
of Exhibit H hereto fully completed, as applicable.

§12. EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1 Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a) the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

 

81



--------------------------------------------------------------------------------

(b) the Borrower shall fail to pay any interest on the Loans, any reimbursement
obligations with respect to the Letters of Credit or any fees or other sums due
hereunder or under any of the other Loan Documents when the same shall become
due and payable, whether at the stated date of maturity or any accelerated date
of maturity or at any other date fixed for payment;

(c) any of the Borrower, the Guarantors, or any of their respective Subsidiaries
shall fail to perform any other term, covenant or agreement contained in
§§9.1-9.9 applicable to such Person;

(d) any of the Borrower, the Guarantors, or any of their respective Subsidiaries
shall fail to perform any other term, covenant or agreement contained herein or
in any of the other Loan Documents which they are required to perform (other
than those specified in the other subclauses of this §12 or in the other Loan
Documents);

(e) any representation or warranty made by or on behalf of the Borrower, the
Guarantors, or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for a Loan, Letter of Credit Request, or in any other document or instrument
delivered pursuant to or in connection with this Agreement, any advance of a
Loan, the issuance of any Letter of Credit or any of the other Loan Documents
shall prove to have been false in any material respect upon the date when made
or deemed to have been made or repeated;

(f) the Borrower, any Guarantor or any of their respective Subsidiaries shall
fail to pay when due (including without limitation at maturity), or within any
applicable period of grace, any obligation for borrowed money or credit received
or other Indebtedness, or fail to observe or perform any term, covenant or
agreement contained in any agreement by which it is bound, evidencing or
securing any such borrowed money or credit received or other Indebtedness for
such period of time as would permit (assuming the giving of appropriate notice
if required) the holder or holders thereof or of any obligations issued
thereunder to accelerate the maturity thereof or require the prepayment,
redemption or purchase thereof; provided, however, that the events described in
this §12.1(f) shall not constitute an Event of Default unless such failure to
perform, together with other failures to perform as described in this §12.1(f),
involve singly or in the aggregate obligations for Recourse Indebtedness
totaling in excess of $10,000,000.00 or Non-Recourse Indebtedness totaling in
excess of $30,000,000.00;

(g) any of the Borrower, the Guarantors, or any of their respective
Subsidiaries, (i) shall make an assignment for the benefit of creditors, or
admit in writing its general inability to pay or generally fail to pay its debts
as they mature or become due, or shall petition or apply for the appointment of
a trustee or other custodian, liquidator or receiver for it or any substantial
part of its assets, (ii) shall commence any case or other proceeding relating to
it under any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or (iii) shall take any action to authorize or in
furtherance of any of the foregoing; provided that the events described in this
§12.1(g) as to any Subsidiary of the Borrower that is not a Subsidiary Guarantor
shall not constitute an Event of Default unless the value of the assets of any
such Subsidiary or Subsidiaries that is not a Subsidiary Guarantor (calculated,
to the extent applicable, consistent with the calculation of Consolidated Total
Asset Value) subject to an event or events described in §12.1(g), §12.1(h) or
§12.1(i) individually exceeds $30,000,000.00 or in the aggregate exceeds
$50,000,000.00;

 

82



--------------------------------------------------------------------------------

(h) a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of any of the Borrower, the Guarantors,
or any of their respective Subsidiaries or any substantial part of the assets of
any thereof, or a case or other proceeding shall be commenced against any such
Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty
(60) days following the filing or commencement thereof; provided that the events
described in this §12.1(h) as to any Subsidiary of the Borrower that is not a
Subsidiary Guarantor shall not constitute an Event of Default unless the value
of the assets of any such Subsidiary or Subsidiaries that is not a Subsidiary
Guarantor (calculated, to the extent applicable, consistent with the calculation
of Consolidated Total Asset Value) subject to an event or events described in
§12.1(g), §12.1(h) or §12.1(i) individually exceeds $30,000,000.00 or in the
aggregate exceeds $50,000,000.00;

(i) a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for any of the Borrower, the Guarantors, or any of their respective
Subsidiaries or adjudicating any such Person, bankrupt or insolvent, or
approving a petition in any such case or other proceeding, or a decree or order
for relief is entered in respect of any such Person in an involuntary case under
federal bankruptcy laws as now or hereafter constituted; provided that the
events described in this §12.1(i) as to any Subsidiary of the Borrower that is
not a Subsidiary Guarantor shall not constitute an Event of Default unless the
value of the assets of any such Subsidiary or Subsidiaries that is not a
Subsidiary Guarantor (calculated, to the extent applicable, consistent with the
calculation of Consolidated Total Asset Value) subject to an event or events
described in §12.1(g), §12.1(h) or §12.1(i) individually exceeds $30,000,000.00
or in the aggregate exceeds $50,000,000.00;

(j) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty (60) days, whether or not consecutive, one or more uninsured or
unbonded final judgments against Parent, the Borrower or any of their respective
Subsidiaries that, either individually or in the aggregate, exceed
$10,000,000.00;

(k) any of the Loan Documents or the Contribution Agreement shall be canceled,
terminated, revoked or rescinded otherwise than in accordance with the terms
thereof or the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents or the Contribution
Agreement shall be commenced by or on behalf of any of the Borrower or the
Guarantors, or any court or any other governmental or regulatory authority or
agency of competent jurisdiction shall make a determination, or issue a
judgment, order, decree or ruling, to the effect that any one or more of the
Loan Documents or the Contribution Agreement is illegal, invalid or
unenforceable in accordance with the terms thereof;

 

83



--------------------------------------------------------------------------------

(l) any dissolution, termination, partial or complete liquidation, merger or
consolidation of any of Parent, the Borrower or any of their respective
Subsidiaries shall occur or any sale, transfer or other disposition of the
assets of any of Parent, the Borrower or any of their respective Subsidiaries
shall occur other than as permitted under the terms of this Agreement or the
other Loan Documents;

(m) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Required Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of any of the Borrower, the Guarantors or any of their respective Subsidiaries
to the PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding
$5,000,000.00 and such event in the circumstances occurring reasonably could
constitute grounds for the termination of such Guaranteed Pension Plan by the
PBGC or for the appointment by the appropriate United States District Court of a
trustee to administer such Guaranteed Pension Plan; or a trustee shall have been
appointed by the United States District Court to administer such Plan; or the
PBGC shall have instituted proceedings to terminate such Guaranteed Pension
Plan;

(n) the Borrower, any Guarantor or any of their respective Subsidiaries or any
Person so connected with any of them shall be indicted for a federal crime, a
punishment for which could include the forfeiture of (i) any assets of Borrower,
any Guarantor or any of their respective Subsidiaries which in the good faith
judgment of the Required Lenders could reasonably be expected to have a Material
Adverse Effect, or (ii) any Eligible Real Estate included in the calculation of
the Unencumbered Asset Value;

(o) any Guarantor denies that it has any liability or obligation under the
Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or any other Loan Document, or shall fail to observe or comply with any
term, covenant, condition or agreement under the Guaranty or any other Loan
Document;

(p) any Change of Control shall occur; or

(q) an Event of Default under any of the other Loan Documents shall occur;

then, and in any such event, the Agent may, and upon the request of the Required
Lenders shall, by notice in writing to the Borrower declare all amounts owing
with respect to this Agreement, the Notes, the Letters of Credit and the other
Loan Documents to be, and they shall thereupon forthwith become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower; provided that in the
event of any Event of Default specified in §12.1(g), §12.1(h) or §12.1(i), all
such amounts shall become immediately due and payable automatically and without
any requirement of presentment, demand, protest or other notice of any kind from
any of the Lenders or the Agent. Upon demand by Agent or the Required Lenders in
their absolute and sole discretion after the occurrence and during the
continuance of an Event of Default, and regardless of whether the conditions
precedent in this Agreement for a Loan have been satisfied, the Lenders will
cause a Loan to be made in the undrawn amount of all Letters of Credit. The
proceeds of any such Loan will be pledged to and held by Agent as security for
any amounts that become payable under the Letters of Credit and all other
Obligations. In the alternative, if demanded by Agent in its absolute and sole
discretion after the occurrence and during the continuance of an Event of
Default, Borrower will deposit with and pledge to Agent cash in an amount equal
to the amount of all undrawn Letters of Credit. Such amounts will be pledged to
and held by Agent for the benefit of the Lenders as security for any amounts
that become payable under the Letters of Credit and all other Obligations. Upon
any draws under Letters of Credit, at Agent’s sole discretion, Agent may apply
any such amounts to the repayment of amounts drawn thereunder and upon the
expiration of the Letters of Credit any remaining amounts will be applied to the
payment of all other Obligations or if there are no outstanding Obligations and
Lenders have no further obligation to make Loans or issue Letters of Credit or
if such excess no longer exists, such proceeds deposited by Borrower will be
released to Borrower.

 

84



--------------------------------------------------------------------------------

§12.2 Certain Cure Periods; Limitation of Cure Periods.

(a) Notwithstanding anything contained in §12.1 to the contrary, (i) no Event of
Default shall exist hereunder upon the occurrence of any failure described in
§12.1(b) in the event that the Borrower cures such Default within five
(5) Business Days following receipt of written notice of such Default, provided,
however, that Borrower shall not be entitled to receive more than five
(5) notices in the aggregate pursuant to this clause (i) in any period of 365
days ending on the date of any such occurrence of Default, and provided further
that no such cure period shall apply to any payments due upon the maturity of
the Notes, and (ii) no Event of Default shall exist hereunder upon the
occurrence of any failure described in §12.1(d) in the event that the Borrower
cures such Default within thirty (30) days following receipt of written notice
of such default, provided that the provisions of this clause (ii) shall not
pertain to defaults consisting of a failure to provide insurance as required by
§7.7, to any default consisting of a failure to comply with §7.4(c),§7.4(d),
§7.16, §8.1, §8.2, §8.3, §8.4, §8.7, §8.8 or §8.12 or to any Default excluded
from any provision of cure of defaults contained in any other of the Loan
Documents.

(b) In the event that there shall occur any Default or Event of Default that
affects only certain Subject Property or the Subsidiary Guarantor
owner(s) thereof, then the Borrower may cure such Default or Event of Default
(so long as no other Default or Event of Default would arise as a result) by
removing such Subject Property from the calculation of the Unencumbered Asset
Value and by reducing the outstanding Loans and Letters of Credit so that no
Default exists under this Agreement, in which event such removal and reduction
shall be completed within ten (10) Business Days after receipt of notice of such
Default or Event of Default from the Agent or the Required Lenders.

(c) Notwithstanding anything herein or otherwise to the contrary (except clause
(b) of this §12.2), any Event of Default occurring hereunder shall continue to
exist (and shall be deemed to be continuing) until such time as such Event of
Default is waived in writing in accordance with the terms of this Agreement
notwithstanding (i) any attempted cure or other action taken by the Borrower or
any other Person subsequent to the occurrence of such Event of Default or
(ii) any action taken or omitted to be taken by Agent or any Lender prior to or
subsequent to the occurrence of such Event of Default (other than the granting
of a waiver in writing in accordance with the terms of this Agreement).

 

85



--------------------------------------------------------------------------------

§12.3 Termination of Commitments. If any one or more Events of Default specified
in §12.1(g), §12.1(h) or §12.1(i) shall occur, then immediately and without any
action on the part of the Agent or any Lender any unused portion of the credit
hereunder shall terminate and the Lenders shall be relieved of all obligations
to make Loans or issue Letters of Credit to the Borrower. If any other Event of
Default shall have occurred and be continuing, the Agent may, and upon the
election of the Required Lenders shall, by notice to the Borrower terminate the
obligation to make Loans and issue Letters of Credit to the Borrower. No
termination under this §12.3 shall relieve the Borrower of its obligations to
the Lenders arising under this Agreement or the other Loan Documents.

§12.4 Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent on behalf of the Lenders may,
and with the consent of the Required Lenders shall, proceed to protect and
enforce their rights and remedies under this Agreement, the Notes and/or any of
the other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by applicable law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof. No remedy herein conferred upon the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law. Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in favor
of the Lenders, the Lenders acknowledge and agree that only the Agent may
exercise any remedies arising by reason of a Default or Event of Default. If
Borrower or any Guarantor fails to perform any agreement or covenant contained
in this Agreement or any of the other Loan Documents beyond any applicable
period for notice and cure, Agent may itself perform, or cause to be performed,
any agreement or covenant of such Person contained in this Agreement or any of
the other Loan Documents which such Person shall fail to perform, and the
out-of-pocket costs of such performance, together with any reasonable expenses,
including reasonable attorneys’ fees actually incurred (including attorneys’
fees incurred in any appeal) by Agent in connection therewith, shall be payable
by Borrower upon demand and shall constitute a part of the Obligations and shall
if not paid within five (5) Business Days after demand bear interest at the
Default Rate. In the event that all or any portion of the Obligations is
collected by or through an attorney-at-law, the Borrower shall pay all costs of
collection including, but not limited to, reasonable attorney’s fees.

§12.5 Distribution of Proceeds. In the event that, following the occurrence and
during the continuance of any Event of Default, any monies are received in
connection with the enforcement of any of the Loan Documents, or otherwise with
respect to the realization upon any of the assets of Borrower or the Guarantors,
such monies shall be distributed for application as follows:

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent in connection with the collection of such monies by the Agent, for the
exercise, protection or enforcement by the Agent of all or any of the rights,
remedies, powers and privileges of the Agent or the Lenders under this Agreement
or any of the other Loan Documents or in support of any provision of adequate
indemnity to the Agent against any taxes or liens which by law shall have, or
may have, priority over the rights of the Agent or the Lenders to such monies;

 

86



--------------------------------------------------------------------------------

(b) Second, to all other Obligations (including any interest, expenses or other
obligations incurred after the commencement of a bankruptcy) in such order or
preference as the Required Lenders shall determine; provided, that
(i) distributions in respect of such other Obligations shall include, on a pari
passu basis, any Agent’s fee payable pursuant to §4.2; (ii) in the event that
any Lender is a Defaulting Lender, payments to such Lender shall be governed by
§2.12, and (iii) except as otherwise provided in clause (ii), Obligations owing
to the Lenders with respect to each type of Obligation such as interest,
principal, fees and expenses shall be made among the Lenders pro rata; and
provided, further that the Required Lenders may in their discretion make proper
allowance to take into account any Obligations not then due and payable; and

(c) Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.

§12.6 Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrower hereby pledges and
grants to the Agent, for the ratable benefit of the Agent and the Lenders as
provided herein, a security interest in all of its right, title and interest in
and to the Collateral Account and the balances from time to time in the
Collateral Account (including the investments and reinvestments therein provided
for below). The balances from time to time in the Collateral Account shall not
constitute payment of any Letter of Credit Liabilities until applied by the
Agent as provided herein. Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this section. The obligation of the Borrower to
establish the Collateral Account shall not arise unless and until there is an
obligation to deposit funds therein pursuant to the terms of this Agreement.

(b) Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Lenders. The Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Collateral Account and shall be deemed
to have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in the Collateral Account to make payment
to the beneficiary with respect to such drawing or the payee with respect to
such presentment.

 

87



--------------------------------------------------------------------------------

(d) If an Event of Default exists, the Required Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations in accordance with §12.5.

(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in the Collateral Account exceed the aggregate amount of the Letter
of Credit Liabilities then due and owing and the pro rata share of any Letter of
Credit Obligations of any Defaulting Lender after giving effect to §2.12(c), the
Agent shall, from time to time, at the request of the Borrower, deliver to the
Borrower within ten (10) Business Days after the Agent’s receipt of such request
from the Borrower, against receipt but without any recourse, warranty or
representation whatsoever, such of the balances in the Collateral Account as
exceed the aggregate amount of the Letter of Credit Liabilities and Swing Loans
at such time.

(f) The Borrower shall pay to the Agent from time to time such fees as the Agent
normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein. The Borrower authorizes Agent to file such financing statements
as Agent may reasonably require in order to perfect Agent’s security interest in
the Collateral Account, and Borrower shall promptly upon demand execute and
deliver to Agent such other documents as Agent may reasonably request to
evidence its security interest in the Collateral Account.

§13. SETOFF.

Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to the Borrower or
the Guarantors and any securities or other property of the Borrower or the
Guarantors in the possession of such Lender may, without notice to Borrower or
any Guarantor (any such notice being expressly waived by Borrower, Parent and
each of the other Guarantors) but with the prior written approval of Agent, be
applied to or set off against the payment of Obligations and any and all other
liabilities, direct, or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, of the Borrower or the Guarantors to such
Lender. Each of the Lenders agrees with each other Lender that if such Lender
shall receive from the Borrower or the Guarantors, whether by voluntary payment,
exercise of the right of setoff, or otherwise, and shall retain and apply to the
payment of the Note or Notes held by such Lender any amount in excess of its
ratable portion of the payments received by all of the Lenders with respect to
the Notes held by all of the Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Notes held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest. In the event that any Defaulting
Lender shall exercise any such right of setoff, (a) all amounts so set off shall
be paid over immediately to the Agent for further application in accordance with
the provisions of this Agreement and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Lender agrees to notify the Borrower promptly after any such set off
and application; provided that the failure to give such notice shall not give
the Borrower any cause of action or right to damages or affect the validity of
such set off and application.

 

88



--------------------------------------------------------------------------------

§14. THE AGENT.

§14.1 Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is understood and
agreed that Agent shall not have any fiduciary duties or responsibilities to any
Lender by reason of this Agreement or any other Loan Document and is acting as
an independent contractor, the duties and responsibilities of which are limited
to those expressly set forth in this Agreement and the other Loan Documents. The
Borrower and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.

§14.2 Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable and documented fees and expenses of any such Persons shall be paid by
the Borrower.

§14.3 No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable for (a) any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its bad faith, willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods or (b) any
action taken or not taken by Agent with the consent or at the request of the
Required Lenders. The Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Agent for the account of the Lenders, unless the Agent has received notice
from a Lender or the Borrower referring to the Loan Documents and describing
with reasonable specificity such Default or Event of Default and stating that
such notice is a “notice of default”.

 

89



--------------------------------------------------------------------------------

§14.4 No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes, any of the other
Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Guarantors or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete. The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors, or any of their respective
Subsidiaries, or the value of any assets of the Borrower or the Guarantors or
any of their respective Subsidiaries. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender, and based
upon such information and documents as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender, based upon such information and documents as it deems
appropriate at the time, continue to make its own credit analysis and decisions
in taking or not taking action under this Agreement and the other Loan
Documents. Agent’s Special Counsel has only represented Agent and KeyBank in
connection with the Loan Documents and the only attorney client relationship or
duty of care is between Agent’s Special Counsel and Agent or KeyBank. Each
Lender has been independently represented by separate counsel on all matters
regarding the Loan Documents.

§14.5 Payments.

(a) A payment by the Borrower or any Guarantor to the Agent hereunder or under
any of the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Agent agrees to distribute to each Lender not later
than one Business Day after the Agent’s receipt of good funds, determined in
accordance with the Agent’s customary practices, such Lender’s pro rata share of
payments received by the Agent for the account of the Lenders except as
otherwise expressly provided herein or in any of the other Loan Documents. In
the event that the Agent fails to distribute such amounts within one Business
Day as provided above, the Agent shall pay interest on such amount at a rate per
annum equal to the Federal Funds Effective Rate from time to time in effect.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, each payment by the Borrower hereunder shall be
applied in accordance with §2.12(d).

(b) If in the opinion of the Agent the distribution of any amount received by it
in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

 

90



--------------------------------------------------------------------------------

§14.6 Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7 Indemnity. The Lenders ratably agree hereby to indemnify and hold harmless
the Agent from and against any and all claims, actions and suits (whether
groundless or otherwise), losses, damages, costs, expenses (including any
expenses for which the Agent has not been reimbursed by the Borrower as required
by §15), and liabilities of every nature and character arising out of or related
to this Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Agent’s actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by the Agent’s willful misconduct or gross negligence as
finally determined by a court of competent jurisdiction after the expiration of
all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

§14.8 Agent as Lender. In its individual capacity, KeyBank shall have the same
obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9 Resignation. The Agent may resign at any time by giving thirty
(30) calendar days’ prior written notice thereof to the Lenders and the
Borrower. Any such resignation may at Agent’s option also constitute Agent’s
resignation as Issuing Lender. Upon any such resignation, the Required Lenders,
subject to the terms of §18.1, shall have the right to appoint as a successor
Agent and, if applicable, Issuing Lender, any Lender or any bank whose senior
debt obligations are rated not less than “A” or its equivalent by Moody’s or not
less than “A” or its equivalent by S&P and which has a net worth of not less
than $500,000,000.00. Unless a Default or Event of Default shall have occurred
and be continuing, such successor Agent and, if applicable, Issuing Lender,
shall be reasonably acceptable to the Borrower. If no successor Agent shall have
been appointed and shall have accepted such appointment within thirty (30) days
after the retiring Agent’s giving of notice of resignation, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent, which shall be
any Lender or any bank whose senior debt obligations are rated not less than
“A2” or its equivalent by Moody’s or not less than “A” or its equivalent by S&P
and which has a net worth of not less than $500,000,000.00. Upon the acceptance
of any appointment as Agent and, if applicable, Issuing Lender, hereunder by a
successor Agent and, if applicable, Issuing Lender, such successor Agent and, if
applicable, Issuing Lender, shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent and, if
applicable, Issuing Lender, and the retiring Agent and, if applicable, Issuing
Lender, shall be discharged from its duties and obligations hereunder as Agent
and, if applicable, Issuing Lender. After any retiring Agent’s resignation, the
provisions of this Agreement and the other Loan Documents shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Agent and Issuing Lender. If the resigning Agent shall
also resign as the Issuing Lender, such successor Agent shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or shall make other arrangements satisfactory to the
current Issuing Lender, in either case, to assume effectively the obligations of
the current Agent with respect to such Letters of Credit. Upon any change in the
Agent under this Agreement, the resigning Agent shall execute such assignments
of and amendments to the Loan Documents as may be necessary to substitute the
successor Agent for the resigning Agent.

 

91



--------------------------------------------------------------------------------

§14.10 Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Required Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have; provided, however, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem to be in the best interests of the
Lenders. Without limiting the generality of the foregoing, if Agent reasonably
determines payment is in the best interest of all the Lenders, Agent may without
the approval of the Lenders pay taxes and insurance premiums and spend money for
maintenance, repairs or other expenses which may be necessary to be incurred,
and Agent shall promptly thereafter notify the Lenders of such action. Each
Lender shall, within thirty (30) days of request therefor, pay to the Agent its
Commitment Percentage of the reasonable costs incurred by the Agent in taking
any such actions hereunder to the extent that such costs shall not be promptly
reimbursed to the Agent by the Borrower or the Guarantors within such period.
The Required Lenders may direct the Agent in writing as to the method and the
extent of any such exercise, the Lenders hereby agreeing to indemnify and hold
the Agent harmless in accordance with their respective Commitment Percentages
from all liabilities incurred in respect of all actions taken or omitted in
accordance with such directions, provided that the Agent need not comply with
any such direction to the extent that the Agent reasonably believes the Agent’s
compliance with such direction to be unlawful in any applicable jurisdiction or
commercially unreasonable in any applicable jurisdiction.

§14.11 Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders. Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Required Lenders or all of the Lenders as required by this
Agreement. Each Lender irrevocably waives its right to file or pursue a separate
proof of claim in any such proceedings unless Agent fails to file such claim
within thirty (30) days after receipt of written notice from the Lenders
requesting that Agent file such proof of claim.

§14.12 Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

92



--------------------------------------------------------------------------------

§14.13 Approvals. If consent is required for some action under this Agreement,
or except as otherwise provided herein an approval of the Lenders or the
Required Lenders is required or permitted under this Agreement, each Lender
agrees to give the Agent, within ten (10) days of receipt of the request for
action together with all reasonably requested information related thereto (or
such lesser period of time required by the terms of the Loan Documents), notice
in writing of approval or disapproval (collectively “Directions”) in respect of
any action requested or proposed in writing pursuant to the terms hereof. To the
extent that any Lender does not approve any recommendation of Agent, such Lender
shall in such notice to Agent describe the actions that would be acceptable to
such Lender. If consent is required for the requested action, any Lender’s
failure to respond to a request for Directions within the required time period
shall be deemed to constitute a Direction to take such requested action. In the
event that any recommendation is not approved by the requisite number of Lenders
and a subsequent approval on the same subject matter is requested by Agent, then
for the purposes of this paragraph each Lender shall be required to respond to a
request for Directions within five (5) Business Days of receipt of such request.
Agent and each Lender shall be entitled to assume that any officer of the other
Lenders delivering any notice, consent, certificate or other writing is
authorized to give such notice, consent, certificate or other writing unless
Agent and such other Lenders have otherwise been notified in writing.

§14.14 Borrower Not Beneficiary. Except for the provisions of §14.9 relating to
the appointment of a successor Agent, the provisions of this §14 are solely for
the benefit of the Agent and the Lenders, may not be enforced by the Borrower or
any Guarantor, and except for the provisions of §14.9, may be modified or waived
without the approval or consent of the Borrower and Guarantors.

 

93



--------------------------------------------------------------------------------

§15. EXPENSES.

The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) [intentionally omitted], (c) the reasonable
and documented fees, expenses and disbursements of the outside counsel to the
Agent incurred in connection with the preparation, administration, or
interpretation of the Loan Documents and other instruments mentioned herein, and
amendments, modifications, approvals, consents or waivers hereto or hereunder,
(d) the reasonable out-of-pocket fees, costs, expenses and disbursements of
Agent incurred in connection with the syndication and/or participation of the
Loans, (e) all other reasonable and documented out-of-pocket fees, expenses and
disbursements of the Agent incurred by the Agent in connection with the
preparation or interpretation of the Loan Documents and other instruments
mentioned herein, the addition or substitution of additional Subject Properties,
the making of each advance hereunder, the issuance of Letters of Credit, and the
syndication of the Commitments pursuant to §18 (without duplication of those
items addressed in subparagraph (d), above), (f) all out-of-pocket expenses
(including attorneys’ fees and costs, and the fees and costs of appraisers,
engineers, investment bankers or other experts retained by any Lender or the
Agent) incurred by any Lender or the Agent in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
the Borrower or the Guarantors or the administration thereof after the
occurrence of a Default or Event of Default and (ii) any litigation, proceeding
or dispute whether arising hereunder or otherwise, in any way related to the
Agent’s or any of the Lenders’ relationship with the Borrower or the Guarantors,
(g) all reasonable and documented out-of-pocket fees, expenses and disbursements
of the Agent incurred in connection with UCC searches and/or title searches,
(h) all reasonable out-of-pocket fees, expenses and disbursements (including
reasonable attorneys’ fees and costs) which may be incurred by KeyBank in
connection with the execution and delivery of this Agreement and the other Loan
Documents (without duplication of any of the items listed above), and (i) all
expenses relating to the use of Intralinks, SyndTrak or any other similar system
for the dissemination and sharing of documents and information in connection
with the Loans. The covenants of this §15 shall survive the repayment of the
Loans and the termination of the obligations of the Lenders hereunder for two
(2) years following repayment of the Loans and termination of the obligations of
the Lenders to lend or issue Letters of Credit hereunder.

§16. INDEMNIFICATION.

The Borrower and Parent, jointly and severally, agree to indemnify and hold
harmless the Agent, the Lenders and the Arranger and each director, officer,
employee, agent and Person who controls the Agent or any Lender or the Arranger
against any and all claims, actions and suits, whether groundless or otherwise,
and from and against any and all liabilities, losses, damages and expenses of
every nature and character arising out of or relating to this Agreement or any
of the other Loan Documents or the transactions contemplated hereby and thereby
(but not including separate financings provided by any Lender to a Subsidiary of
Borrower that is not a Subsidiary Guarantor) including, without limitation,
(a) any and all claims for brokerage, leasing, finders or similar fees which may
be made relating to the Subject Properties or the Loans, (b) any condition of
the Subject Properties or any other Real Estate, (c) any actual or proposed use
by the Borrower of the proceeds of any of the Loans or Letters of Credit,
(d) any actual or alleged infringement of any patent, copyright, trademark,
service mark or similar right of the Borrower, the Guarantors, or any of their
respective Subsidiaries, (e) the Borrower and the Guarantors entering into or
performing this Agreement or any of the other Loan Documents, (f) any actual or
alleged violation of any law, ordinance, code, order, rule, regulation,
approval, consent, permit or license relating to the Subject Properties or any
other Real Estate, (g) with respect to the Borrower, the Guarantors and their
respective Subsidiaries and their respective properties and assets, the
violation of any Environmental Law, the Release or threatened Release of any
Hazardous Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not limited
to, claims with respect to wrongful death, personal injury, nuisance or damage
to property), and (h) any use of Intralinks, SyndTrak or any other system for
the dissemination and sharing of documents and information, in each case
including, without limitation, the reasonable fees and disbursements of counsel
incurred in connection with any such investigation, litigation or other
proceeding; provided, however, that the Borrower shall not be obligated under
this §16 to indemnify any Person for liabilities arising from such Person’s own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods. In
litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm as their own counsel and, in addition to
the foregoing indemnity, the Borrower agrees to pay promptly the reasonable fees
and expenses of such counsel. If, and to the extent that the obligations of the
Borrower under this §16 are unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment in satisfaction of such
obligations which is permissible under applicable law. The provisions of this
§16 shall survive the repayment of the Loans and the termination of the
obligations of the Lenders hereunder.

 

94



--------------------------------------------------------------------------------

§17. SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower or the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or any Letters of Credit
remain outstanding or any Lender has any obligation to make any Loans or issue
any Letters of Credit. The indemnification obligations of the Borrower provided
herein and in the other Loan Documents shall survive the full repayment of
amounts due and the termination of the obligations of the Lenders hereunder and
thereunder to the extent provided herein and therein. All statements contained
in any certificate delivered to any Lender or the Agent at any time by or on
behalf of the Borrower or the Guarantors or any of their respective Subsidiaries
pursuant hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Person hereunder.

§18. ASSIGNMENT AND PARTICIPATION.

§18.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) the
Agent and, so long as no Default or Event of Default exists hereunder, the
Borrower shall have each given its prior written consent to such assignment,
which consent shall not be unreasonably withheld or delayed (provided that
(i) such consent shall not be required for any assignment to another Lender, to
a lender which is and remains under common control with the assigning Lender or
to a Wholly Owned Subsidiary of such Lender, provided that such assignee shall
remain a Wholly Owned Subsidiary of such Lender and (ii) the Borrower will be
deemed to have consented unless it provides notice to the Agent and the
assigning Lender of its disapproval within fifteen (15) Business Days of receipt
of such request and), (b) each such assignment shall be of a constant, and not a
varying, percentage of all the assigning Lender’s rights and obligations under
this Agreement, (c) the parties to such assignment shall execute and deliver to
the Agent, for recording in the Register (as hereinafter defined) an Assignment
and Acceptance Agreement in the form of Exhibit G annexed hereto, together with
any Notes subject to such assignment, (d) in no event shall any assignment be to
(i) any Person controlling, controlled by or under common control with, the
Borrower or any Guarantor or (ii) a Defaulting Lender or an Affiliate of a
Defaulting Lender, (e) such assignee shall have a net worth or unfunded
commitment as of the date of such assignment of not less than $100,000,000.00
(unless otherwise approved by Agent and, so long as no Default or Event of
Default exists hereunder, Borrower), (f) such assignee shall acquire an interest
in the Loans of not less than $5,000,000.00 and integral multiples of
$1,000,000.00 in excess thereof (or if less, the remaining Loans of the
assignor), unless waived by the Agent, and so long as no Default or Event of
Default exists hereunder, the Borrower, (g) if such assignment is less than the
assigning Lender’s entire Commitment, the assigning Lender shall retain an
interest in the Loans of not less than $5,000,000.00, and (h) such assignee
shall be subject to the terms of any intercreditor agreement among the Lenders
and the Agent. Upon execution, delivery, acceptance and recording of such
Assignment and Acceptance Agreement, (i) the assignee thereunder shall be a
party hereto and all other Loan Documents executed by the Lenders and, to the
extent provided in such Assignment and Acceptance Agreement, have the rights and
obligations of a Lender hereunder, (ii) the assigning Lender shall, upon payment
to the Agent of the registration fee referred to in §18.2, be released from its
obligations under this Agreement arising after the effective date of such
assignment with respect to the assigned portion of its interests, rights and
obligations under this Agreement, and (iii) the Agent may unilaterally amend
Schedule 1 hereto to reflect such assignment. In connection with each
assignment, the assignee shall represent and warrant to the Agent, the assignor
and each other Lender as to whether such assignee is controlling, controlled by,
under common control with or is not otherwise free from influence or control by,
the Borrower or any Guarantor and whether such assignee is a Defaulting Lender
or an Affiliate of a Defaulting Lender. In connection with any assignment of
rights and obligations of any Defaulting Lender, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or actions, including funding, with the consent of the Borrower
and the Agent, the applicable pro rata share of Loans previously requested but
not funded by the Defaulting Lender to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs. Furthermore, in connection with the
syndication of the Loan by Agent and Arranger, the Borrower agree to assist
Agent and Arranger actively in achieving a timely syndication that is reasonably
satisfactory to the Borrower, Agent and Arranger, such assistance to include,
among other things, (i) direct contact during the syndication between the
Borrower’s senior officers, representatives and advisors, on the one hand, and
prospective Lenders, on the other hand at such times and places as Agent or
Arranger may reasonably request, (ii) providing to Agent and Arranger all
financial and other information with respect to the Borrower and the
transactions contemplated hereunder that Agent or Arranger may reasonably
request, including but not limited to financial projections relating to the
foregoing, and (iii) assistance in the preparation of a confidential information
memorandum and other marketing materials to be used in connection with the
syndication.

 

95



--------------------------------------------------------------------------------

§18.2 Register. The Agent shall maintain on behalf of the Borrower a copy of
each assignment delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loans owing to the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Guarantors, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower and the Lenders at any reasonable time and from time
to time upon reasonable prior notice. Upon each such recordation, the assigning
Lender agrees to pay to the Agent a registration fee in the sum of $3,500.00.

§18.3 New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at its own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assigned to such
assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes. The
surrendered Notes shall be canceled and returned to the Borrower.

§18.4 Participations. Each Lender may sell participations to one or more Lenders
or other entities in all or a portion of such Lender’s rights and obligations
under this Agreement and the other Loan Documents; provided that (a) any such
sale or participation shall not affect the rights and duties of the selling
Lender hereunder, (b) such participation shall not entitle such participant to
any rights or privileges under this Agreement or any Loan Documents, including
without limitation, rights granted to the Lenders under §4.8, §4.9 and §4.10,
(c) such participation shall not entitle the participant to the right to approve
waivers, amendments or modifications, (d) such participant shall have no direct
rights against the Borrower, (e) such sale is effected in accordance with all
applicable laws, and (f) such participant shall not be (i) a Person controlling,
controlled by or under common control with, or which is not otherwise free from
influence or control by any of the Borrower or any Guarantor or (ii) a
Defaulting Lender or an Affiliate of a Defaulting Lender; provided, however,
such Lender may agree with the participant that it will not, without the consent
of the participant, agree to (i) increase, or extend the term or extend the time
or waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender (other than
pursuant to an extension of the Maturity Date pursuant to §2.11), (iii) reduce
the amount of any such payment of principal, (iv) reduce the rate at which
interest is payable thereon or (v) release any Guarantor (except as otherwise
permitted under this Agreement). Any Lender which sells a participation shall
promptly notify the Agent of such sale and the identity of the purchaser of such
interest.

 

96



--------------------------------------------------------------------------------

§18.5 Pledge by Lender. Any Lender may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or to such other Person as the Agent may
approve to secure obligations of such lenders. No such pledge or the enforcement
thereof shall release the pledgor Lender from its obligations hereunder or under
any of the other Loan Documents.

§18.6 No Assignment by Borrower. The Borrower shall not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of each of the Lenders.

§18.7 Disclosure. Borrower agrees to promptly cooperate with any Lender in
connection with any proposed assignment or participation of all or any portion
of its Commitment. The Borrower agrees that in addition to disclosures made in
accordance with standard banking practices any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder provided such Persons are
advised of the provisions of this §18.7. Each Lender agrees for itself that it
shall use reasonable efforts in accordance with its customary procedures to hold
confidential all non-public information obtained from Parent, Borrower or any
other Guarantor that has been identified verbally or in writing as confidential
by any of them, and shall use reasonable efforts in accordance with its
customary procedures to not disclose such information to any other Person, it
being understood and agreed that, notwithstanding the foregoing, a Lender may
make (a) disclosures to its participants (provided such Persons are advised of
the provisions of this §18.7), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7),
(c) disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7),
(d) disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other governmental authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify Borrower of any request by any
governmental authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
government authority) for disclosure of any such non-public information prior to
disclosure of such information. Non-public information shall not include any
information which is or subsequently becomes publicly available other than as a
result of a disclosure of such information by a Lender, or prior to the delivery
to such Lender is within the possession of such Lender if such information is
not known by such Lender to be subject to another confidentiality agreement with
or other obligations of secrecy to Parent, the Borrower or the other Guarantors,
or is disclosed with the prior approval of Borrower. Nothing herein shall
prohibit the disclosure of non-public information to the extent necessary to
enforce the Loan Documents.

 

97



--------------------------------------------------------------------------------

§18.8 Amendments to Loan Documents. Upon any such assignment or participation,
the Borrower and the Guarantors shall, upon the request of the Agent, enter into
such documents as may be reasonably required by the Agent to modify the Loan
Documents to reflect such assignment or participation.

§18.9 Mandatory Assignment. In the event the Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request is approved by Agent but is not approved by
one or more of the Lenders (any such non-consenting Lender shall hereafter be
referred to as the “Non-Consenting Lender”), then, within sixty (60) Business
Days after the Borrower’s receipt of notice of such disapproval by such
Non-Consenting Lender, the Borrower shall have the right as to such
Non-Consenting Lender, to be exercised by delivery of written notice delivered
to the Agent and the Non-Consenting Lender within sixty (60) Business Days of
receipt of such notice, to elect to cause the Non-Consenting Lender to transfer
its Commitment. The Agent shall promptly notify the remaining Lenders that each
of such Lenders shall have the right, but not the obligation, to acquire a
portion of the Commitment, pro rata based upon their relevant Commitment
Percentages, of the Non-Consenting Lender (or if any of such Lenders does not
elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by the Agent). In the event that the Lenders do not elect
to acquire all of the Non-Consenting Lender’s Commitment, then the Agent shall
endeavor to find a new Lender or Lenders to acquire such remaining Commitment.
Upon any such purchase of the Commitment of the Non-Consenting Lender, the
Non-Consenting Lender’s interests in the Obligations and its rights and
obligations hereunder and under the Loan Documents shall terminate at the date
of purchase, and the Non-Consenting Lender shall promptly execute and deliver
any and all documents reasonably requested by Agent to surrender and transfer
such interest, including, without limitation, an Assignment and Acceptance
Agreement in the form attached hereto as Exhibit G and such Non-Consenting
Lender’s original Note. The purchase price for the Non-Consenting Lender’s
Commitment shall equal any and all amounts outstanding and owed by the Borrower
to the Non-Consenting Lender, including principal and all accrued and unpaid
interest or fees, plus any applicable amounts payable pursuant to §4.8 which
would be owed to such Non-Consenting Lender if the Loans were to be repaid in
full on the date of such purchase of the Non-Consenting Lender’s Commitment
(provided that the Borrower may pay to such Non-Consenting Lender any interest,
fees or other amounts (other than principal) owing to such Non-Consenting
Lender).

§18.10 Titled Agents. The Titled Agents shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, as a
Lender.

 

98



--------------------------------------------------------------------------------

§19. NOTICES.

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telegraph, telecopy, telefax or telex, and
addressed as follows:

If to the Agent or KeyBank:

KeyBank National Association

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44114

Attn: Real Estate Capital Services

With a copy to:

KeyBank National Association

127 Public Square, 8th Floor

Cleveland, Ohio 44114

Attn: Mr. Jason Weaver

Telecopy No.: (216) 689-4997

and

McKenna Long & Aldridge LLP

Suite 5300

303 Peachtree Street, N.E.

Atlanta, Georgia 30308

Attn: William F. Timmons, Esq.

Telecopy No.: (404) 527-4198

If to the Borrower:

Gladstone Commercial Limited Partnership

1521 Westbranch Drive

Suite 200

McLean, Virginia 22102

Attn: Danielle Jones

Telecopy No.: (703) 287-5901

With a copy to:

Dickstein Shapiro LLP

1825 Eye Street, NW

Washington, D.C. 20006

Attn: James D. Kelly

 

99



--------------------------------------------------------------------------------

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice thereof, the Borrower, a Lender or Agent
shall have the right from time to time and at any time during the term of this
Agreement to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America.

§20. RELATIONSHIP.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, the Guarantors or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and Agent, and the Borrower is solely that of a lender and
borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

§21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN). THE BORROWER FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (i) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND (ii) WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM. THE
BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE
UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19 HEREOF. IN
ADDITION TO THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A
NONEXCLUSIVE BASIS WHERE ANY ASSETS OF BORROWER OR ANY GUARANTOR EXIST AND THE
BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE
ADDRESS SPECIFIED IN SECTION 19 HEREOF.

 

100



--------------------------------------------------------------------------------

§22. HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

§23. COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

§24. ENTIRE AGREEMENT, ETC.

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

§25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

EACH OF THE BORROWER, PARENT, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT
TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE
IN CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS. THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH OF THE BORROWER AND PARENT
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE
AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(B) ACKNOWLEDGES THAT THE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. EACH OF THE
BORROWER AND PARENT ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS
§25 WITH LEGAL COUNSEL AND THAT EACH OF THE BORROWER AND PARENT AGREES TO THE
FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

101



--------------------------------------------------------------------------------

§26. DEALINGS WITH THE BORROWER.

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.

§27. CONSENTS, AMENDMENTS, WAIVERS, ETC.

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Required Lenders. Notwithstanding the
foregoing, none of the following may occur without the written consent of each
Lender: (a) a reduction in the rate of interest on the Notes; (b) an increase in
the amount of the Commitments of the Lenders (except as provided in §2.10 and
§18.1); (c) a forgiveness, reduction or waiver of the principal of any unpaid
Loan or any interest thereon or fee payable under the Loan Documents; (d) a
change in the amount of any fee payable to a Lender hereunder; (e) the
postponement of any date fixed for any payment of principal of or interest on
the Loan; (f) an extension of the Maturity Date (except as provided in §2.11);
(g) a change in the manner of distribution of any payments to the Lenders or the
Agent; (h) the release of the Borrower or any Guarantor except as otherwise
provided in this Agreement; (i) an amendment of the definition of Required
Lenders or of any requirement for consent by all of the Lenders; (j) any
modification to require a Lender to fund a pro rata share of a request for an
advance of the Loan made by the Borrower other than based on its Commitment
Percentage; (k) an amendment to this §27; or (l) an amendment of any provision
of this Agreement or the Loan Documents which requires the approval of all of
the Lenders or the Required Lenders to require a lesser number of Lenders to
approve such action. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders) except that the Commitment of any Defaulting Lender may not be
increased without the consent of such Lender. The provisions of §14 may not be
amended without the written consent of the Agent. There shall be no amendment,
modification or waiver of any provision in the Loan Documents with respect to
Letters of Credit without the consent of the Issuing Lender. The Borrower agrees
to enter into such modifications or amendments of this Agreement or the other
Loan Documents as reasonably may be requested by KeyBank in connection with the
syndication of the Loan, provided that no such amendment or modification
materially affects or increases any of the obligations of the Borrower
hereunder. No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon. No course of dealing or delay or
omission on the part of the Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. No notice to or
demand upon any of the Borrower or the Guarantors shall entitle the Borrower or
any Guarantor to other or further notice or demand in similar or other
circumstances.

 

102



--------------------------------------------------------------------------------

§28. SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

§29. TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower and the Guarantors under this Agreement and the other
Loan Documents.

§30. NO UNWRITTEN AGREEMENTS.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

§31. REPLACEMENT NOTES.

Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, Borrower will execute and deliver, in lieu
thereof, a replacement Note, identical in form and substance to the applicable
Note and dated as of the date of the applicable Note and upon such execution and
delivery all references in the Loan Documents to such Note shall be deemed to
refer to such replacement Note.

 

103



--------------------------------------------------------------------------------

§32. NO THIRD PARTIES BENEFITED.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Lenders, the Agent and
their permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. All
conditions to the performance of the obligations of the Agent and the Lenders
under this Agreement, including the obligation to make Loans and issue Letters
of Credit, are imposed solely and exclusively for the benefit of the Agent and
the Lenders and no other Person shall have standing to require satisfaction of
such conditions in accordance with their terms or be entitled to assume that the
Agent and the Lenders will refuse to make Loans or issue Letters of Credit in
the absence of strict compliance with any or all thereof and no other Person
shall, under any circumstances, be deemed to be a beneficiary of such
conditions, any and all of which may be freely waived in whole or in part by the
Agent and the Lenders at any time if in their sole discretion they deem it
desirable to do so. In particular, the Agent and the Lenders make no
representations and assume no obligations as to third parties concerning the
quality of the construction by the Borrower or any of its Subsidiaries of any
development or the absence therefrom of defects.

§33. PATRIOT ACT.

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower and Guarantors that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower, which information includes names and addresses and other
information that will allow such Lender or the Agent, as applicable, to identify
Borrower in accordance with the Patriot Act.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

   BORROWER:   

GLADSTONE COMMERCIAL LIMITED

PARTNERSHIP, a Delaware limited partnership

   By:   

GCLP Business Trust II, a Massachusetts

business trust, its sole general partner

      By:   

/s/ Danielle Jones

      Name:    Danielle Jones       Title:    Trustee       By:   

/s/ Robert Cutlip

      Name:    Robert Cutlip       Title:    Trustee       (SEAL)    PARENT:   

GLADSTONE COMMERCIAL CORPORATION,

a Maryland corporation

   By:   

/s/ Danielle Jones

   Name:   

Danielle Jones

   Title:   

Chief Financial Officer

      (SEAL)



--------------------------------------------------------------------------------

LENDERS:

KEYBANK NATIONAL ASSOCIATION,

individually and as Agent

By:  

/s/ Jason R. Weaver

Name:  

Jason R. Weaver

Title:  

Senior Vice President

Address for Notices: KeyBank National Association 127 Public Square Cleveland,
Ohio 44114-1306 Attn: Jason Weaver Facsimile: (216) 689-4997 CITIZENS BANK OF
PENNSYLVANIA By:  

/s/ Zach David

Name:  

Zach David

Title:  

Senior Vice President

Address for Notices: c/o RBS Citizens, N.A. 8521 Leesburg Pike, Suite 405
Vienna, Virginia 22182-2706 Attn: Zach David Facsimile: (703) 610-6070



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

 

$                               , 2013   

FOR VALUE RECEIVED, the undersigned, GLADSTONE COMMERCIAL LIMITED PARTNERSHIP, a
Delaware limited partnership (“Maker”), hereby promises to pay to
                         (“Payee”), or order, in accordance with the terms of
that certain Credit Agreement, dated as of August 7, 2013, as from time to time
in effect, by and among Maker, Gladstone Commercial Corporation, KeyBank
National Association, for itself and as Agent, and such other Lenders as may be
from time to time named therein (the “Credit Agreement”), to the extent not
sooner paid, on or before the Maturity Date, the principal sum of
                     ($        ), or such amount as may be advanced by the Payee
under the Credit Agreement as a Loan with daily interest from the date thereof,
computed as provided in the Credit Agreement, on the principal amount hereof
from time to time unpaid, at a rate per annum on each portion of the principal
amount which shall at all times be equal to the rate of interest applicable to
such portion in accordance with the Credit Agreement, and with interest on
overdue principal and, to the extent permitted by applicable law, on overdue
installments of interest and late charges at the rates provided in the Credit
Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is one of one or more Notes evidencing borrowings under and is
entitled to the benefits and subject to the provisions of the Credit Agreement.
The principal of this Note may be due and payable in whole or in part prior to
the Maturity Date and is subject to mandatory prepayment in the amounts and
under the circumstances set forth in the Credit Agreement, and may be prepaid in
whole or from time to time in part, all as set forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.

 

A-1



--------------------------------------------------------------------------------

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

  

GLADSTONE COMMERCIAL LIMITED

PARTNERSHIP, a Delaware limited partnership

   By:    GCLP Business Trust II, a Massachusetts business trust, its sole
general partner       By:   

 

      Name:   

 

      Title:   

 

      By:   

 

      Name:   

 

      Title:   

 

      (SEAL)

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of            ,
20    , by                    , a                    (“Joining Party”), and
delivered to KeyBank National Association, as Agent, pursuant to §5.2 of the
Credit Agreement dated as of August 7, 2013, as from time to time in effect (the
“Credit Agreement”), by and among Gladstone Commercial Limited Partnership (the
“Borrower”), Gladstone Commercial Corporation (“Parent”), KeyBank National
Association, for itself and as Agent, and the other Lenders from time to time
party thereto. Terms used but not defined in this Joinder Agreement shall have
the meanings defined for those terms in the Credit Agreement.

RECITALS

A. Joining Party is required, pursuant to §5.2 of the Credit Agreement, to
become an additional Subsidiary Guarantor under the Guaranty and the
Contribution Agreement.

B. Joining Party expects to realize direct and indirect benefits as a result of
the availability to Borrower of the credit facilities under the Credit
Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1. Joinder. By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Credit Agreement, the
Guaranty, and the other Loan Documents with respect to all the Obligations of
Borrower now or hereafter incurred under the Credit Agreement and the other Loan
Documents, and a “Subsidiary Guarantor” under the Contribution Agreement.
Joining Party agrees that Joining Party is and shall be bound by, and hereby
assumes, all representations, warranties, covenants, terms, conditions, duties
and waivers applicable to a Subsidiary Guarantor and a Guarantor under the
Credit Agreement, the Guaranty, the other Loan Documents and the Contribution
Agreement.

2. Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement), the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects as
applied to Joining Party as a Subsidiary Guarantor and a Guarantor on and as of
the Effective Date as though made on that date. As of the Effective Date, all
covenants and agreements in the Loan Documents and the Contribution Agreement of
the Subsidiary Guarantors are true and correct with respect to Joining Party and
no Default or Event of Default shall exist upon the Effective Date in the event
that Joining Party becomes a Subsidiary Guarantor.

 

B-1



--------------------------------------------------------------------------------

3. Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Guaranty and the Contribution Agreement heretofore delivered to the
Agent and the Lenders shall be a joint and several obligation of Joining Party
to the same extent as if executed and delivered by Joining Party, and upon
request by Agent, will promptly become a party to the Guaranty and the
Contribution Agreement to confirm such obligation.

4. Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

5. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

6. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

7. The effective date (the “Effective Date”) of this Joinder Agreement
is            , 20    .

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

“JOINING PARTY”                                                          ,
a                           By:                           
                                                        
Name:                                                                     
           Title:                          
                                                        [SEAL]

 

ACKNOWLEDGED:

KEYBANK NATIONAL ASSOCIATION, as Agent

By:                                             

Its:                                             

      [Printed Name and Title]

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REQUEST FOR LOAN

KeyBank National Association, as Agent

127 Public Square

Cleveland, Ohio 44114-1306

Attn: Cheryl Van Klompenberg

Ladies and Gentlemen:

Pursuant to the provisions of §2.6 of the Credit Agreement dated as of August 7,
2013, as from time to time in effect (the “Credit Agreement”), by and among
Gladstone Commercial Limited Partnership (the “Borrower”), Gladstone Commercial
Corporation, KeyBank National Association for itself and as Agent, and the other
Lenders from time to time party thereto, the undersigned Borrower hereby
requests and certifies as follows:

1. Loan. The undersigned Borrower hereby requests a Loan under §2.1 of the
Credit Agreement:

Principal Amount: $        

Type (LIBOR Rate, Base Rate):

Drawdown Date:

Interest Period for LIBOR Rate Loans:

by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.

2. Use of Proceeds. Such Loan shall be used for purposes permitted by §2.8 of
the Credit Agreement.

3. No Default. The undersigned Authorized Officer certifies that the Borrower
and the Guarantors are and will be in compliance with all covenants under the
Loan Documents after giving effect to the making of the Loan requested hereby
and no Default or Event of Default has occurred and is continuing. Attached
hereto is a Unencumbered Asset Certificate setting forth a calculation of the
Unencumbered Asset Availability after giving effect to the Loan requested
hereby. No condemnation proceedings are pending or, to the undersigned
knowledge, threatened against any Subject Property.

4. Representations True. The undersigned Authorized Officer certifies,
represents and agrees that each of the representations and warranties made by or
on behalf of the Borrower, the Guarantors or their respective Subsidiaries,
contained in the Credit Agreement, in the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with the Credit
Agreement was true in all material respects as of the date on which it was made
and, is true in all material respects as of the date hereof and shall also be
true at and as of the Drawdown Date for the Loan requested hereby, with the same
effect as if made at and as of such Drawdown Date, except that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date, and
except to the extent of any changes resulting from transactions permitted by
this Agreement.

 

C-1



--------------------------------------------------------------------------------

5. Other Conditions. The undersigned Authorized Officer certifies, represents
and agrees that all other conditions to the making of the Loan requested hereby
set forth in the Credit Agreement have been satisfied.

6. Definitions. Terms defined in the Credit Agreement are used herein with the
meanings so defined.

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this request this      day
of         , 20    .

 

GLADSTONE COMMERCIAL LIMITED PARTNERSHIP, a Delaware limited partnership By:   
GCLP Business Trust II, a Massachusetts business trust, its sole general partner
   By:  

 

   Name:  

 

   Title:  

 

   By:  

 

   Name:  

 

   Title:  

 

     (SEAL)

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF LETTER OF CREDIT REQUEST

[DATE]

KeyBank National Association, as Agent

1675 Broadway, Suite 400

Denver, Colorado 80202

Attn: Cheryl Van Klompenberg

 

  Re: Letter of Credit Request under Credit Agreement dated as of August 7, 2013

Ladies and Gentlemen:

Pursuant to §2.9 of the Credit Agreement dated as of August 7, 2013, as from
time to time in effect, by and among you, certain other Lenders, Gladstone
Commercial Corporation and us (the “Credit Agreement”), we hereby request that
you issue a Letter of Credit as follows:

 

  (i) Name and address of beneficiary:

 

  (ii) Face amount: $

 

  (iii) Proposed Issuance Date:

 

  (iv) Proposed Expiration Date:

 

  (v) Other terms and conditions as set forth in the proposed form of Letter of
Credit attached hereto.

 

  (vi) Purpose of Letter of Credit:

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.9 of the Credit Agreement.

The undersigned Authorized Officer certifies that the Borrower and the
Guarantors are and will be in compliance with all covenants under the Loan
Documents after giving effect to the issuance of the Letter of Credit requested
hereby and no Default or Event of Default has occurred and is continuing.
Attached hereto is a Unencumbered Asset Certificate setting forth a calculation
of the Unencumbered Asset Availability after giving effect to the Letter of
Credit requested hereby. No condemnation proceedings are pending or, to the
undersigned knowledge, threatened against any Subject Property.

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.9(e). All capitalized terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.

The undersigned Authorized Officer certifies, represents and agrees that each of
the representations and warranties made by or on behalf of the Borrower, the
Guarantors or their respective Subsidiaries, contained in the Credit Agreement,
in the other Loan Documents or in any document or instrument delivered pursuant
to or in connection with the Credit Agreement was true in all material respects
as of the date on which it was made, is true as of the date hereof and shall
also be true at and as of the proposed issuance date of the Letter of Credit
requested hereby, with the same effect as if made at and as of the proposed
issuance date, except that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date, and except to the extent of any changes resulting from
transactions permitted by this Agreement.

 

D-1



--------------------------------------------------------------------------------

Very truly yours, GLADSTONE COMMERCIAL LIMITED PARTNERSHIP, a Delaware limited
partnership By:   GCLP Business Trust II, a Massachusetts business trust, its
sole general partner   By:  

 

  Name:  

 

  Title:  

 

  By:  

 

  Name:  

 

  Title:  

 

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF UNENCUMBERED ASSETS CERTIFICATE

KeyBank National Association, as Agent

127 Public Square

Cleveland, Ohio 44114-1306

Attention: Jason Weaver

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of August 7, 2013, as from
time to time in effect (the “Credit Agreement”) by and among Gladstone
Commercial Limited Partnership (the “Borrower”), Gladstone Commercial
Corporation (“Parent”), KeyBank National Association for itself and as Agent,
and the other Lenders from time to time party thereto. Terms defined in the
Credit Agreement and not otherwise defined herein are used herein as defined in
the Credit Agreement.

Pursuant to the Credit Agreement, Parent is furnishing to you herewith the
Unencumbered Asset Certificate. This certificate is submitted in compliance with
requirements of the Credit Agreement.

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

IN WITNESS WHEREOF, the undersigned have duly executed this Unencumbered Asset
Certificate this      day of         , 20    .

 

GLADSTONE COMMERCIAL CORPORATION, a Maryland corporation By:  

 

Name:  

 

Title:  

 

 

E-1



--------------------------------------------------------------------------------

[APPENDIX TO UNENCUMBERED ASSET CERTIFICATE]

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMPLIANCE CERTIFICATE

KeyBank National Association, as Agent

127 Public Square

Cleveland, Ohio 44114-1306

Attn: Jason Weaver

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of August 7, 2013, as from
time to time in effect (the “Credit Agreement”) by and among Gladstone
Commercial Limited Partnership (the “Borrower”), Gladstone Commercial
Corporation (“Parent”), KeyBank National Association for itself and as Agent,
and the other Lenders from time to time party thereto. Terms defined in the
Credit Agreement and not otherwise defined herein are used herein as defined in
the Credit Agreement.

Pursuant to the Credit Agreement, Parent is furnishing to you herewith (or have
most recently furnished to you) the consolidated financial statement of Parent
for the fiscal period ended                      (the “Balance Sheet Date”).
Such financial statements have been prepared in accordance with GAAP and present
fairly the consolidated financial position of Parent at the date thereof and the
results of its operations for the periods covered thereby, subject in the case
of interim statements only to normal year-end audit adjustments.

This certificate is submitted in compliance with requirements of §2.10(d),
§7.4(c) or §10.12 of the Credit Agreement. If this certificate is provided under
a provision other than §7.4(c), the calculations provided below are made using
the consolidated financial statement of Parent as of the Balance Sheet Date
adjusted in the good faith estimate of Borrower to give effect to the making of
a Loan, issuance of a Letter of Credit, acquisition or disposition of property
or other event that occasions the preparation of this certificate; and the
nature of such event and the estimate of Borrower of its effects are set forth
in reasonable detail in an attachment hereto. The undersigned officer is the
chief financial officer or chief accounting officer of Parent.

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and have no knowledge of any existing Default or Event of
Default. (Note: If the signer does have knowledge of any Default or Event of
Default, the form of certificate should be revised to specify the Default or
Event of Default, the nature thereof and the actions taken, being taken or
proposed to be taken by the Borrower with respect thereto.)

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this     day of        , 20    .

 

GLADSTONE COMMERCIAL CORPORATION, a Maryland corporation By:  

 

Name:  

 

Title:  

 

 

F-2



--------------------------------------------------------------------------------

APPENDIX TO COMPLIANCE CERTIFICATE

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
                    , by and between                              (“Assignor”),
and                              (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor is a party to that certain Credit Agreement, dated as of
August 7, 2013, as from time to time in effect, by and among GLADSTONE
COMMERCIAL LIMITED PARTNERSHIP, a Delaware limited partnership (“Borrower”),
Gladstone Commercial Corporation, the other lenders that are or may become a
party thereto, and KEYBANK NATIONAL ASSOCIATION, individually and as Agent (the
“Loan Agreement”); and

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Loan Agreement and its rights with respect to the Commitment assigned
and its Outstanding Loans with respect thereto;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1. Definitions. Terms defined in the Loan Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the Loan
Agreement.

2. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by Assignee to Assignor pursuant to Paragraph 5 of
this Agreement, effective as of the “Assignment Date” (as defined in Paragraph 7
below), Assignor hereby irrevocably sells, transfers and assigns to Assignee,
without recourse, a portion of its Note in the amount of $         representing
a $         Commitment, and a                      percent (    %) Commitment
Percentage, and a corresponding interest in and to all of the other rights and
obligations under the Loan Agreement and the other Loan Documents relating
thereto (the assigned interests being hereinafter referred to as the “Assigned
Interests”), including Assignor’s share of all outstanding Loans with respect to
the Assigned Interests and the right to receive interest and principal on and
all other fees and amounts with respect to the Assigned Interests, all from and
after the Assignment Date, all as if Assignee were an original Lender under and
signatory to the Loan Agreement having a Commitment Percentage equal to the
amount of the respective Assigned Interests.

 

G-1



--------------------------------------------------------------------------------

(b) Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Loan Agreement and the “Intercreditor Agreement” (as hereinafter
defined), which obligations shall include, but shall not be limited to, the
obligation to make Loans to the Borrower with respect to the Assigned Interests
and to indemnify the Agent as provided therein (such obligations, together with
all other obligations set forth in the Loan Agreement and the other Loan
Documents are hereinafter collectively referred to as the “Assigned
Obligations”). Assignor shall have no further duties or obligations with respect
to, and shall have no further interest in, the Assigned Obligations or the
Assigned Interests.

3. Representations and Requests of Assignor.

(a) Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s Note is $         and the aggregate outstanding
principal balance of the Loans made by it equals $        , and (iii) that it
has forwarded to the Agent the Note held by Assignor. Assignor makes no
representation or warranty, express or implied, and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness or sufficiency of any Loan Document or any other
instrument or document furnished pursuant thereto or in connection with the
Loan, the collectability of the Loans, the continued solvency of the Borrower or
the Guarantors or the continued existence, sufficiency or value of any assets of
the Borrower or the Guarantors which may be realized upon for the repayment of
the Loans, or the performance or observance by the Borrower or the Guarantors of
any of their respective obligations under the Loan Documents to which it is a
party or any other instrument or document delivered or executed pursuant thereto
or in connection with the Loan; other than that it is the legal and beneficial
owner of, or has the right to assign, the interests being assigned by it
hereunder and that such interests are free and clear of any adverse claim.

(b) Assignor requests that the Agent obtain replacement notes for each of
Assignor and Assignee as provided in the Loan Agreement.

4. Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Loan Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the Guarantors and the value of the assets
of the Borrower and the Guarantors, and taking or not taking action under the
Loan Documents and any intercreditor agreement among the Lenders and the Agent
(the “Intercreditor Agreement”); (d) appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers as are reasonably
incidental thereto pursuant to the terms of the Loan Documents and the
Intercreditor Agreement; (e) agrees that, by this Assignment, Assignee has
become a party to and will perform in accordance with their terms all the
obligations which by the terms of the Loan Documents and the Intercreditor
Agreement are required to be performed by it as a Lender; (f) represents and
warrants that Assignee does not control, is not controlled by, is not under
common control with and is otherwise free from influence or control by, the
Borrower or any Guarantor and is not a Defaulting Lender or an Affiliate of a
Defaulting Lender, (g) represents and warrants that Assignee is subject to
control, regulation or examination by a state or federal regulatory agency,
(h) agrees that if Assignee is not incorporated under the laws of the United
States of America or any State, it has on or prior to the date hereof delivered
to Borrower and Agent certification as to its exemption (or lack thereof) from
deduction or withholding of any United States federal income taxes and
(i) Assignee has a net worth or unfunded commitments as of the date hereof of
not less than $100,000,000.00 unless waived in writing by Borrower and Agent as
required by the Credit Agreement. Assignee agrees that Borrower may rely on the
representation contained in Section 4(i).

 

G-2



--------------------------------------------------------------------------------

5. Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $        representing the aggregate
principal amount outstanding of the Loans owing to Assignor under the Loan
Agreement and the other Loan Documents with respect to the Assigned Interests.

6. Payments by Assignor. Assignor agrees to pay the Agent on the Assignment Date
the registration fee required by §18.2 of the Loan Agreement.

7. Effectiveness.

(a) The effective date for this Agreement shall be                    (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.

(b) Upon such acceptance and recording and from and after the Assignment Date,
(i) Assignee shall be a party to the Loan Agreement and the Intercreditor
Agreement and, to the extent of the Assigned Interests, have the rights and
obligations of a Lender thereunder, and (ii) Assignor shall, with respect to the
Assigned Interests, relinquish its rights and be released from its obligations
under the Loan Agreement and the Intercreditor Agreement.

(c) Upon such acceptance and recording and from and after the Assignment Date,
the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.

(d) All outstanding LIBOR Rate Loans shall continue in effect for the remainder
of their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each LIBOR Rate Loan.

 

G-3



--------------------------------------------------------------------------------

8. Notices. Assignee specifies as its address for notices and its Lending Office
for all assigned Loans, the offices set forth below:

 

Notice Address:

                                                     
                                                   
                                                   
Attn:                                           Facsimile:   

 

Domestic Lending Office:    Same as above    Eurodollar Lending Office:    Same
as above   

9. Payment Instructions. All payments to Assignee under the Loan Agreement shall
be made as provided in the Loan Agreement in accordance with the separate
instructions delivered to Agent.

10. Governing Law. THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO CONFLICT OF LAWS).

11. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

12. Amendments. This Agreement may not be amended, modified or terminated except
by an agreement in writing signed by Assignor and Assignee, and consented to by
Agent.

13. Successors. This Agreement shall inure to the benefit of the parties hereto
and their respective successors and assigns as permitted by the terms of Loan
Agreement and the Intercreditor Agreement.

[signatures on following page]

 

G-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

ASSIGNEE: By:  

 

Title:  

 

ASSIGNOR: By:  

 

Title:  

 

 

RECEIPT ACKNOWLEDGED AND ASSIGNMENT CONSENTED TO BY: KEYBANK NATIONAL
ASSOCIATION, as Agent By:    

 

Title:    

 

CONSENTED TO BY: 1 GLADSTONE COMMERCIAL LIMITED PARTNERSHIP, a Delaware limited
partnership By:   GCLP Business Trust II, a Massachusetts business trust, its
sole general partner   By:  

 

  Name:  

 

  Title:  

 

  By:  

 

  Name:  

 

  Title:  

 

 

 

1  Insert to extent required by Credit Agreement.

 

G-5



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF LETTER OF CREDIT APPLICATION

[see attached]

 

H-1



--------------------------------------------------------------------------------

                 LOGO [g582029g92l64.jpg]         KeyBank National Association

 

Application and Agreement for Irrevocable Standby Letter of Credit

 

To:   Standby Letter of Credit Services

         4910 Tiedeman, 5th floor

         Cleveland, Ohio 44144

         Mailcode: OH-01-51-0531

         Fax Number: (216) 813-3719

 

Please issue your Irrevocable Letter of Credit and notify the Beneficiary no
later than         (date) by

 

  Swift          (Advising Bank Swift Address)

  Courier     (Contact Name)                                          
                                                            (Telephone Number)

 

Beneficiary: (show full name & complete street address)   Applicant: (show full
name & complete street address)               Expiration Date:   Dollar Amount
$             and currency if other than USD

 

¨  Automatic Extension Clause             Days Notice:

  (Amount in words):        Ultimate Expiration Date:   Available by Drafts at
sight drawn on you and accompanied by the following documents:

¨             1.    Beneficiary’s statement signed by an authorized individual
of (Beneficiary) certifying “The Principal, (Applicant), has not performed or
fulfilled all the undertakings, covenants and conditions in accordance with the
terms of the agreement dated                      between (Applicant) and
(Beneficiary)”. ¨   

 

2.

  

 

Beneficiary’s statement signed by an authorized individual or (Beneficiary)
certifying “We hereby certify that invoices under sales agreement between
(Applicant) and (Beneficiary) have been submitted for payment and said invoices
are past due and payable”.

¨   

 

3.

  

 

Beneficiary’s statement signed by an authorized individual of (Beneficiary)
certifying “We hereby certify that (Applicant) has failed to honor their
contractual agreement dated                      between (Applicant) and
(Beneficiary) and that payment has not been made and is                     
past due.

¨   

 

4.

  

 

Beneficiary’s statement signed by one of its authorized individuals certifying
that                      (Applicant) was the successful bidder under the Tender
No.                      dated                      for supply of
                     and that                      (Applicant) has withdrawn
their bid or failed to enter into contract.

¨   

 

5.

  

 

Beneficiary’s statement signed by an authorized individual reading:

(Please indicate below the wording that is to appear in the statement to be
presented.)

                                                            ¨    6.    No
statement or document by the beneficiary other than a draft is required to be
presented under this Letter of Credit.

 

Partial Drawings:     ¨  Permitted            ¨  Not Permitted    Charges for:  
Applicant     

 

Special instructions or conditions: ¨   Issue per attached sample               

 

Applicant shall keep and maintain Demand Deposit Account No.      at all times.
KeyBank is authorized to debit the Demand Deposit Account or any successor
account to pay any amounts which become due by Applicant in connection with the
Letter of Credit, including any fees charged to Applicant or the amount of any
draw(s) made under the Letter of Credit by the Beneficiary.

 

This application and agreement are subject to either the current uniform customs
and practice for documentary credits established by the International Chamber of
Commerce or the current International Standby Practices established by the
International Chamber of Commerce, (whichever may be determined to be
appropriate by Keycorp Affiliates under the circumstances), and to the terms and
conditions set forth in the Letter of Credit Reimbursement and Security
Agreement executed by the Applicant.    

 

(Customer’s Signature)

      

 

(Customer’s Bank Sign Here –

   

 

Date:                     

         Signer’s printed name        if other than a Keycorp Affiliate)        

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 7, 2013, as
from time to time in effect (the “Credit Agreement”), by and among Gladstone
Commercial Limited Partnership (the “Borrower”), Gladstone Commercial
Corporation, KeyBank National Association for itself and as Agent, and the other
Lenders from time to time party thereto.

Pursuant to the provisions of Section 4.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:   Date:              , 20[    ]

 

I-1-1



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 7, 2013, as
from time to time in effect (the “Credit Agreement”), by and among Gladstone
Commercial Limited Partnership (the “Borrower”), Gladstone Commercial
Corporation, KeyBank National Association for itself and as Agent, and the other
Lenders from time to time party thereto.

Pursuant to the provisions of Section 4.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:   Date:              , 20[    ]

 

I-2-1



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 7, 2013, as
from time to time in effect (the “Credit Agreement”) by and among Gladstone
Commercial Limited Partnership (the “Borrower”), Gladstone Commercial
Corporation, KeyBank National Association for itself and as Agent, and the other
Lenders from time to time party thereto.

Pursuant to the provisions of Section 4.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:   Date:              , 20[    ]

 

I-3-1



--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of August 7, 2013, as
from time to time in effect (the “Credit Agreement”), by and among Gladstone
Commercial Limited Partnership (the “Borrower”), Gladstone Commercial
Corporation, KeyBank National Association for itself and as Agent, and the other
Lenders from time to time party thereto.

Pursuant to the provisions of Section 4.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:   Date:             , 20[    ]

 

I-4-1



--------------------------------------------------------------------------------

SCHEDULE 1

LENDERS AND COMMITMENTS

 

Name and Address

   Commitment      Commitment Percentage  

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114-1306

Attn: Jason Weaver

Facsimile: (216) 689-4997

   $ 35,000,000.00         58.33333333 % 

LIBOR Lending Office

  Same as above

     

Citizens Bank of Pennsylvania

c/o RBS Citizens, N.A.

8521 Leesburg Pike, Suite 405

Vienna, Virginia 22182-2706

Attn: Zach David

Facsimile: (703) 610-6070

   $ 25,000,000.00         41.66666666 % 

TOTAL

   $ 60,000,000.00         100.00 % 

 

Schedule 1 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 1.2

SUBJECT PROPERTIES

 

Owner Name

  

County(ies)/State(s)

  

Property Street Address(es)

AL13 Brookwood LLC    Tuscaloosa County, AL    17499 Brookwood Parkway, Vance
CMS06-3 LLC   

Jefferson County, AL

 

Montgomery County, AL

 

Boone County, MO

  

2200 & 2190 Pinson Valley Parkway, Birmingham

 

2325 West Fairview Avenue, Montgomery

 

5221 North Highway 763, Columbia

EI07 Tewksbury MA LLC    Middlesex County, MA    544 Clark Road, Tewksbury NJT06
Sterling Heights MI LLC    Macomb County, MI    42400 Merrill Road, Sterling
Heights RB08 Concord OH LLC    Lake County, OH    7528 Auburn Road, Concord
Township DBPI07 Bolingbrook IL LLC    Will County, IL    4 Territorial Court,
Bolingbrook RCOG07 Georgia LLC   

DeKalb County, GA

 

Gwinnett County, GA

 

Gwinnett County, GA

 

Newton County, GA

 

Forsyth County, GA

 

Rockdale County, GA

 

DeKalb County, GA

 

DeKalb County, GA

  

2349 Lawrenceville Highway, Decatur

 

311 Philip Boulevard, Lawrenceville

 

2094 McGee Road, Snellville

 

7174 Wheat Street, Covington

 

1055 Haw Creek Parkway, Cumming

 

1293 Wellbrook Circle, Conyers

 

2341 Lawrenceville Highway, Decatur

 

2339 Lawrenceville Highway, Decatur

APML07 Hialeah FL LLC    Miami-Dade County, FL    3725 East 10th Court, Hialea

 

Schedule 1.2 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.3

LIST OF ALL ENCUMBRANCES ON ASSETS

None.

 

Schedule 6.3 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.5

NO MATERIAL CHANGES

None.

 

Schedule 6.5 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.7

PENDING LITIGATION

None.

 

Schedule 6.7 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.15

CERTAIN TRANSACTIONS

None.

 

Schedule 6.15 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.20(b)

ENVIRONMENTAL NOTICES AND ACTIONS

At the time of acquisition by RB08 Concord OH LLC the 45.91 acre property had
seven areas of concern with soil or groundwater contamination requiring
remediation or engineered controls. These areas of concern were fully
characterized and a remediation plan was in place to achieve “no further action”
status with Ohio Environmental Protection Agency (the “OEPA”). When the existing
tenant acquired the property from its previous landlord, it retained ENVIRON to
remediate the site. ENVIRON, who began environmental work on site in 2006, is a
“Certified Professional” in the state of Ohio and is qualified to submit a “no
further action” to OEPA for approval. After acquisition of the property by RB08
Concord OH LLC, AEI Consultants (“AEI”) was hired to work with, monitor and
evaluate the work of ENVIRON. Work began in Spring 2008. The remediation work
has been successfully completed and an approved Operations & Maintenance Plan is
in place. A “No Further Action Letter” from a Certified Professional was
submitted on June 27, 2011. The No Further Action Letter and Addenda to it have
been approved by the OEPA. A Covenant Not to Sue was received from the OEPA on
March 19, 2013.

Potential environmental contamination was identified in June, 1999 at the
property acquired by NJT06 Sterling Heights MI LLC. Environmental consultants
determined that there was some soil and shallow groundwater contamination and
that the contamination had not migrated offsite. The remediation work commenced
in 2004 and was completed in 2008. AEI was engaged to assist in the obtaining of
a No Further Action Letter from the Michigan Department of Environmental Quality
(“MDEQ”). AEI concurred that the contamination at the property had been
appropriately mitigated and, in January 2009, submitted a request to the MDEQ
requesting that a No Further Action Letter be issued. Comments were received
from MDEQ regarding the request for a No Further Action Letter and a follow up
Phase I Environmental Site Assessment and a Phase II Subsurface Investigation
were performed by AEI between 2010 and 2012 to address these comments. These
follow up studies did not identify any contaminants of concern from other areas
of the subject property and groundwater sampling in the area of the former VOC
release did not identify contaminants of concern above laboratory detection
limits. AEI addressed the MDEQ’s comments to the preceding No Further Action
request in a subsequent request and submission made in April 2012. On May 10,
2013, the No Further Action Letter for the property was issued by the MDEQ.

 

Schedule 6.20(b) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.20(c)

ENVIRONMENTAL RELEASES

None.

 

Schedule 6.20(c) – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.21

SUBSIDIARIES AND UNCONSOLIDATED AFFILIATES

[see attached]

 

Schedule 6.21 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.22

MONETARY DEFAULTS UNDER LEASES SET FORTH IN RENT ROLL

None.

 

Schedule 6.22 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.23

MANAGEMENT AGREEMENTS

None.

 

Schedule 6.23 – Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.25

MATERIAL LOAN AGREEMENTS

[see attached]

 

Schedule 6.25 – Page 1